EXHIBIT 10.4

 

 

CREDIT AGREEMENT

dated as of March 31, 2008

Among

FLOTEK INDUSTRIES, INC.

as Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent, Issuing Lender and Swing Line Lender,

and

THE LENDERS NAMED HEREIN

as Lenders

$65,000,000

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

As Lead Arranger



--------------------------------------------------------------------------------

Table of Contents

 

          Page

ARTICLE 1        DEFINITIONS AND ACCOUNTING TERMS

   1

Section 1.1

  

Certain Defined Terms

   1

Section 1.2

  

Computation of Time Periods

   23

Section 1.3

  

Accounting Terms; Changes in GAAP

   23

Section 1.4

  

Classes and Types of Advances

   23

Section 1.5

  

Miscellaneous

   23

ARTICLE 2        CREDIT FACILITIES

   24

Section 2.1

  

Revolving and Term Commitments

   24

Section 2.2

  

Letters of Credit

   25

Section 2.3

  

Swing Line Advances

   30

Section 2.4

  

Advances

   33

Section 2.5

  

Prepayments

   36

Section 2.6

  

Repayment

   38

Section 2.7

  

Fees

   38

Section 2.8

  

Interest

   39

Section 2.9

  

Illegality

   40

Section 2.10

  

Breakage Costs

   41

Section 2.11

  

Increased Costs

   41

Section 2.12

  

Payments and Computations

   43

Section 2.13

  

Taxes

   44

Section 2.14

  

Replacement of Lenders

   46

Section 2.15

  

Increase in Commitments

   46

ARTICLE 3        CONDITIONS OF LENDING

   48

Section 3.1

  

Conditions Precedent to Initial Borrowings and the Initial Letter of Credit

   48

Section 3.2

  

Conditions Precedent to Each Borrowing and to Each Issuance, Extension or
Renewal of a Letter of Credit

   51

Section 3.3

  

Determinations Under Sections 3.1 and 3.2

   52

ARTICLE 4        REPRESENTATIONS AND WARRANTIES

   52

Section 4.1

  

Organization

   52

Section 4.2

  

Authorization

   52

Section 4.3

  

Enforceability

   53

Section 4.4

  

Financial Condition

   53

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Section 4.5

  

Ownership and Liens; Real Property

   53

Section 4.6

  

True and Complete Disclosure

   53

Section 4.7

  

Litigation

   54

Section 4.8

  

Compliance with Agreements

   54

Section 4.9

  

Pension Plans

   54

Section 4.10

  

Environmental Condition

   55

Section 4.11

  

Subsidiaries

   56

Section 4.12

  

Investment Company Act

   56

Section 4.13

  

[Reserved]

   56

Section 4.14

  

Taxes

   56

Section 4.15

  

Permits, Licenses, etc

   56

Section 4.16

  

Use of Proceeds

   56

Section 4.17

  

Condition of Property; Casualties

   57

Section 4.18

  

Insurance

   57

ARTICLE 5        AFFIRMATIVE COVENANTS

   57

Section 5.1

  

Organization

   57

Section 5.2

  

Reporting

   57

Section 5.3

  

Insurance

   60

Section 5.4

  

Compliance with Laws

   61

Section 5.5

  

Taxes

   62

Section 5.6

  

New Subsidiaries

   62

Section 5.7

  

Security

   62

Section 5.8

  

Accounts

   63

Section 5.9

  

Records; Inspection

   63

Section 5.10

  

Maintenance of Property

   63

Section 5.11

  

[Reserved]

   63

Section 5.12

  

Borrowing Base Audits; Appraisal Reports

   63

Section 5.13

  

Interest Hedging Agreements

   64

ARTICLE 6        NEGATIVE COVENANTS

   64

Section 6.1

  

Debt

   64

Section 6.2

  

Liens

   65

Section 6.3

  

Investments

   67

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Section 6.4

  

Acquisitions

   67

Section 6.5

  

Agreements Restricting Liens

   68

Section 6.6

  

Use of Proceeds; Use of Letters of Credit

   68

Section 6.7

  

Corporate Actions

   69

Section 6.8

  

Sale of Assets

   69

Section 6.9

  

Restricted Payments; Subordinated Debt

   69

Section 6.10

  

Affiliate Transactions

   69

Section 6.11

  

Line of Business

   70

Section 6.12

  

Hazardous Materials

   70

Section 6.13

  

Compliance with ERISA

   70

Section 6.14

  

Sale and Leaseback Transactions

   71

Section 6.15

  

Operating Leases

   71

Section 6.16

  

Limitation on Hedging

   71

Section 6.17

  

Minimum Net Worth

   71

Section 6.18

  

Leverage Ratio

   72

Section 6.19

  

Fixed Charge Coverage Ratio

   72

Section 6.20

  

Senior Leverage Ratio

   72

Section 6.21

  

Capital Expenditures

   72

Section 6.22

  

Landlord Agreements

   72

Section 6.23

  

Amendment of Permitted Subordinated Debt Terms

   72

Section 6.24

  

Convertible Senior Notes

   72

Section 6.25

  

Borrowing Base Deficiency

   73

ARTICLE 7        DEFAULT AND REMEDIES

   73

Section 7.1

  

Events of Default

   73

Section 7.2

  

Optional Acceleration of Maturity

   75

Section 7.3

  

Automatic Acceleration of Maturity

   76

Section 7.4

  

Set-off

   76

Section 7.5

  

Remedies Cumulative, No Waiver

   76

Section 7.6

  

Application of Payments

   77

ARTICLE 8        THE ADMINISTRATIVE AGENT

   78

Section 8.1

  

Appointment, Powers, and Immunities

   78

Section 8.2

  

Reliance by Administrative Agent

   78

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Section 8.3

  

Defaults

   79

Section 8.4

  

Rights as Lender

   79

Section 8.5

  

Indemnification

   79

Section 8.6

  

Non-Reliance on Administrative Agent and Other Lenders

   81

Section 8.7

  

Resignation of Administrative Agent and Issuing Lender

   81

Section 8.8

  

Collateral Matters

   82

ARTICLE 9        MISCELLANEOUS

   82

Section 9.1

  

Costs and Expenses

   82

Section 9.2

  

Indemnification

   83

Section 9.3

  

Waivers and Amendments

   83

Section 9.4

  

Severability

   85

Section 9.5

  

Survival of Representations and Obligations

   85

Section 9.6

  

Binding Effect

   85

Section 9.7

  

Lender Assignments and Participations

   86

Section 9.8

  

Confidentiality

   87

Section 9.9

  

Notices, Etc

   88

Section 9.10

  

Business Loans

   88

Section 9.11

  

Usury Not Intended

   88

Section 9.12

  

Usury Recapture

   89

Section 9.13

  

Governing Law; Submission to Jurisdiction

   89

Section 9.14

  

Execution in Counterparts

   90

Section 9.15

  

Waiver of Jury

   90

Section 9.16

  

USA Patriot Act

   90

EXHIBITS:

 

Exhibit A

 

– Form of Assignment and Acceptance

Exhibit B

 

– Form of Borrowing Base Certificate

Exhibit C

 

– Form of Compliance Certificate

Exhibit D

 

– Form of Guaranty

Exhibit E

 

– Form of Notice of Borrowing

Exhibit F

 

– Form of Notice of Continuation or Conversion

Exhibit G

 

– Form of Pledge and Security Agreement

Exhibit H-1

 

– Form of Revolving Note

Exhibit H-2

 

– Form of Swing Line Note

Exhibit H-3

 

– Form of Term Note

 

iv



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

SCHEDULES:

 

Schedule I

 

– Pricing Schedule

Schedule II

 

– Commitments, Applicable Lending Offices, Contact Information

Schedule 3.1

 

– Owned and Leased Real Properties

Schedule 4.1

 

– Organizational Information

Schedule 4.5

 

– Owned Real Properties

Schedule 4.10

 

– Environmental

Schedule 4.11

 

– Subsidiaries

Schedule 6.1

 

– Existing Debt

Schedule 6.2

 

– Permitted Liens

Schedule 6.3

 

– Permitted Investments

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT dated as of March 31, 2008 (the “Agreement”) is among
(a) Flotek Industries, Inc., a Delaware corporation (“Borrower”), (b) the
Lenders (as defined below), and (c) Wells Fargo Bank, National Association as
Swing Line Lender (as defined below), Issuing Lender (as defined below), and as
Administrative Agent (as defined below) for the Lenders.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Certain Defined Terms. The following terms shall have the following
meanings (unless otherwise indicated, such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“Acceptable Security Interest” means a security interest which (a) exists in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties, (b) is superior to all other security interests (other than the
Permitted Liens), (c) secures the Obligations, and (d) is perfected and
enforceable against the Credit Party which created such security interest.

“Account Control Agreement” shall mean, as to any deposit account of Borrower or
any Guarantor held with a bank, an agreement or agreements in form and substance
reasonably acceptable to Administrative Agent among the Borrower or Guarantor,
as applicable, owning such deposit account, the Administrative Agent and such
other bank governing such deposit account.

“Acquisition” means the purchase by the Borrower or any of its Subsidiaries of
any business, including the purchase of associated assets or operations or the
Equity Interests of a Person.

“Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greater of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Rate in effect on such day plus 0.5%. Any change in the
Adjusted Base Rate due to a change in the Prime Rate or the Federal Funds Rate
shall be effective on the effective date of such change in the Prime Rate or
Federal Funds Rate.

“Administrative Agent” means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article 9 and any successor agent pursuant to Section 8.7.

“Advance” means any advance by a Lender or the Swing Line Lender to the Borrower
as a part of a Borrowing.



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership, by contract, or otherwise.

“Affected Lender” has the meaning set forth in Section 2.14.

“Agreement” means this Credit Agreement among the Borrower, the Lenders, the
Swing Line Lender, the Issuing Lender and the Administrative Agent as it may be
amended, supplemented, restated and otherwise modified from time to time.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Advance.

“Applicable Margin” means, at any time with respect to each Type of Advance, the
Letters of Credit and the Commitment Fee, the percentage rate per annum which is
applicable at such time with respect to such Advance, Letter of Credit or
Commitment Fee as set forth in Schedule I and subject to further adjustments as
set forth Section 2.8(d).

“Assignment and Acceptance” means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the same form as Exhibit A.

“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between the Borrower and the Swing Line Lender.

“Availability” means, as of a date of determination, an amount equal to (a) the
lesser of (i) the aggregate Revolving Commitments in effect at such time and
(ii) the Borrowing Base in effect at such time, minus (b) the sum of (i) the
outstanding amount of all Revolving Advances plus (ii) the outstanding amount of
all Swing Line Advances plus (iii) the Letter of Credit Exposure.

“Banking Services” means each and any of the following bank services provided to
any Credit Party by Wells Fargo or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” means any and all obligations of the Borrower or
any other Credit Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate.

 

-2-



--------------------------------------------------------------------------------

“Bilateral Agreement” means that certain Credit Agreement dated as of August 31,
2007 between the Borrower and Wells Fargo as the sole lender, as heretofore and
hereafter amended.

“Bilateral Collateral” means the real and personal properties of the Borrower
subject to a real estate mortgage or deed of trust in favor of Wells Fargo in
effect on the Effective Date and securing the Borrower’s obligations under the
Bilateral Agreement or any Guarantor’s obligations under any guaranty agreement
executed in connection with the Bilateral Agreement.

“Borrower” means Flotek Industries, Inc., a Delaware corporation.

“Borrowing” means a Revolving Borrowing, Term Borrowing or a Swing Line
Borrowing.

“Borrowing Base” means, without duplication, the sum of the following,
determined as of the date of the Borrowing Base Certificate then most recently
delivered pursuant to this Agreement:

(a) 85% of Eligible Receivables of the Credit Parties plus

(b) an amount equal to 50% of Eligible Inventory of the Credit Parties; provided
that, in no event shall the number determined under this clause (b) exceed 50%
of the Borrowing Base.

Any change in the Borrowing Base shall be effective as of the date of the
Borrowing Base Certificate then most recently delivered pursuant to this
Agreement; provided that, should the Borrower fail to deliver the Administrative
Agent and the Lenders the Borrowing Base Certificate as required under
Section 5.2(d), the Administrative Agent may nonetheless redetermine the
Borrowing Base from time-to-time thereafter in its reasonable discretion until
the Administrative Agent and the Lenders receive the required Borrowing Base
Certificate, whereupon the Administrative Agent shall redetermine the Borrowing
Base based on such Borrowing Base Certificate and the other terms hereof.

“Borrowing Base Certificate” means certificate executed by Responsible Officer
of the Borrower in the form of the attached Exhibit B and including the
following: (a) accounts receivable and accounts payable aging reports for each
Credit Party with grand totals, (b) an activity and dilution report showing the
beginning of month balance, gross sales, cash collections, credit memos issued
and ending balance for accounts receivable, (c) a schedule of inventory balances
per general ledger for each Credit Party with grand totals for all Credit
Parties and separate calculations for work in process, raw materials and
finished goods, (d) a schedule of credit memo totals from sales order reports;
and (e) if requested by the Administrative Agent at least 20 days prior to the
required delivery date of the Borrowing Base Certificate, a month end physical
count sheets covering Inventory.

“Borrowing Base Deficiency” means the excess, if any, of (a) the sum of the
outstanding principal amount of all Swing Line Advances and all Revolving
Advances plus the Letter of Credit Exposure over (b) the lesser of (i) aggregate
amount of Revolving Commitments, and the (ii) the Borrowing Base then in effect.

 

-3-



--------------------------------------------------------------------------------

“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which the Administrative Agent is authorized to close under the laws of, or is
in fact closed in, Texas, and (b) if the applicable Business Day relates to any
Eurodollar Advances, on which dealings are carried on by commercial banks in the
London interbank market.

“Capital Expenditures” for any Person and period of its determination means,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of payments under Capital Leases that are capitalized on the balance sheet of
such Person) of such Person during such period that, in conformity with GAAP,
are required to be included in or reflected by the property, plant, or equipment
or similar fixed asset accounts reflected in the balance sheet of such Person
less any reimbursement received from customers for tools “lost in-hole.”

“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.

“Cash Collateral Account” means a special cash collateral account pledged to the
Administrative Agent containing cash deposited pursuant to the terms hereof to
be maintained with the Administrative Agent in accordance with Section 2.2(h).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Change in Control” means the occurrence of any of the following events: (a) the
Borrower ceases to own, either directly or indirectly, 100% of the Equity
Interest in any Subsidiary other than as a result of transaction permitted under
Section 6.7 or Section 6.8; (b) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes a “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right), or (ii) during any period of 12 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Borrower cease to be composed of individuals (A) who were members of
that board or equivalent governing body on the first day of such period,
(B) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (A) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (C) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(A) and (B) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body.

 

-4-



--------------------------------------------------------------------------------

“Class” has the meaning set forth in Section 1.4.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.

“Collateral” means (a) all property of the Credit Parties which is “Collateral”
and “Mortgaged Property” (as defined in each of the Mortgages and the Security
Agreements, as applicable) or similar terms used in the Security Documents, and
(b) all amounts contained in the Borrower’s and its Subsidiaries’ bank accounts.

“Commitment Fee” means the fees required under Section 2.7(a).

“Commitments” means, as to any Lender, its Revolving Commitment and its Term
Commitment, if applicable, and as to the Swing Line Lender, the Swing Line
Commitment.

“Compliance Certificate” means a compliance certificate executed by a
Responsible Officer of the Borrower or such other Person as required by this
Agreement in substantially the same form as Exhibit C.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Subsidiary, are treated as a single employer
under Section 414 of the Code.

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.4(b).

“Convertible Senior Notes” means the senior, unsecured convertible notes of the
Borrower issued pursuant to the Indenture and in an amount not to exceed an
aggregate principal amount of $150,000,000.

“Credit Documents” means this Agreement, the Notes, the Letters of Credit, the
Letter of Credit Applications, the Guaranties, the Notices of Borrowing, the
Notices of Conversion, the Security Documents, any Autoborrow Agreement, the Fee
Letter, and each other agreement, instrument, or document executed at any time
in connection with this Agreement.

“Credit Parties” means the Borrower and the Guarantors.

“Debt” means, for any Person, without duplication: (a) indebtedness of such
Person for borrowed money, including the face amount of any letters of credit
supporting the repayment of indebtedness for borrowed money issued for the
account of such Person and obligations under letters of credit and agreements
relating to the issuance of letters of credit or acceptance financing, including
Letters of Credit; (b) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (c) obligations of such Person
to pay the deferred purchase price of property, services, or Acquisitions
(including, without limitation, any earn-out obligations, contingent
obligations, or other similar obligations associated with such purchase,

 

-5-



--------------------------------------------------------------------------------

and including obligations that are non-recourse to the credit of such Person but
are secured by the assets of such Person, but excluding trade accounts payable);
(d) obligations of such Person as lessee under Capital Leases and obligations of
such Person in respect of synthetic leases; (e) obligations of such Person under
any Hedging Arrangement (except that such obligations shall not constitute Debt
for purposes of the calculations for compliance under Sections 6.18 through
6.20); (f) obligations of such Person owing in respect of redeemable preferred
stock or other preferred Equity Interest of such Person; (g) obligations of such
Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) of such Person to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (f) above;
(h) indebtedness or obligations of others of the kinds referred to in
clauses (a) through (g) secured by any Lien on or in respect of any Property of
such Person, and (i) all liabilities of such Person in respect of unfunded
vested benefits under any Plan.

“Debt Incurrence” means any issuance or sale by the Borrower or any of its
Subsidiaries of any Debt after the Effective Date other than Permitted Debt.

“Debt Incurrence Proceeds” means, with respect to any Debt Incurrence or the
issuance of the Convertible Senior Notes, all cash and cash equivalent
investments received by the Borrower or any of its Subsidiaries from such Debt
Incurrence after payment of, or provision for, all underwriter fees and
expenses, SEC and blue sky fees, printing costs, fees and expenses of
accountants, lawyers and other professional advisors, brokerage commissions and
other out-of-pocket fees and expenses actually incurred in connection with such
Debt Incurrence.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.

“EBITDA” means, without duplication, for the Borrower, the sum of (a) the
Borrower’s consolidated Net Income for such period plus (b) to the extent
deducted in determining Borrower’s consolidated Net Income, Interest Expense,
income taxes, depreciation, amortization and other non-cash charges for such
period; provided that such EBITDA shall be subject to pro forma adjustments for
Acquisitions and Nonordinary Course Asset Sales assuming that such transactions
had occurred on the first day of the determination period, which adjustments
shall be made in accordance with the guidelines for pro forma presentations set
forth by the Securities and Exchange Commission or in a manner otherwise
acceptable to the Administrative Agent.

“Effective Date” means the date of this Agreement.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; and
(c) any other Person approved by the Administrative Agent and, unless an Event
of Default has occurred and is continuing at the time any assignment is effected
in accordance with Section 9.7, the

 

-6-



--------------------------------------------------------------------------------

Borrower, such approval not to be unreasonably withheld or delayed by the
Borrower and such approval to be deemed given by the Borrower if no objection is
received by the assigning Lender and the Administrative Agent from the Borrower
within five Business Days after notice of such proposed assignment has been
provided by the assigning Lender to the Borrower; provided, however, that
neither the Borrower nor any Affiliate of the Borrower shall qualify as an
Eligible Assignee.

“Eligible Inventory” for any Person means, without duplication, all Inventory of
such Person in each case reflected on its books in accordance with GAAP which
conforms to the representations and warranties in Article 4 hereof and in the
Security Documents to the extent such provisions are applicable to the Inventory
and:

(a) in which there is an Acceptable Security Interest and such Inventory is in
the possession of such Person or a consignee if all steps necessary under the
Uniform Commercial Code as adopted in Texas and other relevant law have been
taken to protect the rights of such Person, and to perfect the security interest
of such Person, in inventory in the possession of consignees;

(b) which is not evidenced by any negotiable or non-negotiable document of
title;

(c) which is not a good in transit to third parties, nor bill and hold good or
deferred shipment;

(d) which is not subject to any third party’s rights (including Permitted Liens)
which would be superior to the Lien and rights of the Administrative Agent
created under the Security Documents;

(e) which has not become obsolete, damaged, defective, and is saleable in its
present state for the use for which it was manufactured or purchased;

(f) which is not Inventory (i) of a type of Inventory held by such Person for
sale but which has not been sold by such Person during the last preceding twelve
months or (ii) used in determining such Person’s general ledger inventory
reserve amount for obsolete or unsaleable Inventory;

(g) which has not been reflected on any Credit Party’s books for more than one
year;

(h) which is not located on premises owned or operated by the customer that is
to purchase such Inventory;

(i) which is located only on premises that is owned by a Credit Party or that is
owned or operated by a landlord who has waived in writing or otherwise
subordinated in writing any Lien such landlord may have in such Inventory
(whether such Lien arose by contract, operation of law or otherwise);

(j) which is not work in process;

 

-7-



--------------------------------------------------------------------------------

(k) which is not raw material or a supply or material consumed in the business
of such Credit Party unless such material or supply can be sold to a customer in
its then current state without any modifications or improvements thereto; and

(l) which is not otherwise deemed ineligible by the Administrative Agent in its
reasonable credit judgment.

“Eligible Receivables” means, as to the Borrower and its consolidated
Subsidiaries, on a consolidated basis and without duplication, all Receivables
of such Person, in each case reflected on its books in accordance with GAAP
which conform to the representations and warranties in Article 4 hereof and in
the Security Documents to the extent such provisions are applicable to the
Receivables, and each of which meets all of the following criteria on the date
of any determination:

(a) the payment of such Receivable is not more than 90 days past the invoice
date;

(b) such Receivable was created in the ordinary course of business of the
Borrower or any Guarantor;

(c) such Receivable represents a legal, valid and binding payment obligation of
the account debtor enforceable in accordance with its terms and arises from an
enforceable contract;

(d) the Borrower or such Subsidiary has good and indefeasible title to such
Receivable, and the Administrative Agent holds an Acceptable Security Interest
in such Receivable and such Receivable is not subject to any third party’s
rights (including Permitted Liens) which would be superior to the Lien and
rights of the Administrative Agent created under the Security Documents;

(e) such Receivable is not evidenced by a promissory note, chattel paper or
other instrument that is not in the actual possession of the Borrower or the
Administrative Agent;

(f) such Receivable is not subject to any set-off, counterclaim, defense,
allowance or adjustment and there has been no dispute, objection or complaint by
the account debtor concerning its liability for such Account Receivable,

(g) the Inventory, the sale of which gave rise to such Receivable, has not been
returned, rejected, lost or damaged;

(h) the account debtor with respect to such Receivable is domiciled in and
organized under the laws of the United States and such Receivable is denominated
in Dollars;

(i) such Receivable, together with all other Receivables due from the same
account debtor, does not comprise more than 25% of the aggregate Eligible
Receivables (provided, however, that the amount of any such Receivable excluded
pursuant to this clause (i) shall only be the excess of such amount);

(j) such Receivable is not due from the United States government, any state or
municipal government or any agency of any of same;

 

-8-



--------------------------------------------------------------------------------

(k) such Receivable is not due from an account debtor that (i) has at any time
more than 20% of its aggregate Receivable owed to any Credit Party more than 90
days past due, (ii) is the subject of a proceeding under the United States
Bankruptcy Code or any similar proceeding, or (iii) is known by any Credit Party
as being bankrupt, insolvent or otherwise unable to pay its debts as they become
due;

(l) such Receivable is not due from any Affiliate of a Credit Party;

(m) such Receivable is not the result of a credit balance relating to a
Receivable more than 90 days past the invoice date; and

(n) such Receivable does not relate to work-in-progress or finance or service
charges.

(o) such Receivable arises from the performance by a Credit Party of services
which have been fully and satisfactorily performed, or from the absolute sale on
open account (and not on consignment, on approval or on a “sale or return”
basis) by a Credit Party of goods (i) in which such Person had sole and complete
ownership and (ii) which have been shipped or delivered to the account debtor,
evidence of which such Credit Party has possession of shipping or delivery
receipts;

(p) which is not the result of a “cash on delivery” or “C.O.D” purchase terms;

(q) which is not the result of a bill and hold good or deferred shipment or
pre-bills; and

(r) which is not otherwise deemed ineligible by the Administrative Agent in its
reasonable credit judgment, including such Receivables from any account debtor
that does not have a satisfactory credit standing (as determined in the sole
discretion of the Administrative Agent).

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8) (1988).

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, health, or safety, including without limitation
CERCLA, relating to (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, medical infections, or

 

-9-



--------------------------------------------------------------------------------

toxic substances, materials or wastes; (d) the safety or health of employees; or
(e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of hazardous, medical infections, or toxic
substances, materials or wastes.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“Equity Issuance” means any issuance of equity securities or any other Equity
Interests (including any preferred equity securities) by the Borrower or any of
its Subsidiaries other than equity securities issued (i) to the Borrower or one
of its Subsidiaries, (ii) pursuant to employee or director and officer stock
option plans in the ordinary course of business, or (iii) to the seller(s) as
consideration in connection with any Acquisition.

“Equity Issuance Proceeds” means, with respect to any Equity Issuance, all cash
and cash equivalent investments received by the Borrower or any of its
Subsidiaries from such Equity Issuance (other than from any other Credit Party)
after payment of, or provision for, all underwriter fees and expenses, SEC and
blue sky fees, printing costs, fees and expenses of accountants, lawyers and
other professional advisors, brokerage commissions and other out-of-pocket fees
and expenses actually incurred in connection with such Equity Issuance.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.

“Eurodollar Advance” means an Advance that bears interest based upon the
Eurodollar Rate.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule II (or, if no such office is specified, its Domestic Lending Office) or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Advance
comprising the same Borrowing, the interest rate per annum (rounded upward to
the nearest whole multiple of 1/100th of 1%) set forth on the Reuters Reference
LIBOR1 page as the London Interbank Offered Rate, for deposits in Dollars at
11:00 a.m. (London, England time) two Business Days before the first day of such
Interest Period and for a period equal to such Interest Period; provided that,
if no such quotation appears on such reference page, the Eurodollar Rate shall
be the interest rate per annum determined by the Administrative Agent to be the
average of the rates per annum (rounded upwards, if necessary, to the nearest
 1/16 of 1%) at which deposits in U.S. dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.

 

-10-



--------------------------------------------------------------------------------

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.

“Event of Default” has the meaning specified in Section 7.1.

“Excess Cash Flow” means, at any time, an amount equal to (a) the Borrower’s
consolidated EBITDA for the twelve month period then ended minus (b) without
duplication, the sum of (i) taxes actually paid by the Borrower and its
Subsidiaries during such twelve month period, (ii) Capital Expenditures of the
Borrower and its Subsidiaries actually paid during such twelve month period to
the extent such Capital Expenditures were permitted under Section 6.21,
(iii) the consolidated Interest Expense of the Borrower actually paid during
such twelve month period, and (iv) principal installment payments and optional
prepayments of Term Advances made during such twelve month period; provided
that, for purposes of this definition, the Borrower’s consolidated EBITDA shall
not include the pro forma EBITDA of any Person prior to the acquisition of such
Person by the Borrower.

“Existing Letters of Credit” means the letters of credit issued by the Issuing
Lender under the Bilateral Agreement and which have not been terminated and
returned to the Issuing Lender as of the Effective Date.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
the Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letter” means that certain fee letter dated as of February 4, 2008 between
the Borrower and Wells Fargo.

“Financial Statements” means, for any period, the consolidated and consolidating
financial statements of the Borrower and its Subsidiaries, including statements
of income, retained earnings, changes in equity and cash flow for such period as
well as a balance sheet as of the end of such period, all prepared in accordance
with GAAP.

 

-11-



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means, as of each fiscal quarter end, the ratio of
(a) the Borrower’s consolidated EBITDA for the four-fiscal quarter period then
ended to (ii) Fixed Charges for the four-fiscal quarter period then ended.

“Fixed Charges” means, with respect to any period and with respect to any Person
and without duplication, the sum of (a) Interest Expense for such period,
(b) the portion of all Indebtedness scheduled to have been paid during such
period, including the current portion of Capital Leases, (c) taxes paid in cash
during such period and (d) the Borrower’s actual consolidated maintenance
Capital Expenditures for such period.

“Foreign Subsidiary” means any Subsidiary of Borrower that is a “controlled
foreign corporation” as defined in Section 957 of the Code.

“GAAP” means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.

“Governmental Authority” means, with respect to any Person, any foreign
governmental authority, the United States of America, any state of the United
States of America, the District of Columbia, and any subdivision of any of the
foregoing, and any agency, department, commission, board, authority or
instrumentality, bureau or court having jurisdiction over such Person.

“Guarantors” means any Person that now or hereafter executes a Guaranty,
including (a) the Subsidiaries listed on Schedule 4.11; and (b) each Subsidiary
of the Borrower that becomes a guarantor of all or a portion of the Obligations
and which has entered into either a joinder agreement substantially in the form
attached to the Guaranty or a new Guaranty; provided that no Foreign Subsidiary
of the Borrower shall be required to become a Guarantor hereunder if the
provision of such guaranty by such Subsidiary would be materially
disadvantageous to the Borrower from a tax perspective.

“Guaranty” means the Guaranty Agreement executed in substantially the same form
as Exhibit D.

“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.

“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.

 

-12-



--------------------------------------------------------------------------------

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.

“Indenture” means the Indenture dated February 14, 2008 and related to the
Convertible Senior Notes by and among the Borrower, the subsidiary guarantors
party thereto, and the trustee thereunder that will govern the Convertible
Senior Notes.

“Interest Expense” means, for any period and with respect to any Person, total
cash interest expense, letter of credit fees and other fees and expenses
incurred by such Person in connection with any Debt for such period (other than
the upfront fees paid pursuant to the Administrative Agent and the Lenders on
the Effective Date), whether paid or accrued (including that attributable to
obligations which have been or should be, in accordance with GAAP, recorded as
Capital Leases), including, without limitation, all commissions, discounts, and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, fees owed with respect to the Secured Obligations, and net
costs under Hedging Arrangements entered into addressing interest rates, all as
determined in conformity with GAAP.

“Interest Period” means for each Eurodollar Advance comprising part of the same
Borrowing, the period commencing on the date of such Eurodollar Advance is made
or deemed made and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.4, and thereafter, each
subsequent period commencing on the day following the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and Section 2.4. The
duration of each such Interest Period shall be one, two, three, or six months,
in each case as the Borrower may select, provided that:

(s) The Borrower shall select Interest Periods so that it is not necessary to
repay any portion of any Term Advance prior to the last day of the applicable
Interest Period in order to make a mandatory scheduled repayment required
pursuant to Section 2.6(b);

(t) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

(u) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(v) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

 

-13-



--------------------------------------------------------------------------------

(w) the Borrower may not select any Interest Period for any Advance which ends
after the Term Maturity Date or the Revolving Maturity Date.

“Inventory” of any Person means all inventory, including raw materials, work in
process or supplies or materials consumed in the business of such Person, now
owned or hereafter acquired by such Person, wherever located which is held for
sale.

“Issuing Lender” means Wells Fargo, in its capacity as the Lender that issues
Letters of Credit for the account of the Borrower pursuant to the terms of this
Agreement.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.

“Lenders” means the Persons listed on the signature pages hereto as Lenders, any
other Person that shall have become a Lender hereto pursuant to Section 2.14,
and any other Person that shall have become a Lender hereto pursuant to an
Assignment and Assumption, but in any event, excluding any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swing Line Lender
and references the Revolving Lenders and the Term Lenders.

“Letter of Credit” means any standby letter of credit issued by the Issuing
Lender for the account of a Credit Party pursuant to the terms of this
Agreement, in such form as may be agreed by the Borrower and the Issuing Lender.

“Letter of Credit Application” means the Issuing Lender standard form letter of
credit application for standby letters of credit which has been executed by the
Borrower and accepted by the Issuing Lender in connection with the issuance of a
Letter of Credit.

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.

“Letter of Credit Exposure” means, at the date of its determination by the
Administrative Agent, the aggregate outstanding undrawn amount of Letters of
Credit plus the aggregate unpaid amount of all of the Borrower’s payment
obligations under drawn Letters of Credit.

“Letter of Credit Maximum Amount” means $15,000,000; provided that, on and after
the Revolving Maturity Date, the Letter of Credit Maximum Amount shall be zero.

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.

“Leverage Ratio” means, as of the end of each fiscal quarter, the ratio of
(a) all Debt of the Borrower and its Subsidiaries as of the last day of such
fiscal quarter to (b) the Borrower’s consolidated EBITDA for the four-fiscal
quarter period then ended.

 

-14-



--------------------------------------------------------------------------------

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America;
(b) commercial paper issued by (i) any Lender or any Affiliate of any Lender or
(ii) any commercial banking institutions or corporations rated at least P-1 by
Moody’s or A-1 by S&P; (c) certificates of deposit, time deposits, and bankers’
acceptances issued by (i) any of the Lenders or (ii) any other commercial
banking institution which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than
$250,000,000.00 and rated Aa by Moody’s or AA by S&P; (d) repurchase agreements
which are entered into with any of the Lenders or any major money center banks
included in the commercial banking institutions described in clause (c) and
which are secured by readily marketable direct full faith and credit obligations
of the government of the United States of America or any agency thereof;
(e) investments in any money market fund which holds investments substantially
of the type described in the foregoing clauses (a) through (d); and (f) other
investments made through the Administrative Agent or its Affiliates and approved
by the Administrative Agent. All the Liquid Investments described in clauses
(a) through (d) above shall have maturities of not more than 365 days from the
date of issue.

“Majority Lenders” means (a) at any time when there are more than two Lenders,
Lenders holding more than 50% of the aggregate Maximum Exposure Amount and
(b) at any time when there are one or two Lenders, all of the Lenders; provided
that,

(i) with respect to amendments, waivers or consents relating to Section 2.1(a)
and Section 2.1(c)(i), “Majority Lenders” means the Majority Revolving Lenders;

(ii) with respect to amendments, waivers or consents relating to Section 2.1(b)
and Section 2.1(c)(ii), “Majority Lenders” means the Majority Term Lenders;

(iii) with respect to Section 2.4(c)(iv), “Majority Lenders” means Lenders that
would be required to fund more than 50% of the Eurodollar Advances comprising
such requested Borrowing; and

(iv) with respect to Section 7.2(a)(i), 7.2(b) and 7.3(b), “Majority Lenders”
means the Majority Revolving Lenders.

“Majority Revolving Lenders” means (a) at any time when there are more than two
Revolving Lenders, Revolving Lenders holding more than 50% of the sum of (i) the
aggregate unfunded Revolving Commitments at such time plus (ii) the aggregate
unpaid principal amount of the Revolving Notes (with the aggregate amount of
each Lender’s risk participation and funded participation in the Letter of
Credit Exposure and Swing Line Advances being deemed as unpaid principal under
such Lender’s Revolving Note) and (b) at any time when there are one or two
Revolving Lenders, all of the Revolving Lenders.

 

-15-



--------------------------------------------------------------------------------

“Majority Term Lenders” means (a) at any time when there are more than two Term
Lenders, Term Lenders holding more than 50% of the then aggregate unpaid
principal amount of the Term Notes and (b) at any time when there are one or two
Term Lenders, all of the Term Lenders.

“Material Adverse Change” means a material adverse change (a) in the business,
condition (financial or otherwise), results of operations of the Borrower and
its Subsidiaries, taken as a whole; (b) on the validity or enforceability of
this Agreement or any of the other Credit Document; or (c) on the Borrower’s or
any other Credit Party’s ability to perform its obligations under this
Agreement, any Note, the Guaranties or any other Credit Document.

“Maximum Exposure Amount” means, at any time for each Lender, the sum of (a) the
unfunded Revolving Commitment held by such Lender at such time; plus (b) the
aggregate unpaid principal amount of the Revolving Note held by such Lender at
such time, (with the aggregate amount of such Lender’s risk participation and
funded participation in the Letter of Credit Exposure and Swing Line Advances
being deemed as unpaid principal under such Lender’s Revolving Note); plus
(c) the aggregate unpaid principal amount of the Term Note held by such Lender
at such time.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

“Mortgage” means each mortgage or deed of trust in form acceptable to the
Administrative Agent executed by the Borrower or a Subsidiary of the Borrower to
secure all or a portion of the Obligations.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any member of the
Controlled Group is making or accruing an obligation to make contributions.

“Net Cash Proceeds” means with respect to any sale, transfer, or other
disposition of any Property belonging to the Borrower or any Guarantor
(including the sale or transfer of stock or other Equity Interest and property
insurance proceeds) all cash and Liquid Investments received by the Borrower or
any Guarantor from such sale, transfer or other disposition after (a) payment
of, or provision for, all brokerage commissions and other reasonable
out-of-pocket fees and expenses actually incurred; (b) payment of any
outstanding obligations relating to such Property paid in connection with any
such sale, transfer, or other disposition; and (c) the amount of reserves
recorded in accordance with GAAP for indemnity or similar obligations of the
Borrower and the Subsidiaries directly related to such sale, transfer or other
disposition.

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items, including (i) any net
non-cash gain or loss during such period arising from the sale, exchange,
retirement or other disposition of capital assets (such term to include all
fixed assets and all securities) other than in the ordinary course of business,
and (ii) any write-up or write-down of assets and (b) the cumulative effect of
any change in GAAP.

 

-16-



--------------------------------------------------------------------------------

“Net Worth” means, with respect to any Person and as of the date of its
determination, the excess of the assets of such Person over the sum of the
liabilities of such Person and the minority interests of such Person, as
determined in accordance with GAAP.

“Nonordinary Course Asset Sales” means, any sales, conveyances, or other
transfers of Property made by the Borrower or any Subsidiary of the Borrower
(a) of any division of the Borrower or any Subsidiary of the Borrower, (b) of
the Equity Interest in (i) the Borrower by the Borrower or any Subsidiary of the
Borrower or (ii) a Subsidiary of the Borrower by the Borrower or any Subsidiary
of the Borrower or (c) outside the ordinary course of business of any assets of
the Borrower or any Subsidiary of a Borrower, whether in a transaction or
related series of transactions.

“Notes” means the Revolving Notes, the Term Notes and the Swing Line Note.

“Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit E.

“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit F.

“Obligations” means (a) all principal, interest (including post-petition
interest), fees, reimbursements, indemnifications, and other amounts now or
hereafter owed by any of the Credit Parties to the Lenders, the Swing Line
Lender, the Issuing Lender, or the Administrative Agent under this Agreement and
the Credit Documents, including, the Letter of Credit Obligations, and any
increases, extensions, and rearrangements of those obligations under any
amendments, supplements, and other modifications of the documents and agreements
creating those obligations and (b) all obligations of the Borrower or any other
Credit Party owing to Swap Counterparty under any Hedge Arrangements which are
permitted by the terms hereof.

“OLV of Fixed Assets” means the orderly liquidation value of all of the
Borrower’s and its Subsidiaries’ machinery and equipment as set forth in the
written appraisals and/or written updates to previously delivered appraisals, in
each case, required to be delivered to the Administrative Agent under
Section 5.12(b) and conducted by an industry recognized third party appraiser.

“Other Taxes” has the meaning set forth in Section 2.13(b).

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Debt” has the meaning set forth in Section 6.1.

“Permitted Investments” has the meaning set forth in Section 6.3.

“Permitted Liens” has the meaning set forth in Section 6.2.

 

-17-



--------------------------------------------------------------------------------

“Permitted Subordinated Debt” means Debt of the Borrower to any Person, the
terms of which are reasonably satisfactory to the Administrative Agent and the
payment of which has been subordinated to the payment of the Obligations in a
manner, and pursuant to documentation, satisfactory to the Administrative Agent
in its sole reasonable discretion.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office in San Francisco as its
prime rate, which rate may not be the lowest rate of interest charged by such
Lender to its customers.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Receivables” of any Person means, at any date of determination thereof, the
unpaid portion of the obligation, as stated on the respective invoice or other
writing of a customer of such Person in respect of goods sold or services
rendered by such Person.

“Register” has the meaning set forth in Section 9.7(b).

“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, or Vice President, (b) with respect to any Person that is a limited
liability company, if such Person has officers, then such Person’s Chief
Executive Officer, President, Chief Financial Officer, or Vice President, and if
such Person is managed by members, then a Responsible Officer of such Person’s
managing member, and if such Person is managed by managers, then a manager (if
such manager is an individual) or a Responsible Officer of such manager (if such
manager is an entity), and (c) with respect to any Person that is a general
partnership, limited partnership or a limited liability partnership, the
Responsible Officer of such Person’s general partner or partners.

 

-18-



--------------------------------------------------------------------------------

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term “Restricted Payment” shall not
include any dividend or distribution payable solely in Equity Interests of the
Borrower or warrants, options or other rights to purchase such Equity Interests.

“Revolving Advance” means any advance by a Lender to the Borrower as part of a
Revolving Borrowing.

“Revolving Borrowing” means a Borrowing consisting of simultaneous Revolving
Advances of the same Type made by the Lenders pursuant to Section 2.1(a) or
Converted by each Lender to Revolving Advances of a different Type pursuant to
Section 2.4(b).

“Revolving Commitment” means, for each Lender, the obligation of each Lender to
advance to Borrower the amount set opposite such Lender’s name on Schedule II as
its Revolving Commitment, or if such Lender has entered into any Assignment and
Acceptance, set forth for such Lender as its Revolving Commitment in the
Register, as such amount may be reduced pursuant to Section 2.1(c)(i); provided
that, after the Revolving Maturity Date, the Revolving Commitment for each
Lender shall be zero; and provided further that, the aggregate Revolving
Commitment shall not exceed $40,000,000. The initial aggregate Revolving
Commitment on the date hereof is $25,000,000.

“Revolving Lenders” means Lenders having a Revolving Commitment or if such
Revolving Commitments have been terminated, Lenders that are owed Revolving
Advances.

“Revolving Loan” means the aggregate principal from a Lender which represents
such Lender’s ratable share of a Revolving Borrowing.

“Revolving Maturity Date” means the earlier of (a) March 31, 2011 and (b) the
earlier termination in whole of the Revolving Commitments pursuant to
Section 2.1(c)(i) or Article 7.

“Revolving Note” means a promissory note of the Borrower payable to the order of
a Lender in the amount of such Lender’s Revolving Commitment, in substantially
the same form as Exhibit H-1, evidencing indebtedness of the Borrower to such
Lender resulting from Revolving Advances owing to such Lender.

“Revolving Pro Rata Share” means, at any time with respect to any Revolving
Lender, (i) the ratio (expressed as a percentage) of such Lender’s Revolving
Commitment at such time to the aggregate Revolving Commitments at such time, or
(ii) if all of the Revolving Commitments have been terminated, the ratio
(expressed as a percentage) of such Lender’s aggregate outstanding Revolving
Advances at such time to the total aggregate outstanding Revolving Advances at
such time.

 

-19-



--------------------------------------------------------------------------------

“SEC” means, the Securities and Exchange Commission.

“S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw-Hill
Companies, Inc., or any successor thereof which is a national credit rating
organization.

“Secured Obligations” means (a) the Obligations, (b) the Banking Services
Obligations, and (b) all obligations of any of the Credit Parties owing to Swap
Counterparties under any Hedging Arrangements which are permitted by the terms
hereof.

“Secured Parties” means the Administrative Agent, the Issuing Lender, the
Lenders, the Swap Counterparties and Wells Fargo and any of its Affiliates
providing Banking Services to any Credit Party.

“Security Agreement” means the Pledge and Security Agreement among the Credit
Parties and the Administrative Agent in substantially the same form as Exhibit
G.

“Security Documents” means, collectively, the Mortgages, Security Agreements,
and any and all other instruments, documents or agreements, including Account
Control Agreements, now or hereafter executed by any Credit Party or any other
Person to secure the Secured Obligations.

“Senior Leverage Ratio” means, as of any date of determination, the ratio of
(a) senior, secured Debt of the Borrower at such date to (b) EBITDA for the 12
month period ending on such date.

“Senior Note Prepayment Date” means the date on which the Borrower is required
to pay any holder of the Convertible Senior Notes as a result of the conversion
into cash by such holder of all or any portion of the Convertible Senior Notes
or as a result of the repurchase by the Borrower of all or any portion the
Convertible Senior Notes held by such holder, in either case, as a result of
(a) any optional or voluntary repurchase, redemption, prepayment, repayment,
defeasance or any other acquisition or retirement for value (or the segregation
of funds with respect to any of the foregoing) of such Convertible Senior Notes,
(b) the occurrence of any fundamental change, as described in the Indenture or
the Convertible Senior Notes, or (c) any action taken by the Borrower, including
the distribution of stock rights, warrants, or other distributions to holders of
its common stock.

“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities (including, without limitation,

 

-20-



--------------------------------------------------------------------------------

contingent liabilities) beyond such Person’s ability to pay as such debts and
liabilities mature, (e) such Person is not engaged in, and is not about to
engage in, business or a transaction for which such Person’s Property would
constitute unreasonably small capital, and (f) such Person has not transferred,
concealed or removed any Property with intent to hinder, delay or defraud any
creditor of such Person.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Securities shall at any time be
owned by the parent or one more Subsidiaries of the parent. Unless expressly
provided otherwise, all references herein and in any other Credit Document to
any “Subsidiary” or “Subsidiaries” means a Subsidiary or Subsidiaries of the
Borrower.

“Swap Counterparty” means a Lender or an Affiliate of a Lender that has entered
into a Hedging Arrangement with a Credit Party as permitted by the terms of this
Agreement.

“Swing Line Advance” means an advance by the Swing Line Lender to the Borrower
as part of a Swing Line Borrowing.

“Swing Line Borrowing” means the Borrowing consisting of a Swing Line Advance
made by the Swing Line Lender pursuant to Section 2.3 or, if an AutoBorrow
Agreement is in effect, any transfer of funds pursuant to such AutoBorrow
Agreement.

“Swing Line Commitment” means, for the Swing Line Lender, $10,000,000; provided
that, on and after the Revolving Maturity Date, the Swing Line Commitment shall
be zero.

“Swing Line Lender” means Wells Fargo.

“Swing Line Note” means the promissory note made by the Borrower payable to the
order of the Swing Line Lender evidencing the indebtedness of the Borrower to
the Swing Line Lender resulting from Swing Line Advances in substantially the
same form as Exhibit I-2.

“Swing Line Payment Date” means (a) if an AutoBorrow Agreement is in effect, the
earliest to occur of (i) the date required by such AutoBorrow Agreement,
(ii) demand is made by the Swing Line Lender and (iii) the Revolving Maturity
Date, or (b) if an AutoBorrow Agreement is not in effect, the earlier to occur
of (i) three (3) Business Days after demand is made by the Swing Line Lender if
no Default exists, and otherwise upon demand by the Swing Line Lender and
(ii) the Revolving Maturity Date.

“Taxes” has the meaning set forth in Section 2.13(a).

“Teledrift APA” means that certain Asset Purchase Agreement dated as of
February 4, 2008 among the Borrower, Teledrift Subsidiary, Teledrift, Inc., and
the stockholders of Teledrift, Inc., without giving effect to any amendment,
supplement or other modification thereof other than as consented to by the
Administrative Agent.

 

-21-



--------------------------------------------------------------------------------

“Teledrift Acquisition” means the acquisition by the Teledrift Subsidiary of
substantially all of the assets of Teledrift, Inc.

“Teledrift Subsidiary” means Teledrift Acquisition, Inc., a Delaware corporation
and a wholly own subsidiary of the Borrower.

“Term Advance” means a one-time advance by a Lender to the Borrower as part of a
Term Borrowing.

“Term Borrowing” means the Borrowing consisting of simultaneous Term Advances of
the same Type made by each Lender pursuant to Section 2.1(b) or Converted by
each Lender to Term Advances of a different Type pursuant to Section 2.4(b).

“Term Commitment” means, for each Lender, the obligation of each Lender to
advance to the Borrower the amount set opposite such Lender’s name on Schedule
II as its Term Commitment, or if such Lender has entered into any Assignment and
Acceptance, set forth for such Lender as its Term Commitment in the Register;
provided that, after the Effective Date, the Term Commitment for each Lender
shall be zero; and provided further that, the aggregate Term Commitment shall
not exceed $40,000,000.00.

“Term Lenders” means Lenders having a Term Commitment or if such Term
Commitments have been terminated, Lenders that are owed Term Advances.

“Term Loan” means the loans evidenced by Term Notes to be made by the Term
Lenders to the Borrower hereunder.

“Term Maturity Date” means the earlier of (a) March 31, 2011, and (b) the
earlier termination in whole of the Term Commitments and acceleration of the
Term Advances pursuant to Article 7.

“Term Note” means a promissory note of the Borrower payable to the order of a
Term Lender in the amount of such Lender’s Term Commitment, in substantially the
same form as Exhibit I-3, evidencing indebtedness of the Borrower to such Lender
resulting from any Term Advances under the Term Loan owing to such Lender.

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

“Type” has the meaning set forth in Section 1.4.

“Voting Securities” means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or

 

-22-



--------------------------------------------------------------------------------

might have special voting power or rights by reason of the happening of any
contingency), (b) with respect to any partnership, any partnership interest or
other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers of
such limited liability company.

“Wells Fargo” means Wells Fargo Bank, National Association.

Section 1.2 Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”.

Section 1.3 Accounting Terms; Changes in GAAP.

(a) All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the financial statements delivered to the
Administrative Agent for the fiscal year ending December 31, 2007 as required
under Section 5.2, and the Borrower shall not permit any change in the method of
accounting employed in the preparation of the financial statements referred to
in Section 4.4 unless required to conform to GAAP or approved in writing by the
Administrative Agent.

(b) Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement, all determinations
of the Applicable Margin, and all calculations of any amounts to be calculated
under the definitions in Section 1.1 shall be based upon the consolidated
accounts of the Borrower and its Subsidiaries in accordance with GAAP and
consistent with the principles of consolidation applied in preparing the
Borrower’s Financial Statements referred to in Section 4.4.

Section 1.4 Classes and Types of Advances. Advances are distinguished by “Class”
and “Type”. The “Class” of an Advance refers to the determination of whether
such Advance is a Revolving Advance, a Term Advance or a Swing Line Advance. The
“Type” of an Advance refers to the determination of whether such Advance is a
Base Rate Advance or a Eurodollar Advance.

Section 1.5 Miscellaneous. Article, Section, Schedule, and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified and shall include all schedules and exhibits thereto unless otherwise
specified. Any reference herein to any law shall be construed as referring to
such law as amended, modified, codified or reenacted, in whole or in part, and
in effect from time to time. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to the
restrictions contained herein). The words “hereof”, “herein”, and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
term

 

-23-



--------------------------------------------------------------------------------

“including” means “including, without limitation,”. Paragraph headings have been
inserted in this Agreement as a matter of convenience for reference only and it
is agreed that such paragraph headings are not a part of this Agreement and
shall not be used in the interpretation of any provision of this Agreement.

ARTICLE 2

CREDIT FACILITIES

Section 2.1 Revolving and Term Commitments.

(a) Revolving Commitment. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Revolving Maturity Date; provided that after giving
effect to such Revolving Advances, the sum of the aggregate outstanding amount
of all Revolving Advances plus the Letter of Credit Exposure plus the aggregate
outstanding amount of all Swing Line Advances, shall not exceed the lesser of
(i) the Borrowing Base in effect at such time and (ii) the aggregate Revolving
Commitments in effect at such time. Each Revolving Borrowing shall (A) if
comprised of Base Rate Advances be in an aggregate amount not less than
$500,000.00 and in integral multiples of $100,000.00 in excess thereof, (B) if
comprised of Eurodollar Advances be in an aggregate amount not less than
$1,000,000.00 and in integral multiples of $500,000.00 in excess thereof, and
(C) consist of Revolving Advances of the same Type made on the same day by the
Revolving Lenders ratably according to their respective Revolving Commitments.
Within the limits of each Lender’s Revolving Commitment, the Borrower may from
time to time borrow, prepay pursuant to Section 2.5, and reborrow under this
Section 2.1(a).

(b) Term Commitments. Each Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make to the Borrower on the Effective Date, a
Term Advance in an amount not to exceed such Lender’s Term Commitment. The
Borrower may not reborrow any Term Advances that have been repaid.

(c) Reduction of the Commitments.

(i) Revolving Commitments. The Borrower shall have the right, upon at least
three Business Days’ irrevocable notice to the Administrative Agent, to
terminate in whole or reduce ratably in part the unused portion of the Revolving
Commitments; provided that each partial reduction shall be in a minimum amount
of $1,000,000 and in integral multiples of $1,000,000 in excess thereof. Any
reduction or termination of the Revolving Commitments pursuant to this
Section 2.1(c)(i) shall be permanent, with no obligation of the Lenders to
reinstate such Commitments, and the Commitment Fees shall thereafter be computed
on the basis of the Revolving Commitments, as so reduced.

(ii) Term Commitments. On the making of the Term Advances on the Effective Date,
each Lender’s Term Commitment shall be reduced to zero. Any reduction or
termination of the Term Commitments pursuant to this Section 2.1(c)(ii) shall be
permanent, with no obligation of the Lenders to reinstate such Commitments.

 

-24-



--------------------------------------------------------------------------------

(d) Notes. The indebtedness of the Borrower to each Lender resulting (i) from
Revolving Advances owing to such Lender shall be evidenced by a Revolving Note
(ii) from Term Advances owing to such Lender made pursuant to Section 2.1(b)
shall be evidenced by a Term Note, and (iii) from Swing Line Advances owing to
the Swing Line Lender, as set forth in Section 2.3 below, shall be evidenced by
a Swing Line Note.

(e) Existing Advances. Without any further action on the part of the Borrower or
the Lenders and so long as all conditions set forth in Section 3.1 and 3.2 have
been met, the Borrower hereby requests that, on the Effective Date, the Term
Lenders and the Revolving Lenders make the Term Advances (as Reference Rate
Advances) in an amount equal to the aggregate Term Commitments and the Revolving
Advances (as Reference Rate Advances) in the necessary amount to, and apply the
proceeds of such Advances to, (i) repay all outstanding “Equipment Loan” and
“Working Capital Loan” under, and as defined in, the Bilateral Agreement,
(ii) pay all fees owing to the Lenders or the Administrative Agent as required
under the Fee Letter and (iii) pay such other fees, costs, and accounts detailed
in the initial Notice of Borrowing delivered to the Administrative Agent.

Section 2.2 Letters of Credit

(a) Commitment for Letters of Credit. The Issuing Lender, the Lenders and the
Borrower agree that effective as of the Effective Date, the Existing Letters of
Credit shall be deemed to have been issued and maintained under, and to be
governed by the terms and conditions of, this Agreement. Subject to the terms
and conditions set forth in this Agreement, the Issuing Lender agrees, in
reliance upon the agreements of the other Lenders set forth in this Section 2.2,
from time to time on any Business Day during the period from the Effective Date
until the Revolving Maturity Date, to issue, increase or extend the expiration
date of, Letters of Credit for the account of any Credit Party, provided that no
Letter of Credit will be issued, increased, or extended:

(i) if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) the Letter of Credit Maximum Amount and
(B) an amount equal to (1) the lesser of the Borrowing Base and the aggregate
Revolving Commitments, in either case, in effect at such time minus (2) the sum
of the aggregate outstanding amount of all Revolving Advances plus the Letter of
Credit Exposure plus the aggregate outstanding amount of all Swing Line
Advances;

(ii) unless such Letter of Credit has an expiration date not later than 10 days
prior to the Revolving Maturity Date; provided that, if Revolving Commitments
are terminated in whole pursuant to Section 2.1(c)(i), any Letter of Credit may
have an expiration date after then resulting Revolving Maturity Date if (A) the
Borrower shall deposit into the Cash Collateral Account cash in an amount equal
to 105% of the Letter of Credit Exposure for the Letters of Credit which have an
expiry date beyond the Revolving Maturity Date or (B) the Borrower shall provide
a replacement letter of credit (or other security) reasonably acceptable to the
Administrative Agent and the Issuing Lender in an amount equal to 105% of the
Letter of Credit Exposure;

 

-25-



--------------------------------------------------------------------------------

(iii) unless such Letter of Credit is a standby letter of credit not supporting
the repayment of indebtedness for borrowed money of any Person;

(iv) unless such Letter of Credit is in form and substance acceptable to the
Issuing Lender in its sole discretion;

(v) unless the Borrower has delivered to the Issuing Lender a completed and
executed Letter of Credit Application; provided that, if the terms of any Letter
of Credit Application conflicts with the terms of this Agreement, the terms of
this Agreement shall control; and

(vi) unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender.

(b) Requesting Letters of Credit. Each Letter of Credit shall be issued pursuant
to a Letter of Credit Application given by the Borrower to the Administrative
Agent for the benefit of the Issuing Lender by facsimile or other writing not
later than 11:00 a.m. (Houston, Texas, time) on the third Business Day before
the proposed date of issuance for the Letter of Credit. Each Letter of Credit
Application shall be fully completed and shall specify the information required
therein. Each Letter of Credit Application shall be irrevocable and binding on
the Borrower. Subject to the terms and conditions hereof, the Issuing Lender
shall before 2:00 p.m. (Houston, Texas, time) on the date of such Letter of
Credit issue such Letter of Credit to the beneficiary of such Letter of Credit.

(c) Reimbursements for Letters of Credit; Funding of Participations.

(i) With respect to any Letter of Credit, in accordance with the related Letter
of Credit Application, the Borrower agrees to pay on demand to the
Administrative Agent on behalf of the Issuing Lender an amount equal to any
amount paid by the Issuing Lender under such Letter of Credit. Upon the Issuing
Lender’s demand for payment under the terms of a Letter of Credit Application,
the Borrower may, with a written notice, request that the Borrower’s obligations
to the Issuing Lender thereunder be satisfied with the proceeds of a Revolving
Advance in the same amount (notwithstanding any minimum size or increment
limitations on individual Revolving Advances). If the Borrower does not make
such request and does not otherwise make the payments demanded by the Issuing
Lender as required under this Agreement or the Letter of Credit Application,
then the Borrower shall be deemed for all purposes of this Agreement to have
requested such a Revolving Advance in the same amount and the transfer of the
proceeds thereof to satisfy the Borrower’s obligations to the Issuing Lender,
and the Borrower hereby unconditionally and irrevocably authorizes, empowers,
and directs the Lenders to make such Revolving Advance, to transfer the proceeds
thereof to the Issuing Lender in satisfaction of such obligations, and to record
and otherwise treat such payments as a Revolving Advance to the Borrower. The
Administrative Agent and each

 

-26-



--------------------------------------------------------------------------------

Lender may record and otherwise treat the making of such Revolving Borrowings as
the making of a Revolving Borrowing to the Borrower under this Agreement as if
requested by the Borrower. Nothing herein is intended to release any of the
Borrower’s obligations under any Letter of Credit Application, but only to
provide an additional method of payment therefor. The making of any Borrowing
under this Section 2.2(c) shall not constitute a cure or waiver of any Default,
other than the payment Default which is satisfied by the application of the
amounts deemed advanced hereunder, caused by the Borrower’s failure to comply
with the provisions of this Agreement or the Letter of Credit Application.

(ii) Each Lender (including the Lender acting as Issuing Lender) shall, upon
notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested a Revolving Advance pursuant to Section 2.4 and
regardless of whether (A) the conditions in Section 3.2 have been met, (B) such
notice complies with Section 2.4, or (C) a Default exists, make funds available
to the Administrative Agent for the account of the Issuing Lender in an amount
equal to such Lender’s Revolving Pro Rata Share of the amount of such Revolving
Advance not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon each Lender that so makes funds available
shall be deemed to have made a Revolving Advance to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Issuing
Lender.

(iii) If any such Lender shall not have so made its Revolving Advance available
to the Administrative Agent pursuant to this Section 2.2, such Lender agrees to
pay interest thereon for each day from such date until the date such amount is
paid at the lesser of (A) the Federal Funds Rate for such day for the first
three days and thereafter the interest rate applicable to the Revolving Advance
and (B) the Maximum Rate. Whenever, at any time after the Administrative Agent
has received from any Lender such Lender’s Revolving Advance, the Administrative
Agent receives any payment on account thereof, the Administrative Agent will pay
to such Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s Revolving Advance was outstanding and funded), which payment
shall be subject to repayment by such Lender if such payment received by the
Administrative Agent is required to be returned. Each Lender’s obligation to
make the Revolving Advance pursuant to this Section 2.2 shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have against the Issuing Lender, the Administrative Agent
or any other Person for any reason whatsoever; (2) the occurrence or continuance
of a Default or the termination of the Commitments; (3) any breach of this
Agreement by the Borrower or any other Lender; or (4) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(d) Participations. Upon the date of the issuance or increase of a Letter of
Credit or the deemed issuance of the Existing Letters of Credit under
Section 2.2(a), the Issuing Lender shall be deemed to have sold to each other
Lender and each other Lender shall have been deemed to have purchased from the
Issuing Lender a participation in the related Letter of Credit

 

-27-



--------------------------------------------------------------------------------

Obligations equal to such Lender’s Revolving Pro Rata Share at such date and
such sale and purchase shall otherwise be in accordance with the terms of this
Agreement. The Issuing Lender shall promptly notify each such participant Lender
by telex, telephone, or telecopy of each Letter of Credit issued or increased
and the actual dollar amount of such Lender’s participation in such Letter of
Credit.

(e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit Documents;

(ii) any amendment or waiver of or any consent to departure from any Letter of
Credit Documents;

(iii) the existence of any claim, set-off, defense or other right which any
Credit Party may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, any Lender or any other person or
entity, whether in connection with this Agreement, the transactions contemplated
in this Agreement or in any Letter of Credit Documents or any unrelated
transaction;

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect to the extent the
Issuing Lender would not be liable therefor pursuant to the following paragraph
(g);

(v) payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing;

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit.

(f) Prepayments of Letters of Credit. In the event that any Letter of Credit
shall be outstanding or shall be drawn and not reimbursed on or prior to the
10th day prior to the Revolving Maturity Date, the Borrower shall pay to the
Administrative Agent an amount equal to 105% of the Letter of Credit Exposure
allocable to such Letter of Credit, such amount to be due and payable on the
10th day prior to the Revolving Maturity Date, and to be held in the Cash
Collateral Account and applied in accordance with paragraph (i) below.

(g) Liability of Issuing Lender. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. Neither the Issuing Lender nor any of its
officers or directors shall be liable or responsible for:

(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;

 

-28-



--------------------------------------------------------------------------------

(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;

(iii) payment by the Issuing Lender against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or

(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING THE ISSUING LENDER’S OWN NEGLIGENCE),

except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (A) the Issuing Lender’s
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (B) the Issuing Lender’s willful failure to make lawful payment under
any Letter of Credit after the presentation to it of a draft and certificate
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

(h) Cash Collateral Account.

(i) If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to Sections 2.2(f), 2.5(c), 7.2(b) or 7.3(b), then the Borrower and the
Administrative Agent shall establish the Cash Collateral Account and the
Borrower shall execute any documents and agreements, including the
Administrative Agent’s standard form assignment of deposit accounts, that the
Administrative Agent requests in connection therewith to establish the Cash
Collateral Account and grant the Administrative Agent an Acceptable Security
Interest in such account and the funds therein. The Borrower hereby pledges to
the Administrative Agent and grants the Administrative Agent a security interest
in the Cash Collateral Account, whenever established, all funds held in the Cash
Collateral Account from time to time, and all proceeds thereof as security for
the payment of the Secured Obligations.

(ii) Funds held in the Cash Collateral Account shall be held as cash collateral
for obligations with respect to Letters of Credit and promptly applied by the
Administrative Agent at the request of the Issuing Lender to any reimbursement
or other obligations under Letters of Credit that exist or occur. To the extent
that any surplus funds are held in the Cash Collateral Account above the Letter
of Credit Exposure during

 

-29-



--------------------------------------------------------------------------------

the existence of an Event of Default the Administrative Agent may (A) hold such
surplus funds in the Cash Collateral Account as cash collateral for the Secured
Obligations or (B) apply such surplus funds to any Secured Obligations in any
manner directed by the Majority Lenders. If no Default exists, the
Administrative Agent shall release to the Borrower at the Borrower’s written
request any funds held in the Cash Collateral Account above the amounts required
by Section 2.2(f).

(iii) Funds held in the Cash Collateral Account shall be invested in Liquid
Investments maintained with, and under the sole dominion and control of, the
Administrative Agent or in another investment if mutually agreed upon by the
Borrower and the Administrative Agent, but the Administrative Agent shall have
no other obligation to make any other investment of the funds therein. The
Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

(i) Letters of Credit Issued for Guarantors. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Guarantor or any Subsidiary, the Borrower shall be
obligated to reimburse the Issuing Lender hereunder for any and all drawings
under such Letter of Credit issued hereunder by the Issuing Lender. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
any Guarantor, the Borrower or any Subsidiary inures to the benefit of the
Borrower, and that the Borrower’s business (indirectly or directly) derives
substantial benefits from the businesses of such other Persons.

Section 2.3 Swing Line Advances.

(a) Commitment. On the terms and conditions set forth in this Agreement, and if
an AutoBorrow Agreement is in effect, subject to the terms and conditions of
such AutoBorrow Agreement, the Swing Line Lender agrees to from time-to-time on
any Business Day during the period from the date of this Agreement until the
last Business Day occurring before the Revolving Maturity Date, make Swing Line
Advances under the Swing Line Note to the Borrower which shall be due and
payable on the Swing Line Payment Date (except that no Swing Line Advance may
mature after the Revolving Maturity Date), bearing interest at the Adjusted Base
Rate plus the Applicable Margin for Base Rate Advances, and in an aggregate
principal amount not to exceed the Swing Line Commitment outstanding at any
time; provided that (i) after giving effect to such Swing Line Advance, the sum
of the aggregate outstanding amount of all Revolving Advances plus the Letter of
Credit Exposure plus the aggregate outstanding amount of all Swing Line
Advances, shall not exceed the aggregate Revolving Commitments in effect at such
time; (ii) no Swing Line Advance shall be made by the Swing Line Lender if the
conditions set forth in Section 3.2 have not been met as of the date of such
Swing

 

-30-



--------------------------------------------------------------------------------

Line Advance, it being agreed by the Borrower that the giving of the applicable
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Swing Line Advance shall constitute a representation and warranty by the
Borrower that on the date of such Swing Line Advance such conditions have been
met; (iii) each Swing Line Advance shall be in an aggregate amount not less than
$250,000.00 and in integral multiples of $50,000.00 in excess thereof; and
(iv) if an AutoBorrow Agreement is in effect, such additional terms and
conditions of such AutoBorrow Agreement shall have been satisfied. The
indebtedness of the Borrower to the Swing Line Lender resulting from Swing Line
Advances shall be evidenced by the Swing Line Note. No Lender shall have any
rights or obligations under any AutoBorrow Agreement, but each Lender shall have
the obligation to purchase and fund risk participations in the Swing Line
Advances and to refinance Swing Line Advances as provided below.

(b) Prepayment. Within the limits expressed in this Agreement, amounts advanced
pursuant to Section 2.3(a) may from time to time be borrowed, prepaid without
penalty, and reborrowed. If the aggregate outstanding principal amount of the
Swing Line Advances ever exceeds the Swing Line Commitment, the Borrower shall,
upon receipt of written notice of such condition from the Swing Line Lender and
to the extent of such excess, prepay to the Swing Line Lender outstanding
principal of the Swing Line Advances such that such excess is eliminated. If an
AutoBorrow Agreement is in effect, each prepayment of a Swing Line Borrowing
shall be made as provided in such AutoBorrow Agreement.

(c) Reimbursements for Swing Line Obligations.

(i) With respect to the Swing Line Advances and the interest, premium, fees, and
other amounts owed by the Borrower to the Swing Line Lender in connection with
the Swing Line Advances, the Borrower agrees to pay to the Swing Line Lender
such amounts when due and payable to the Swing Line Lender under the terms of
this Agreement and, if an AutoBorrow Agreement is in effect, in accordance with
the terms of such AutoBorrow Agreement. If the Borrower does not pay to the
Swing Line Lender any such amounts when due and payable to the Swing Line
Lender, the Swing Line Lender may upon notice to the Administrative Agent
request the satisfaction of such obligation by the making of a Revolving
Borrowing in the amount of any such amounts not paid when due and payable. Upon
such request, the Borrower shall be deemed to have requested the making of a
Revolving Borrowing in the amount of such obligation and the transfer of the
proceeds thereof to the Swing Line Lender. Such Revolving Borrowing shall bear
interest based upon the Adjusted Base Rate plus the Applicable Margin for Base
Rate Advances. The Administrative Agent shall promptly forward notice of such
Revolving Borrowing to the Borrower and the Lenders, and each Lender shall,
regardless of whether (A) the conditions in Section 3.2 have been met, (B) such
notice complies with Section 2.4, or (C) a Default exists, make available such
Lender’s ratable share of such Revolving Borrowing to the Administrative Agent,
and the Administrative Agent shall promptly deliver the proceeds thereof to the
Swing Line Lender for application to such amounts owed to the Swing Line Lender.
The Borrower hereby unconditionally and irrevocably authorizes, empowers, and
directs the Swing Line Lender to make such requests for Revolving Borrowings on
behalf of the Borrower, and the Lenders to make Revolving Advances to the
Administrative Agent for the benefit of the Swing Line Lender in satisfaction of
such obligations. The Administrative Agent and each Lender may record and
otherwise treat the making of such Revolving Borrowings as the making of a
Revolving Borrowing to the Borrower under this Agreement as if requested by the
Borrower. Nothing herein is intended to release the Borrower’s

 

-31-



--------------------------------------------------------------------------------

obligations under the Swing Line Note, but only to provide an additional method
of payment therefor. The making of any Borrowing under this Section 2.3(c) shall
not constitute a cure or waiver of any Default or Event of Default, other than
the payment Default or Event of Default which is satisfied by the application of
the amounts deemed advanced hereunder, caused by the Borrower’s failure to
comply with the provisions of this Agreement or the Swing Line Note.

(ii) If at any time, the Revolving Commitments shall have expired or be
terminated while any Swing Line Advance is outstanding, each Lender, at the sole
option of the Swing Line Lender, shall either (A) notwithstanding the expiration
or termination of the Revolving Commitments, make a Revolving Advance as a Base
Rate Advance, or (B) be deemed, without further action by any Person, to have
purchased from the Swing Line Lender a participation in such Swing Line Advance,
in either case in an amount equal to the product of such Lender’s Revolving Pro
Rata Share times the outstanding aggregate principal balance of the Swing Line
Advances. The Administrative Agent shall notify each such Lender of the amount
of such Revolving Advance or participation, and such Lender will transfer to the
Administrative Agent for the account of the Swing Line Lender on the next
Business Day following such notice, in immediately available funds, the amount
of such Revolving Advance or participation.

(iii) If any such Lender shall not have so made its Revolving Advance or its
percentage participation available to the Administrative Agent pursuant to this
Section 2.3, such Lender agrees to pay interest thereon for each day from such
date until the date such amount is paid at the lesser of (A) the Federal Funds
Rate for such day for the first three days and thereafter the interest rate
applicable to the Revolving Advance and (B) the Maximum Rate. Whenever, at any
time after the Administrative Agent has received from any Lender such Lender’s
Revolving Advance or participating interest in a Swing Line Advance, the
Administrative Agent receives any payment on account thereof, the Administrative
Agent will pay to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Revolving Advance or participating interest
was outstanding and funded), which payment shall be subject to repayment by such
Lender if such payment received by the Administrative Agent is required to be
returned. Each Lender’s obligation to make the Revolving Advance or purchase
such participating interests pursuant to this Section 2.3 shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have against the Swing Line Lender, the Administrative
Agent or any other Person for any reason whatsoever; (2) the occurrence or
continuance of a Default or the termination of the Commitments; (3) any breach
of this Agreement by the Borrower or any other Lender; or (4) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. Each Swing Line Advance, once so participated by any Lender,
shall cease to be a Swing Line Advance with respect to that amount for purposes
of this Agreement, but shall continue to be a Revolving Loan.

(d) Method of Borrowing. If an AutoBorrow Agreement is in effect, each Swing
Line Borrowing shall be made as provided in such AutoBorrow Agreement.
Otherwise, and

 

-32-



--------------------------------------------------------------------------------

except as provided in the clause (c) above, each request for a Swing Line
Advance shall be made pursuant to telephone notice to the Swing Line Lender
given no later than 1:00 p.m. (Houston, Texas time) on the date of the proposed
Swing Line Advance, promptly confirmed by a completed and executed Notice of
Borrowing telecopied or facsimiled to the Administrative Agent and the Swing
Line Lender. The Swing Line Lender will promptly make the Swing Line Advance
available to the Borrower at the Borrower’s account with the Administrative
Agent.

(e) Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Advances
(provided that any failure of the Swing Line Lender to provide such invoice
shall not release the Borrower from its obligation to pay such interest). Until
each Lender funds its Revolving Advance or risk participation pursuant to clause
(c) above, interest in respect of Lender’s Pro Rata Share of the Swing Line
Advances shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lenders. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Advances
directly to the Swing Line Lender.

(g) Termination of Swing Line Sublimit. Swing Line Lender may terminate and/or
suspend its Swing Line Commitment in accordance with any applicable AutoBorrow
Agreement.

Section 2.4 Advances.

(a) Notice. Each Revolving Borrowing, shall be made pursuant to a Notice of
Borrowing given not later than (i) 11:00 a.m. (Houston, Texas time) on the third
Business Day before the date of the proposed Borrowing, in the case of a
Eurodollar Advance or (ii) 11:00 a.m. (Houston, Texas time) on the Business Day
before the date of the proposed Borrowing, in the case of a Base Rate Advance,
by the Borrower to the Administrative Agent, which shall give to each Lender
prompt notice of such proposed Borrowing by telecopier or telex. Each Notice of
Borrowing shall be by facsimile or telex, confirmed immediately by the Borrower
with a hard copy (other than with respect to notice sent by facsimile),
specifying the requested (i) date of such Borrowing, (ii) Type and Class of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) if such Borrowing is to be comprised of Eurodollar Advances, Interest
Period for each such Advance. In the case of a proposed Borrowing comprised of
Eurodollar Advances, the Administrative Agent shall promptly notify each Lender
of the applicable interest rate under Section 2.8(b). Each Lender shall, before
12:00 noon (Houston, Texas time) on the date of such Borrowing, make available
for the account of its Applicable Lending Office to the Administrative Agent at
its address referred to in Section 9.9, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds,
such Lender’s Revolving Pro Rata Share of such Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article 3, the Administrative Agent will make
such funds available to the Borrower at its account with the Administrative
Agent or as otherwise directed by the Borrower with written notice to the
Administrative Agent.

 

-33-



--------------------------------------------------------------------------------

(b) Conversions and Continuations. In order to elect to Convert or continue a
Term Advance or a Revolving Advance under this paragraph, the Borrower shall
deliver an irrevocable Notice of Continuation or Conversion to the
Administrative Agent at the Administrative Agent’s office no later than 11:00
a.m. (Houston, Texas time) (i) on the Business Day before the date of the
proposed conversion date in the case of a Conversion to a Base Rate Advance and
(ii) at least three Business Days in advance of the proposed Conversion or
continuation date in the case of a Conversion to, or a continuation of, a
Eurodollar Advance. Each such Notice of Conversion or Continuation shall be in
writing or by telex or facsimile confirmed immediately by the Borrower with a
hard copy (other than with respect to notice sent by facsimile), specifying
(i) the requested Conversion or continuation date (which shall be a Business
Day), (ii) the amount, Type, and Class of the Advance to be Converted or
continued, (iii) whether a Conversion or continuation is requested and, if a
Conversion, into what Type of Advance, and (iv) in the case of a Conversion to,
or a continuation of, a Eurodollar Advance, the requested Interest Period.
Promptly after receipt of a Notice of Conversion or Continuation under this
paragraph, the Administrative Agent shall provide each Lender with a copy
thereof and, in the case of a Conversion to or a Continuation of a Eurodollar
Advance, notify each Lender of the applicable interest rate under
Section 2.8(b). The portion of Advances comprising part of the same Borrowing
that are converted to Advances of another Type shall constitute a new Borrowing.

(c) Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:

(i) at no time shall there be more than five Interest Periods applicable to
outstanding Eurodollar Advances;

(ii) the Borrower may not select Eurodollar Advances for any Borrowing at any
time when a Default has occurred and is continuing;

(iii) if any Lender shall, at least one Business Day before the date of any
requested Borrowing, notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other governmental authority asserts that
it is unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations under this Agreement to make Eurodollar Advances or to fund or
maintain Eurodollar Advances, (A) the obligation of such Lender to make such
Eurodollar Advance as part of the requested Borrowing or for any subsequent
Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist and such Lender’s
portion of such requested Borrowing or any subsequent Borrowing of Eurodollar
Advances shall be made in the form of a Base Rate Advance, and (B) such Lender
agrees to use commercially reasonable efforts (consistent with its internal
policies and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such designation would avoid the
effect of this paragraph and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender;

(iv) if the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and each Advance comprising such Borrowing shall be a Base Rate
Advance;

 

-34-



--------------------------------------------------------------------------------

(v) if the Majority Lenders shall, at least one Business Day before the date of
any requested Borrowing, notify the Administrative Agent that the Eurodollar
Rate for Eurodollar Advances comprising such Borrowing will not adequately
reflect the cost to such Lenders of making or funding their respective
Eurodollar Advances, as the case may be, for such Borrowing, the right of the
Borrower to select Eurodollar Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and each Advance comprising such Borrowing shall be a Base Rate
Advance; and

(vi) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Advances in accordance with the provisions
contained in the definition of Interest Period in Section 1.1 and paragraph (b)
above, the Administrative Agent will forthwith so notify the Borrower and the
Lenders and such Advances will be made available to the Borrower on the date of
such Borrowing as Base Rate Advances or, if an existing Advance, Convert into
Base Rate Advances.

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation or
Conversion delivered by the Borrower hereunder, including its request for
borrowing made under Section 2.1(e), shall be irrevocable and binding on the
Borrower.

(e) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender before the date of any Term Borrowing or Revolving
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s applicable pro rata share of any Borrowing, the Administrative
Agent may assume that such Lender has made its applicable pro rata share of such
Borrowing available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.4(a), and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made its applicable pro rata share of such Borrowing available to the
Administrative Agent, such Lender and the Borrower severally agree to
immediately repay to the Administrative Agent on demand such corresponding
amount, together with interest on such amount, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable on such day to Advances comprising such Borrowing and (ii) in the
case of such Lender, the lesser of (A) the Federal Funds Rate for such day and
(B) the Maximum Rate. If such Lender shall repay to the Administrative Agent
such corresponding amount and interest as provided above, such corresponding
amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement even though not made on the same day as
the other Advances comprising such Borrowing.

 

-35-



--------------------------------------------------------------------------------

Section 2.5 Prepayments.

(a) Right to Prepay. The Borrower shall have no right to prepay any principal
amount of any Advance except as provided in this Section 2.5.

(b) Optional. The Borrower may elect to prepay any of the Advances without
penalty or premium except as set forth in Section 2.10 and after giving by
11:00 a.m. (Houston, Texas time) (i) in the case of Eurodollar Advances, at
least three Business Days’ or (ii) in case of Base Rate Advances, one Business
Day’s prior written notice to the Administrative Agent stating the proposed date
and aggregate principal amount of such prepayment. If any such notice is given,
the Borrower shall prepay Advances comprising part of the same Borrowing in
whole or ratably in part in an aggregate principal amount equal to the amount
specified in such notice, together with accrued interest to the date of such
prepayment on the principal amount prepaid and amounts, if any, required to be
paid pursuant to Section 2.10 as a result of such prepayment being made on such
date; provided that (A) each optional prepayment of Eurodollar Advances shall be
in a minimum amount not less than $1,000,000 and in multiple integrals of
$500,000 in excess thereof, (B) each optional prepayment of Base Rate Advances
shall be in a minimum amount not less than $500,000 and in multiple integrals of
$100,000 in excess thereof and (C) each optional prepayment of Swing Line
Advances shall be in a minimum amount not less than $250,000 and in multiple
integrals of $50,000 in excess thereof.

(c) Mandatory.

(i) On any date that a Borrowing Base Deficiency exists as stated in the
Borrowing Base Certificate delivered pursuant to Section 5.2(d) or as notified
to the Borrower by the Administrative Agent (with such calculation set forth in
reasonable detail which shall be conclusive absent manifest error), the Borrower
shall, within one Business Day, to the extent of such deficiency, first prepay
to the Swing Line Lender the outstanding principal amount of the Swing Line
Advances, second prepay to the Lenders on a pro rata basis the outstanding
principal amount of the Revolving Advances; and third make deposits into the
Cash Collateral Account to provide cash collateral in the amount of such excess
for the Letter of Credit Exposure.

(ii) On April 15th of each year commencing with April 15, 2009, the Borrower
shall repay the Term Advances in an amount equal to 50% of the Excess Cash Flow
calculated as of the immediately preceding December 31st and as determined in
the Compliance Certificate and annual financial statements of the Borrower
required to be delivered under Section 5.2(a); provided that if the Borrower
fails to deliver its annual financial statements as required under
Section 5.2(a), then on April 15th of each year commencing with April 15th,
2009, the Borrower shall repay the Term Advances in an amount equal to 50% of
the Excess Cash Flow calculated by the Administrative Agent based on such
information available to the Administrative Agent at such time. If, upon
delivery of the financial statements by the Borrower, such calculation by the
Administrative Agent of Excess Cash Flow is less than the amount determined
under such financial statements, then within 15 days after said delivery of the
financial statements, the Borrower shall prepay the Term Advances in an amount
equal to 50% of such difference in the calculation of Excess Cash Flow.

 

-36-



--------------------------------------------------------------------------------

(iii) On each Senior Note Prepayment Date, the Borrower shall prepay the Term
Advances in an aggregate amount equal to the principal payment being made on
such date under the Convertible Senior Notes.

(iv) If the Borrower or any Subsidiary of the Borrower receives Debt Incurrence
Proceeds (regardless of whether such Debt is permitted hereunder but not
including the proceeds from the Convertible Senior Notes), then immediately upon
receipt of such proceeds, the Borrower shall repay the Term Advances in an
amount equal to 100% of such proceeds.

(v) If the Borrower or any Subsidiary receives Equity Issuance Proceeds, then
immediately upon receipt of such proceeds the Borrower shall prepay the Term
Advances in an amount equal to 50% of such proceeds.

(vi) If the Borrower or any Subsidiary of the Borrower completes an asset sale
(regardless of whether such sale is permitted under the terms hereof) and the
proceeds thereof are not reinvested within 90 days after the completion of such
asset sale in assets which would become collateral for the Secured Obligations
to the extent the sold assets were collateral for the Secured Obligations, then
upon the expiration of such 90 day period the Borrower shall prepay the Term
Advances in an amount equal to 100% of such Net Proceeds of such asset sale
which have not been so reinvested; provided that, (A) this clause (vi) shall not
apply to Net Proceeds from any individual asset sale (whether completed as a
single transaction or a series of transaction) which are less than $500,000 so
long as the aggregate amount of Net Proceeds which are not applied pursuant to
this clause (vi) does not exceed $2,000,000, and (B) this clause (vi) shall not
apply to the sale of inventory in the ordinary course of business.

(vii) If the aggregate outstanding balance of the Term Advances exceeds 75% of
the OLV of Fixed Assets which constitute Collateral in which the Administrative
Agent has an Acceptable Security Interest, but subject to the proviso below, the
Borrower shall either (A) prepay the Term Advances in an amount equal to such
excess upon demand from the Administrative Agent or (B) within thirty (30) days
after the earlier of (1) the delivery of the last of such appraisals by the
Borrower to the Administrative Agent under Section 5.12(b), and (2) the date the
Administrative Agent makes demand under clause (A) above, provide the
Administrative Agent with unencumbered, additional collateral such that after
giving effect thereto the outstanding balance under the Term Advances shall not
exceed 75% of the OLV of Fixed Assets that constitute Collateral; provided that
if the Borrower fails to deliver such required appraisals on or prior to the
date required under Section 5.12, then the “OLV of Fixed Assets” for purposes of
this clause (vi) shall mean the orderly liquidation value of the Borrower’s and
its Subsidiaries’ machinery and equipment as determined by the Administrative
Agent in its reasonable discretion and based on the appraisals and reports
available to the Administrative Agent at such time.

(viii) If an increase in the aggregate Revolving Commitments is effected as
permitted under Section 2.14 the Borrower shall prepay any Revolving Advances
outstanding on the date such increase is effected to the extent necessary to
keep the

 

-37-



--------------------------------------------------------------------------------

outstanding Revolving Advances ratable to reflect the revised pro rata shares of
the Revolving Lenders arising from such increase. Any prepayment made by
Borrower in accordance with this clause (vii) may be made with the proceeds of
Revolving Advances made by all the Lenders in connection such increase occurring
simultaneously with the prepayment.

(d) Interest; Costs. Each prepayment pursuant to this Section 2.5 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.10 as
a result of such prepayment being made on such date.

(e) Application of Prepayments. Each mandatory prepayment of an Advance required
by Section 2.5(c)(ii) – (vii) shall be applied to the scheduled principal
installments of the Term Advances to be applied in the inverse order of maturity
until such time as the Term Advances are repaid in full.

Section 2.6 Repayment.

(a) Revolving Advances. The Borrower shall pay to the Administrative Agent for
the ratable benefit of each Revolving Lender the aggregate outstanding principal
amount of the Revolving Advances on the Revolving Maturity Date.

(b) Term Advances. The Borrower shall pay to the Administrative Agent for the
ratable benefit of each Term Lender the aggregate outstanding principal amount
of the Term Advances in quarterly installments of $2,000,000.00 each, payable on
each March 31, June 30, September 30, and December 31, commencing with June 30,
2008, and a final installment of the remaining, unpaid principal balance of the
Term Advances payable on the Term Maturity Date.

(c) Swing Line Advances. Each Swing Line Advance shall be paid in full on the
Swing Line Payment Date.

Section 2.7 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a Commitment Fee on the average daily amount by which
(i) the lesser of (x) such Lender’s Revolving Commitment and (y) such Lender’s
pro rata share of the Borrowing Base exceeds (ii) such Lender’s outstanding
Revolving Advances plus such Lender’s Revolving Pro Rata Share of the Letter of
Credit Exposure at the rate equal to the Applicable Margin for Commitment Fees
for such period. The Commitment Fee is due quarterly in arrears on
March 31, June 30, September 30, and December 31 of each year commencing on
March 31, 2008, and on the Revolving Maturity Date. For purposes of this
Section 2.7(a) only, amounts advanced under the Swing Line Note shall not reduce
the amount of the unused Revolving Commitment.

(b) Fees for Letters of Credit. The Borrower agrees to pay the following:

(i) To the Administrative Agent for the pro rata benefit of the Revolving
Lenders a per annum letter of credit fee for each Letter of Credit issued
hereunder, for the

 

-38-



--------------------------------------------------------------------------------

period such Letter of Credit is to be outstanding, in an amount equal to the
greater of (A) the Applicable Margin for Eurodollar Advances per annum on the
face amount of such Letter of Credit, and (B) $650.00 per Letter of Credit. Such
fee shall be due and payable quarterly in arrears on
March 31, June 30, September 30, and December 31 of each year, and on the
Revolving Maturity Date.

(ii) To the Issuing Lender, a fronting fee for each Letter of Credit equal to
the greater of (A) 0.125% per annum on the face amount of such Letter of Credit
and (B) $500.00. Such fee shall be due and payable in advance on the date of the
issuance of the Letter of Credit, and, in the case of an increase or extension
only, on the date of such increase or such extension.

(iii) To the Issuing Lender such other usual and customary fees associated with
any transfers, amendments, drawings, negotiations or reissuances of any Letters
of Credit. Such fees shall be due and payable as requested by the Issuing Lender
in accordance with the Issuing Lender’s then current fee policy.

The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because any Letter
of Credit is canceled prior to its expiration date.

(c) Administrative Agent Fee. The Borrower agrees to pay the fees to the
Administrative Agent as set forth in the Fee Letter.

Section 2.8 Interest.

(a) Base Rate Advances. Each Base Rate Advance shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances for such period, provided that while an Event of Default is
continuing the Base Rate Advances shall bear interest at the Adjusted Base Rate
in effect from time to time plus the Applicable Margin plus 2%. The Borrower
shall pay to Administrative Agent for the ratable account of each Lender all
accrued but unpaid interest on such Lender’s Base Rate Advances on each
March 31, June 30, September 30, and December 31 commencing on March 31, 2008,
and on the Revolving Maturity Date or the Term Maturity Date, as applicable. The
Swing Line Advances shall bear interest only at the Adjusted Base Rate plus the
Applicable Margin for Base Rate Advances or such other per annum rate to be
agreed to between the Borrower and the Swing Line Lender; provided that while an
Event of Default is continuing the Swing Line Advances shall bear interest at
the Adjusted Base Rate in effect from time to time plus the Applicable Margin
for Base Rate Advances plus 2%.

(b) Eurodollar Advances. Each Eurodollar Advance shall bear interest during its
Interest Period equal to at all times the Eurodollar Rate for such Interest
Period plus the Applicable Margin for Eurodollar Advances for such period;
provided that while an Event of Default is continuing, each Eurodollar Advance
shall bear interest at the Eurodollar Rate in effect from time to time plus the
Applicable Margin plus 2%. The Borrower shall pay to the Administrative Agent
for the ratable account of each Lender all accrued but unpaid interest on each
of such Lender’s Eurodollar Advances on the last day of the Interest Period
therefor

 

-39-



--------------------------------------------------------------------------------

(provided that for Eurodollar Advances with six month Interest Periods, accrued
but unpaid interest shall also be due on the day three months from the first day
of such Interest Period), on the date any Eurodollar Advance is repaid in full,
and on the Revolving Maturity Date or the Term Maturity Date, as applicable.

(c) Additional Interest on Eurodollar Advances. The Borrower shall pay to the
Administrative Agent for the ratable account of each Lender so long as such
Lender shall be required under regulations of the Federal Reserve Board
applicable to all Lenders regulated by the Federal Reserve Board to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities, additional interest on the unpaid principal amount of
each Eurodollar Advance of such Lender, from the date such requirement is
imposed until the earlier of (i) the date such requirement is no longer imposed
and (ii) the date on which such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting
(A) the Eurodollar Rate for the Interest Period for such Eurodollar Advance from
(B) the rate obtained by dividing such Eurodollar Rate by a percentage equal to
100% minus the Eurodollar Rate Reserve Percentage of such Lender for such
Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest payable hereunder to the Administrative Agent
for the ratable account of any applicable Lender shall be determined in good
faith by such Lender and notified to the Administrative Agent and the Borrower
at least three Business Days before each date on which such interest is payable
(such notice to include the calculation of such additional interest, which
calculation shall be conclusive in the absence of manifest error).

(d) Retroactive Adjustments of Applicable Margin. In the event that any
financial statement or Compliance Certificate delivered pursuant to Section 5.2
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined as if the higher Applicable Margin that would have applied were
applicable for such Applicable Period (and in any event at Level 6 if the
inaccuracy was the result of dishonesty, fraud or willful misconduct), and
(iii) the Borrower shall immediately, without further action by the
Administrative Agent, any Lender or the Issuing Lender, pay to the
Administrative Agent for the account of the applicable Lenders, the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period. This Section 2.8(d) shall not limit the rights of the
Administrative Agent and Lenders with respect to the default rate of interest as
set forth in Section 2.8(a) and Section 2.8(b) and Article VII. The Borrower’s
obligations under this Section 2.8(d) shall survive the termination of the
Commitments and the repayment of all other Secured Obligations hereunder.

Section 2.9 Illegality. If any Lender shall notify the Borrower that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Applicable Lending
Office to perform its obligations under this Agreement to make, maintain, or
fund any Eurodollar Advances of such Lender then outstanding hereunder, (a) the
Borrower shall, no later than 11:00 a.m. (Houston, Texas, time) (i) if not
prohibited by law, on the last day

 

-40-



--------------------------------------------------------------------------------

of the Interest Period for each outstanding Eurodollar Advance or (ii) if
required by such notice, on the second Business Day following its receipt of
such notice, prepay all of the Eurodollar Advances of such Lender then
outstanding, together with accrued interest on the principal amount prepaid to
the date of such prepayment and amounts, if any, required to be paid pursuant to
Section 2.10 as a result of such prepayment being made on such date, (b) such
Lender shall simultaneously make a Base Rate Advance to the Borrower on such
date in an amount equal to the aggregate principal amount of the Eurodollar
Advances prepaid to such Lender, and (c) the right of the Borrower to select
Eurodollar Advances from such Lender for any subsequent Borrowing shall be
suspended until such Lender shall notify the Borrower that the circumstances
causing such suspension no longer exist. Each Lender agrees to use commercially
reasonable efforts (consistent with its internal policies and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such designation would avoid the effect of this paragraph and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

Section 2.10 Breakage Costs.

(a) Funding Losses. In the case of any Revolving Borrowing which the related
Notice of Borrowing specifies is to be comprised of Eurodollar Advances, the
Borrower shall indemnify each Lender against any loss, out-of-pocket cost, or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article 3, including, without limitation, any
loss (excluding any loss of anticipated profits), cost, or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
such Lender to fund the Eurodollar Advance to be made by such Lender as part of
such Borrowing when such Eurodollar Advance, as a result of such failure, is not
made on such date.

(b) Prepayment Losses. If (i) any payment of principal of any Eurodollar Advance
is made other than on the last day of the Interest Period for such Advance as a
result of any prepayment, payment pursuant to Section 2.9, the acceleration of
the maturity of the Notes, or for any other reason or (ii) the Borrower fails to
make a principal or interest payment with respect to any Eurodollar Advance on
the date such payment is due and payable, the Borrower shall, within 10 days of
any written demand sent by the Administrative Agent on behalf of a Lender to the
Borrower, pay to the Administrative Agent for the benefit of such Lender any
amounts determined in good faith by such Lender to be required to compensate
such Lender for any additional losses, out-of-pocket costs, or expenses which it
may reasonably incur as a result of such payment or nonpayment, including,
without limitation, any loss (excluding loss of anticipated profits), cost, or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.

Section 2.11 Increased Costs.

(a) Eurodollar Advances. If, after the Effective Date, the adoption of any
applicable law, rule, or regulation, or any change in any applicable law, rule,
or regulation, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by financial
institutions generally, including a Lender (or its Applicable Lending Office)
with any request or directive (whether or not having the force of law) of any
such governmental authority, central bank, or comparable agency:

(i) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than by way of imposition or increase
of reserve requirements included in the Eurodollar Rate Reserve Percentage)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities or commitments of, financial institutions generally, including
such Lender (or its Applicable Lending Office), including the Commitments of
such Lender hereunder; or

 

-41-



--------------------------------------------------------------------------------

(ii) shall impose on financial institutions generally, including such Lender (or
its Applicable Lending Office), or on the London interbank market any other
condition affecting this Agreement or its Notes or any of such extensions of
credit or liabilities or commitments;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into, continuing, or
maintaining any Eurodollar Advances or to reduce any sum received or receivable
by such Lender (or its Applicable Lending Office) under this Agreement or its
Notes with respect to any Eurodollar Advances, then the Borrower shall pay to
such Lender within three Business Days after written demand made by such Lender
such amount or amounts as such Lender determines in good faith to be necessary
to compensate such Lender for such increased cost or reduction.

(b) Capital Adequacy. If, after the Effective Date, any Lender or the Issuing
Lender shall have determined that the adoption of any applicable law, rule, or
regulation regarding capital adequacy or any change therein or in the
interpretation or administration thereof by any governmental authority, central
bank, or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy (whether or not
having the force of law) of any such governmental authority, central bank, or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of financial institutions generally, including such Lender or the
Issuing Lender or any corporation controlling such Lender or the Issuing Lender,
as a consequence of such Lender’s or the Issuing Lender’s obligations hereunder
to a level below that which such Lender or the Issuing Lender or such
corporation could have achieved but for such adoption, change, request, or
directive (taking into consideration its policies with respect to capital
adequacy), then from time to time within three Business Days after written
demand by such Lender or the Issuing Lender, as the case may be, the Borrower
shall pay to such Lender or the Issuing Lender such additional amount or amounts
as such Lender determines in good faith to be necessary to compensate such
Lender or the Issuing Lender for such reduction.

(c) Mitigation. Each Lender shall promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
Effective Date, which will entitle such Lender to compensation pursuant to this
Section 2.11 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to it. Any Lender claiming compensation under this Section 2.11
shall furnish to the Borrower and the Administrative Agent a statement setting
forth the

 

-42-



--------------------------------------------------------------------------------

additional amount or amounts to be paid to it hereunder which shall be
determined by such Lender in good faith and which shall be conclusive in the
absence of manifest error. In determining such amount, such Lender may use any
reasonable averaging and attribution methods.

Section 2.12 Payments and Computations.

(a) Payments. All payments of principal, interest, and other amounts to be made
by the Borrower under this Agreement and other Credit Documents shall be made to
the Administrative Agent in Dollars and in immediately available funds, without
setoff, deduction, or counterclaim.

(b) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 11:00 a.m. (Houston, Texas time) on
the day when due in Dollars to the Administrative Agent at the location referred
to in the Notes (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds. The Administrative
Agent will promptly thereafter, and in any event prior to the close of business
on the day any timely payment is made, cause to be distributed like funds
relating to the payment of principal, interest or fees ratably (other than
amounts payable solely to the Administrative Agent or a specific Lender pursuant
to Sections 2.8(c), 2.9, 2.10, 2.11, 2.13, and 9.2 but after taking into account
payments effected pursuant to Section 9.1) in accordance with each Lender’s
applicable pro rata share to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon receipt of other amounts due solely to the Administrative Agent,
the Issuing Lender, the Swing Line Lender, or a specific Lender, the
Administrative Agent shall distribute such amounts to the appropriate party to
be applied in accordance with the terms of this Agreement.

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

(d) Computations. All computations of interest and fees shall be made by the
Administrative Agent on the basis of a year of 365/366 days for Base Rate
Advances and a year of 360 days for all other interest and fees, in each case
for the actual number of days (including the first day, but excluding the last
day) occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an amount of interest or fees shall
be conclusive and binding for all purposes, absent manifest error.

(e) Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of the Advances made by it in excess of its ratable share
of payments on account of the Advances or Letter of Credit Obligations obtained
by the Lenders, such Lender shall notify the other Lenders

 

-43-



--------------------------------------------------------------------------------

and forthwith purchase from the other Lenders such participations in the
Advances made by it or the Letter of Credit Obligations held by it as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with the other Lenders; provided that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
the other Lenders shall be rescinded and each such Lender shall repay to the
purchasing Lender the purchase price to the extent of such Lender’s ratable
share, but without interest. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.12(e) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.

Section 2.13 Taxes.

(a) No Deduction for Certain Taxes. Any and all payments by the Borrower under
any of the Credit Documents to the Administrative Agent, the Issuing Lender, or
a Lender shall be made, in accordance with Section 2.12, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges, or withholdings, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent, the Issuing Lender, or a
Lender, (i) taxes imposed on its income and franchise or similar taxes imposed
on it by the jurisdiction (or any political subdivision thereof) under the laws
of which (or under the laws of a political subdivision of which) (A) the
Administrative Agent, the Issuing Lender, or such Lender is organized or in
which its principal executive office is located or (B) in the case of each
Lender, such Lender’s Applicable Lending Office is located and (ii) any taxes
imposed by the United States of America by means of withholding at the source,
if and to the extent such United States withholding taxes are in effect on the
date a Lender becomes a Lender hereunder (all such nonexcluded taxes, levies,
imposts, deductions, charges, withholdings, and liabilities being hereinafter
referred to as “Taxes”). Except as provided in Section 2.13(f), if the Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable to the Administrative Agent, the Issuing Lender, or any Lender, (i) the
sum payable shall be increased as may be necessary so that, after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.13), such Lender receives an amount equal to the sum it
would have received had no such deductions been made; (ii) the Borrower shall
make such deductions; and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority or other authority in accordance with
applicable law.

(b) Other Taxes. In addition, except as provided in Section 2.13(f), the
Borrower agrees to pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges, or similar levies which arise from any
payment made under any Credit Document or from the execution, delivery, or
registration of, or otherwise with respect to, this Agreement, the Notes, or the
other Credit Documents (hereinafter referred to as “Other Taxes”).

(c) Indemnification. EXCEPT AS PROVIDED IN SECTION 2.13(F), THE BORROWER
INDEMNIFIES EACH LENDER, THE ISSUING LENDER, AND THE ADMINISTRATIVE AGENT FOR
THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY
TAXES OR OTHER TAXES IMPOSED ON AMOUNTS PAYABLE UNDER THIS SECTION 2.13) PAID BY
SUCH LENDER, THE ISSUING LENDER, OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY
BE) AND

 

-44-



--------------------------------------------------------------------------------

ANY LIABILITY (INCLUDING INTEREST AND EXPENSES) ARISING THEREFROM OR WITH
RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY ASSERTED.

(d) Evidence of Tax Payments. As soon as practicable after any payment of Taxes
or Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of any
receipt issued by such Governmental Authority evidencing such payment.

(e) Foreign Lender Withholding Exemption. Each Lender that is not incorporated
under the laws of the United States of America or a state thereof and that is
entitled to an exemption from United States withholding tax with respect to
payments under this Agreement under applicable law or any treaty to which the
United States is a party shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation (including Internal Revenue
Service Forms W-8BEN or W-8ECI) prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding.

(f) Failure to Provide Forms. For any period with respect to which a Lender has
failed to provide the Borrower or the Administrative Agent with the appropriate
forms referred to in this Section 2.13 (unless such failure is due to a change
in treaty, law or regulation occurring after the date on which such Lender
becomes a Lender hereunder), such Lender shall not be entitled to
indemnification or payment under the Section 2.13(a), (b), or (c) with respect
to Taxes imposed by the United States; provided that if a Lender, that is
otherwise exempt from or subject to a reduced rate of withholding tax, becomes
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as such Lender shall reasonably request, and
at the expenses of such Lender, to assist such Lender to recover such Taxes.

(g) Mitigation. Each Lender shall use reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its Applicable Lending Office or change the jurisdiction of its
Applicable Lending Office, as the case may be, so as to avoid the imposition of
any Taxes or Other Taxes or to eliminate or reduce the payment of any additional
sums under this Section 2.13; provided, that no such selection or change of
jurisdiction for its Applicable Lending Office shall be made if, in the
reasonable judgment of such Lender, such selection or change would be
disadvantageous to such Lender.

(h) Tax Credits and Refunds. If the Administrative Agent, the Issuing Lender, or
a Lender has determined that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional sums pursuant to this Section 2.13, or if
the Administrative Agent or a Lender has determined that it received a credit
from any Governmental Authority to which the Administrative Agent or such Lender
would not be entitled but for the payment by the Borrower of Taxes, Other Taxes
or additional sums pursuant to this Section 2.13, at the Borrower’s request it
shall pay over the amount of such refund or credit to the Borrower (but only to
the extent of indemnity payments made, or additional sums paid, by the Borrower
under this Section 2.13 with respect to the Taxes or Other Taxes giving rise to
such refund or credit), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the

 

-45-



--------------------------------------------------------------------------------

relevant Governmental Authority with respect to such refund or credit);
provided, that the Borrower, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event and to the
extent that the Administrative Agent or such Lender is required to repay such
refund or credit to such Governmental Authority.

(i) Payment. If the Administrative Agent or any Lender becomes entitled to
receive payment of Taxes, Other Taxes or additional sums pursuant to this
Section 2.13, it shall give notice and demand thereof to the Borrower, and the
Borrower (unless the Administrative Agent or Lender shall withdraw such notice
and demand or the Borrower is not obligated to pay such amounts) shall pay such
Taxes, Other Taxes or additional sums within 30 days after the Borrower’s
receipt of such notice and demand.

Section 2.14 Replacement of Lenders. If the Borrower is required pursuant to
Section 2.8(c), 2.11 or 2.13 to make any additional payment to any Lender or if
any Lender’s obligation to make or continue, or to convert Base Rate Advances
into, Eurodollar Advances shall be suspended pursuant to 2.4(c)(iii) or 2.9, or
if any Lender shall fail to fund its portion of any Advance required pursuant to
the terms hereof (any Lender so affected, an “Affected Lender”), the Borrower
may elect, if such amounts continue to be charged or such suspension is still
effective, to replace such Affected Lender as a Lender party to this Agreement,
provided that (a) no Default shall have occurred and be continuing at the time
of such replacement; (b) such replacement shall be at the Borrower’s sole
expense and effort, including the payment of the processing fee referenced in
Section 9.7(a)); (c) concurrently with such replacement, another bank or other
entity (which entity shall be an Eligible Assignee), as of such date, shall
purchase for cash the Advances and other Obligations due to the Affected Lender
pursuant to an assignment substantially in the form of Exhibit A and shall
become a Lender for all purposes under this Agreement and shall assume all
obligations of the Affected Lender which as to the Affected Lender shall be
terminated as of such date and shall comply with the requirements of Section 9.7
applicable to assignments; and (d) concurrently with such replacement, the
Borrower shall pay to such Affected Lender in same day funds on the day of such
replacement all interest, fees and other amounts then accrued but unpaid to such
Affected Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Affected Lender
under Sections 2.8(c), 2.11 and 2.13. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or Issuing Lender, as applicable, or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

Section 2.15 Increase in Commitments.

(a) At any time prior to the Revolving Maturity Date, the Borrower may
effectuate increases in the aggregate Revolving Commitments (each such increase
being a “Commitment Increase”), by designating either one or more of the
existing Lenders (each of which, in its sole discretion, may determine whether
and to what degree to participate in such Commitment Increase) or one or more
other Eligible Assignees that at the time agree, in the case of any such
Eligible Assignee that is an existing Lender to increase its Revolving
Commitment as such Lender shall so select (an “Increasing Lender”) and, in the
case of any other Eligible Assignee

 

-46-



--------------------------------------------------------------------------------

that is not an existing Lender (an “Additional Lender”), to become a party to
this Agreement as a Revolving Lender; provided, however, that (i) each
Commitment Increase shall be of at least $1,000,000, (ii) the aggregate amount
of all Commitment Increases shall not exceed $15,000,000 and the aggregate
Revolving Commitments, after giving effect to all Commitment Increases, shall
not exceed $40,000,000, and (iii) all Revolving Commitments and Revolving
Advances provided pursuant to a Commitment Increase shall be available on the
same terms as those applicable to the existing Revolving Commitments and
Revolving Advances. The sum of the increases in the Revolving Commitments of the
Increasing Lenders plus the Revolving Commitments of the Additional Lenders upon
giving effect to a Commitment Increase shall not, in the aggregate, exceed the
amount of such Commitment Increase. The Borrower shall provide prompt notice of
any proposed Commitment Increase pursuant to this Section 2.15 to the
Administrative Agent and the Lenders. This Section 2.15 shall not be construed
to create any obligation on the Administrative Agent or any of the Lenders to
advance or to commit to advance any credit to the Borrower or to arrange for any
other Person to advance or to commit to advance any credit to the Borrower.

(b) A Commitment Increase shall become effective on the date (the “Increase
Date”) on or prior to which the following conditions shall have been satisfied:
(i) the receipt by the Administrative Agent of (A) an agreement in form and
substance reasonably satisfactory to the Administrative Agent signed by the
Borrower, each Increasing Lender and each Additional Lender, setting forth the
Revolving Commitments, if any, of each such Lender and setting forth the
agreement of each Additional Lender to become a party to this Agreement and to
be bound by all the terms and provisions hereof binding upon each Lender, and
(B) such evidence of appropriate authorization on the part of the Borrower with
respect to such Commitment Increase as the Administrative Agent may reasonably
request, (ii) the funding by each Increasing Lender and Additional Lender of the
Advances to be made by each such Lender to effect the prepayment requirement set
forth in Section 2.4(c)(vii), and (iii) receipt by the Administrative Agent of a
certificate of an authorized officer of the Borrower stating that, both before
and after giving effect to such Commitment Increase, no Default has occurred and
is continuing, and that all representations and warranties made by the Borrower
in this Agreement are true and correct in all material respects, unless such
representation or warranty relates to an earlier date which remains true and
correct in all material respects as of such earlier date.

(c) Notwithstanding any provision contained herein to the contrary, from and
after the date of any Commitment Increase, all calculations and payments of
interest on the Revolving Advances shall take into account the actual Revolving
Commitment of each Lender and the principal amount outstanding of each Revolving
Advance made by such Lender during the relevant period of time.

(d) On each Increase Date, each Lender’s share of the Letter of Credit Exposure
on such date shall automatically be deemed to equal such Lender’s applicable pro
rata share of such Letter of Credit Obligations (such pro rata share for such
Lender to be determined as of the Increase Date in accordance with its Revolving
Commitment on such date as a percentage of the aggregate Revolving Commitment on
such date) without further action by any party.

 

-47-



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS OF LENDING

Section 3.1 Conditions Precedent to Initial Borrowings and the Initial Letter of
Credit. The obligations of each Lender to make the initial Advance and an
initial Letter of Credit, including the deemed issuance of the Existing Letters
of Credit, shall be subject to the conditions precedent that:

(a) Documentation. The Administrative Agent shall have received the following,
duly executed by all the parties thereto, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders:

(i) this Agreement and all attached Exhibits and Schedules and the Notes payable
to the order of each applicable Lender;

(ii) the Guaranty executed by each Guarantor;

(iii) the Security Agreement executed by the Borrower and each of its
Subsidiaries, together with appropriate UCC-1 and UCC-3 financing statements, if
any, necessary or desirable for filing with the appropriate authorities and any
other documents, agreements, or instruments necessary to create, perfect or
maintain an Acceptable Security Interest in the Collateral described in the
Security Agreement;

(iv) new Mortgages executed by the Borrower or any of its Subsidiaries granting
an Acceptable Security Interest in real properties of the Borrower and its
Subsidiaries other than the Bilateral Collateral;

(v) evidence that the Administrative Agent has an Acceptable Security Interest
in the Collateral;

(vi) certificates of insurance naming the Administrative Agent as loss payee or
additional insured, as applicable, and covering the Borrower’s or its
Subsidiaries Properties with such insurance carriers, for such amounts and
covering such risks that are acceptable to the Administrative Agent;

(vii) a certificate from an authorized officer of the Borrower dated as of the
Effective Date stating that as of such date (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct in
all material respects and (B) no Default has occurred and is continuing;

(viii) a secretary’s certificate from Borrower and each Guarantor certifying
such Person’s (A) officers’ incumbency, (B) authorizing resolutions,
(C) organizational documents, and (D) governmental approvals, if any, with
respect to the Credit Documents to which such Person is a party;

 

-48-



--------------------------------------------------------------------------------

(ix) certificates of good standing for the Borrower and each Guarantor in each
state in which each such Person is organized or qualified to do business, which
certificate shall be dated a date not earlier than 30 days prior to Effective
Date;

(x) a legal opinion of Doherty & Doherty LLP, as outside counsel to the Borrower
and the Guarantors, in form and substance reasonably acceptable to the
Administrative Agent;

(xi) copies, certified by a Responsible Officer of the Borrower of the Teledrift
APA and all other documents entered into among the parties thereto in connection
with the Teledrift Acquisition; and

(xii) such other documents, governmental certificates, agreements, and lien
searches as the Administrative Agent or any Lender may reasonably request.

(b) Consents; Authorization; Conflicts. The Borrower shall have received any
consents, licenses and approvals required in accordance with applicable law, or
in accordance with any document, agreement, instrument or arrangement to which
the Borrower, or any of its Subsidiaries or any of the other parties to the
Teledrift APA is a party, in connection with the execution, delivery,
performance, validity and enforceability of this Agreement and the other Credit
Documents and the Teledrift APA. In addition, the Borrower and its Subsidiaries
shall have all such material consents, licenses and approvals required in
connection with the continued operation of the Borrower and its Subsidiaries,
and such approvals shall be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on this Agreement and the actions contemplated hereby. The
Administrative Agent shall be satisfied that the consummation of the Teledrift
Acquisition did not contravene any law or any contractual restriction binding on
or affecting the Borrower, any Subsidiary of the Borrower or any party to the
Teledrift APA.

(c) Representations and Warranties. The representations and warranties contained
in Article 4 and in each other Credit Document shall be true and correct in all
material respects on and as of the Effective Date before and after giving effect
to the initial Borrowings or issuance (or deemed issuance) of Letters of Credit
and to the application of the proceeds from such Borrowing, as though made on
and as of such date.

(d) Payment of Fees. The Borrower shall have paid the fees and expenses required
to be paid as of the Effective Date by Sections 2.7(b) and 9.1 or any other
provision of a Credit Document.

(e) Other Proceedings. No action, suit, investigation or other proceeding
(including, without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be
threatened or pending and no preliminary or permanent injunction or order by a
state or federal court shall have been entered (i) in connection with this
Agreement or any transaction contemplated hereby or (ii) which, in any case, in
the judgment of the Administrative Agent, could reasonably be expected to result
in a Material Adverse Change.

 

-49-



--------------------------------------------------------------------------------

(f) Other Reports. The Administrative Agent shall have received, in form and
substance reasonably satisfactory to it, all environmental reports, and such
other reports, audits or certifications as it may reasonably request, which
reports the Administrative Agent acknowledges it has received as of the date of
this Agreement.

(g) Material Adverse Change. No event or circumstance that could reasonably be
expected to result in a material adverse change in the business, condition
(financial or otherwise), prospects, or results of operations of the Borrower
and its Subsidiaries, taken as a whole, shall have occurred since September 30,
2007.

(h) No Default. No Default shall have occurred and be continuing.

(i) Solvency. The Administrative Agent shall have received a certificate in form
and substance reasonably satisfactory to the Administrative Agent from a senior
financial officer of the Borrower and each Guarantor of the Borrower certifying
that, before and after giving effect to the Teledrift Acquisition, the Borrower
and each such Guarantor is Solvent (assuming with respect to each Guarantor,
that the fraudulent conveyance savings language contained in the Guaranty
applicable to such Guarantor will be given full effect).

(j) Convertible Senior Notes. The Convertible Senior Notes shall have been
issued by the Borrower and the Borrower shall have received Debt Incurrence
Proceeds therefrom in an amount equal to or greater than $95,000,000.

(k) Teledrift Acquisition. All conditions to the consummation and effectiveness
of the Teledrift Acquisition shall have been met and the Teledrift Acquisition
shall have been consummated on terms set forth in the Teledrift APA for a
purchase price not greater than $95,200,000 (subject to post-closing price
adjustments provided for in the Teledrift APA) and the Administrative Agent
shall have completed and be satisfied with the results of is legal and business
due diligence review of the Teledrift Acquisition, including (i) the tax aspects
thereof, (ii) the environmental due diligence, (iii) accounting due diligence
and (iv) the valuation and condition of the inventory and fixed assets thereof.
Furthermore, the Administrative Agent shall have received evidences of lien
releases for liens which encumber any of the Properties of acquired under the
Teledrift Acquisition in form and substance satisfactory to the Administrative
Agent.

(l) Delivery of Financial Statements. The Administrative Agent shall have
received true and correct copies of (i) the audited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2007, (ii) the audited consolidated financial statements of
Teledrift, Inc. and its Subsidiaries for the fiscal years ended December 31,
2005 and December 31, 2006, (iii) the audited consolidated financial statements
of Teledrift, Inc. and its Subsidiaries for the three fiscal quarter period
ended September 30, 2007, (iv) the unaudited pro forma consolidated financial
statements of the Borrower and its Subsidiaries and Teledrift, Inc. and its
Subsidiaries for the fiscal year ended December 31, 2006 and the three fiscal
quarter period ended September 30, 2007; and (v) the unaudited consolidated
financial statements of Teledrift, Inc. and its Subsidiaries for the fiscal year
ended December 31, 2007.

 

-50-



--------------------------------------------------------------------------------

(m) Borrowing Base Certificate. The Administrative Agent shall have received a
completed Borrowing Base Certificate duly executed by a financial officer of the
Borrower.

(n) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrower, with appropriate insertions and executed by a
duly authorized officer of the Borrower.

(o) Real Estate Collateral. For each real property of the Borrower and its
Subsidiaries to be included as Collateral, the Administrative Agent shall have
received a flood determination certificate issued by the appropriate
Governmental Authority or third party indicating that such property is not
designated as a “flood hazard area”.

(p) Collateral Lists; Aging Reports; Miscellaneous Due Diligence. The
Administrative Agent shall have received or completed, and be satisfied with the
result of, (i) an aging report of the Credit Parties’ Receivables and accounts
payable, (ii) an evaluation and stock status report of the Credit Parties’
Inventory, (iii) a listing of the Credit Parties’ fixed assets,
(iv) documentation relating to material weakness in the Borrower’s Form 10-K for
the fiscal year ended December 31, 2006, (v) a completed Schedule 3.1 which
shall list all real property owned or leased by the Credit Parties, (vi) a list
of the top ten customers and suppliers of the Credit Parties, and (vii) a
schedule of all pending litigation or proceeding with an amount in controversy
in excess of $500,000 individually.

(q) Capital and Ownership Structure. The Administrative Agent shall be satisfied
with the pro forma capital and ownership structure of the Borrower and its
Subsidiaries, after giving effect to the Teledrift Acquisition, and the
stockholder agreements, if any, among the holders of Equity Interest in the
Borrower.

(r) Bilateral Agreement. Prior to, or concurrently with, the making of the
initial Advance hereunder, the Bilateral Agreement shall have been amended on
terms satisfactory to Wells Fargo and provisions shall have been made, in form
satisfactory to the Administrative Agent, for the release of all liens and
security interest securing the obligations under the Bilateral Agreement other
than such lien granted under deeds of trust or mortgages and encumbering the
Bilateral Collateral.

(s) Minimum Availability. After giving effect to the initial Advances made
hereunder, including such Advances to pay in full the outstandings under the
Bilateral Agreement (other than the “Real Estate Loan” as defined therein),
Availability shall be equal to or greater than $7,500,000.

(t) USA Patriot Act. The Borrower has delivered to each Lender that is subject
to the Patriot Act such information requested by such Lender in order to comply
with the Patriot Act.

Section 3.2 Conditions Precedent to Each Borrowing and to Each Issuance,
Extension or Renewal of a Letter of Credit. The obligation of each Lender to
make an Advance on the occasion of each Borrowing (including the initial
Borrowing) and the obligation of the Issuing Lender to issue, renew or extend a
Letter of Credit (including the deemed issuance of Letters of Credit) shall be
subject to the further conditions precedent that on the date of such Borrowing
or such issuance, renewal or extension:

(a) Representations and Warranties. As of the date of the making of any Advance
or issuance of any Letter of Credit, the representations and warranties made by
any Credit Party or any officer of any Credit Party contained in the Credit
Documents shall be true and correct in all material respects on such date,
except that any representation and warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date and each request for the making of any Advance or issuance of any
Letter of Credit and the making of such Advance or the issuance of such Letter
of Credit shall be deemed to be a reaffirmation of such representations and
warranties.

 

-51-



--------------------------------------------------------------------------------

(b) Event of Default. As of the date of the making of any Advance, there shall
exist no Default or Event of Default, and the making of the Advance would not
cause a Default or Event of Default.

Section 3.3 Determinations Under Sections 3.1 and 3.2. For purposes of
determining compliance with the conditions specified in Sections 3.1 and 3.2,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Credit Documents shall have received written notice from such Lender prior to
the Borrowings hereunder specifying its objection thereto and such Lender shall
not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowings.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows:

Section 4.1 Organization. Each Credit Party is duly and validly organized and
existing and in good standing under the laws of its jurisdiction of
incorporation or formation and is authorized to do business and is in good
standing in all jurisdictions in which such qualifications or authorizations are
necessary except where the failure could not reasonably be expected to result in
a Material Adverse Change. As of the Effective Date, each Credit Party’s type of
organization and jurisdiction of incorporation or formation are set forth on
Schedule 4.1.

Section 4.2 Authorization. The execution, delivery, and performance by each
Credit Party of each Credit Document to which such Credit Party is a party and
the consummation of the transactions contemplated thereby (a) are within such
Credit Party’s powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
articles or certificate of incorporation or bylaws, partnership or limited
liability company agreement binding on or affecting such Credit Party, (d) do
not contravene any law or any contractual restriction binding on or affecting
such Credit Party, (e) do not result in or require the creation or imposition of
any Lien prohibited by this Agreement, and (f) do not require any authorization
or approval or other action by, or any notice or filing with, any Governmental
Authority. At the time of each Advance or the issuance, extension or increase of
each Letter of Credit, such Advance and the use of the proceeds of such Advance
or the issuance, extension or increase of such Letter of Credit are within the
Borrower’s corporate powers, have

 

-52-



--------------------------------------------------------------------------------

been duly authorized by all necessary corporate action, do not contravene
(i) the Borrower’s articles or certificate (as applicable) of incorporation or
bylaws or (ii) any law or any contractual restriction binding on or affecting
the Borrower, will not result in or require the creation or imposition of any
Lien prohibited by this Agreement, and do not require any authorization or
approval or other action by, or any notice or filing with, any Governmental
Authority.

Section 4.3 Enforceability. The Credit Documents have each been duly executed
and delivered by each Credit Party that is a party thereto and each Credit
Document constitutes the legal, valid, and binding obligation of each Credit
Party that is a party thereto enforceable against such Credit Party in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws at the time in effect
affecting the rights of creditors generally and by general principles of equity
whether applied by a court of law or equity.

Section 4.4 Financial Condition.

(a) The Borrower has delivered to the Administrative Agent the unaudited
financial statements for the Borrower and its Subsidiaries dated as of
September 30, 2007 for the fiscal quarter ending thereon. The financial
statements referred to in the preceding sentence have been prepared in
accordance with GAAP and present fairly the consolidated financial condition of
the aforementioned Persons as of the respective dates thereof. As of the date of
the aforementioned financial statements, there were no material contingent
obligations, liabilities for taxes, unusual forward or long-term commitments, or
unrealized or anticipated losses of the applicable Persons, except as disclosed
therein and adequate reserves for such items have been made in accordance with
GAAP.

(b) Since September 30, 2007, no event or condition has occurred that could
reasonably be expected to result in Material Adverse Change.

Section 4.5 Ownership and Liens; Real Property. Each of the Borrower and its
Subsidiaries (a) has good and marketable title to, or a valid and subsisting
leasehold interest in, all real property, and good title to all personal
Property, used in its business, and (b) none of the Property owned or leased by
the Borrower or a Subsidiary of the Borrower is subject to any Lien except
Permitted Liens. As of the Effective Date, the Borrower and its Subsidiaries own
no real property other than that listed on Schedule 4.5.

Section 4.6 True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of the Borrower and its Subsidiaries and furnished to the Administrative
Agent or the Lenders for purposes of or in connection with this Agreement, any
other Credit Document or any transaction contemplated hereby or thereby does not
contain any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. There is no fact known to any
officer of the Borrower on the date of this Agreement that has not been
disclosed to the Administrative Agent that could reasonably be expected to
result in a Material Adverse Change. All projections, estimates, budgets, and
pro forma financial information furnished by the Borrower or any of its
Subsidiaries (or on behalf of the Borrower or any such Subsidiary), were
prepared on the basis of

 

-53-



--------------------------------------------------------------------------------

assumptions, data, information, tests, or conditions (including current and
reasonably foreseeable business conditions) believed to be reasonable at the
time such projections, estimates, and pro forma financial information were
furnished.

Section 4.7 Litigation. There are no actions, suits, or proceedings pending or,
to Borrower’s knowledge, threatened against the Borrower or any Subsidiary of
the Borrower, at law, in equity, or in admiralty, or by or before any
Governmental Authority, which could reasonably be expected to result in a
Material Adverse Change. Additionally, except as disclosed in writing to the
Administrative Agent and the Lenders, there is no pending or, to the knowledge
of the Borrower, threatened action or proceeding instituted against any of the
Borrower or any of Subsidiary of the Borrower which seeks to adjudicate any of
the Borrower or any of Subsidiary of the Borrower as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its Property; provided
that this Section 4.7 does not apply with respect to Environmental Claims.

Section 4.8 Compliance with Agreements.

(a) Neither the Borrower nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or any other types of agreement
or instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation the performance of or compliance with
which could reasonably be expected to cause a Material Adverse Change. Neither
the Borrower nor any of its Subsidiaries is in default under or with respect to
any contract, agreement, lease or any other types of agreement or instrument to
which the Borrower or such Subsidiary is a party and which could reasonably be
expected to cause a Material Adverse Change. To the best knowledge of the
Borrower, neither the Borrower nor any of its Subsidiaries is in default under,
or has received a notice of default under, any contract, agreement, lease or any
other document or instrument to which the Borrower or its Subsidiaries is a
party which is continuing and which, if not cured, could reasonably be expected
to cause a Material Adverse Change.

(b) No Default has occurred and is continuing.

Section 4.9 Pension Plans. (a) Except for matters that could not reasonably be
expected to result in a Material Adverse Change, all Plans are in compliance in
all material respects with all applicable provisions of ERISA, (b) no
Termination Event has occurred with respect to any Plan that would result in an
Event of Default under Section 7.1(i), and, except for matters that could not
reasonably be expected to result in a Material Adverse Change, each Plan has
complied with and been administered in all material respects in accordance with
applicable provisions of ERISA and the Code, (c) no “accumulated funding
deficiency” (as defined in Section 302 of ERISA) has occurred, and for plan
years after December 31, 2007, no unpaid minimum required contribution exists,
and there has been no excise tax imposed under Section 4971 of the Code, (d) to
the knowledge of Borrower, no Reportable Event has occurred with respect to any
Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in accordance with applicable provisions of ERISA and the Code,
(e) the

 

-54-



--------------------------------------------------------------------------------

present value of all benefits vested under each Plan (based on the assumptions
used to fund such Plan) did not, as of the last annual valuation date applicable
thereto, exceed the value of the assets of such Plan allocable to such vested
benefits in an amount that could reasonably be expected to result in a Material
Adverse Change, (f) neither the Borrower nor any member of the Controlled Group
has had a complete or partial withdrawal from any Multiemployer Plan for which
there is any unsatisfied withdrawal liability that could reasonably be expected
to result in a Material Adverse Change or an Event of Default under
Section 7.1(j), and (g) except for matters that could not reasonably result in a
Material Adverse Change, as of the most recent valuation date applicable
thereto, neither the Borrower nor any member of the Controlled Group would
become subject to any liability under ERISA if the Borrower or any Subsidiary of
the Borrower has received notice that any Multiemployer Plan is insolvent or in
reorganization. Based upon GAAP existing as of the date of this Agreement and
current factual circumstances, the Borrower has no reason to believe that the
annual cost during the term of this Agreement to the Borrower or any Subsidiary
of the Borrower for post-retirement benefits to be provided to the current and
former employees of the Borrower or any Subsidiary of the Borrower under Plans
that are welfare benefit plans (as defined in Section 3(1) of ERISA) could, in
the aggregate, reasonably be expected to cause a Material Adverse Change.

Section 4.10 Environmental Condition.

(a) Permits, Etc. The Credit Parties (i) have obtained all material
Environmental Permits necessary for the ownership and operation of their
respective Properties and the conduct of their respective businesses;
(ii) except as set forth in Schedule 4.10, have at all times been and are in
material compliance with all terms and conditions of such Permits and with all
other material requirements of applicable Environmental Laws; (iii) have not
received written notice of any material violation or alleged material violation
of any Environmental Law or Environmental Permit; and (iv) are not subject to
any actual or contingent Environmental Claim which could reasonably be expected
to cause a Material Adverse Change.

(b) Certain Liabilities. Except as set forth on Schedule 4.10, to the Borrower’s
best knowledge, none of the present or previously owned or operated Property any
of the Credit Parties or of any of their former Subsidiaries, wherever located,
(i) has been placed on or proposed to be placed on the National Priorities List,
the Comprehensive Environmental Response Compensation Liability Information
System list, or their state or local analogs, or have been otherwise
investigated, designated, listed, or identified as a potential site for removal,
remediation, cleanup, closure, restoration, reclamation, or other response
activity under any Environmental Laws; (ii) is subject to a Lien, arising under
or in connection with any Environmental Laws, that attaches to any revenues or
to any Property owned or operated by any Obligor, wherever located, which could
reasonably be expected to cause a Material Adverse Change; or (iii) has been the
site of any Release of Hazardous Substances or Hazardous Wastes from present or
past operations which has caused at the site or at any third-party site any
condition that has resulted in or could reasonably be expected to result in the
need for Response that could cause a Material Adverse Change.

(c) Certain Actions. Without limiting the foregoing, (i) all necessary material
notices have been properly filed, and no further action is required under
current applicable Environmental Law as to each Response or other restoration or
remedial project undertaken by

 

-55-



--------------------------------------------------------------------------------

the Borrower, any of its Subsidiaries or any of the Borrower’s or such
Subsidiary’s former Subsidiaries on any of their presently or formerly owned or
operated Property and (ii) the present and, to the Borrower’s best knowledge,
future liability, if any, of the Borrower or of any Borrower’s Subsidiary which
could reasonably be expected to arise in connection with requirements under
Environmental Laws will not result in a Material Adverse Change.

Section 4.11 Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries other than those listed on Schedule 4.11. Each Subsidiary of the
Borrower (including any such Subsidiary formed or acquired subsequent to the
Effective Date) has complied with the requirements of Section 5.6.

Section 4.12 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. Neither the Borrower nor any of its Subsidiaries is subject to
regulation under any Federal or state statute, regulation or other Legal
Requirement which limits its ability to incur Debt.

Section 4.13 [Reserved]

Section 4.14 Taxes. Proper and accurate (in all material respects), federal,
state, local and foreign tax returns, reports and statements required to be
filed (after giving effect to any extension granted in the time for filing) by
the Borrower, any Subsidiary of the Borrower, or any member of the Affiliated
Group as determined under Section 1504 of the Code (hereafter collectively
called the “Tax Group”) have been filed with the appropriate Governmental
Authorities, and all taxes (which are material in amount) and other impositions
due and payable have been timely paid prior to the date on which any fine,
penalty, interest, late charge or loss may be added thereto for non-payment
thereof except where contested in good faith and by appropriate proceeding.
Neither the Borrower nor any member of the Tax Group has given, or been
requested to give, a waiver of the statute of limitations relating to the
payment of any federal, state, local or foreign taxes or other impositions. None
of the Property owned by the Borrower or any other member of the Tax Group is
Property which the Borrower or any member of the Tax Group is required to treat
as being owned by any other Person pursuant to the provisions of
Section 168(f)(8) of the Code. Proper and accurate amounts have been withheld by
the Borrower and all other members of the Tax Group from their employees for all
periods to comply in all material respects with the tax, social security and
unemployment withholding provisions of applicable federal, state, local and
foreign law.

Section 4.15 Permits, Licenses, etc. Each of the Borrower and its Subsidiaries
possesses all permits, licenses, patents, patent rights or licenses, trademarks,
trademark rights, trade names rights, and copyrights which are material to the
conduct of its business. Each of the Borrower and its Subsidiaries manages and
operates its business in accordance with all applicable Legal Requirements
except where the failure to so manage or operate could not reasonably be
expected to result in a Material Adverse Change; provided that this Section 4.15
does not apply with respect to Environmental Permits.

Section 4.16 Use of Proceeds. The proceeds of the Advances will be used by the
Borrower for the purposes described in Section 6.6. The Borrower is not engaged
in the business

 

-56-



--------------------------------------------------------------------------------

of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U). No proceeds of any Advance will be used to
purchase or carry any margin stock in violation of Regulation T, U or X.

Section 4.17 Condition of Property; Casualties. The material Properties used or
to be used in the continuing operations of the Borrower and each of its
Subsidiaries, are in good working order and condition, normal wear and tear
excepted. Neither the business nor the material Properties of the Borrower and
each of its Subsidiaries has been affected as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy, which effect could
reasonably be expected to cause a Material Adverse Change.

Section 4.18 Insurance. Each of the Borrower and its Subsidiaries carry
insurance (which may be carried by the Borrower on a consolidated basis) with
reputable insurers in respect of such of their respective Properties, in such
amounts and against such risks as is customarily maintained by other Persons of
similar size engaged in similar businesses or, self-insure to the extent that is
customary for Persons of similar size engaged in similar businesses.

ARTICLE 5

AFFIRMATIVE COVENANTS

So long as any Obligation shall remain unpaid, any Lender shall have any
Commitment hereunder, or there shall exist any Letter of Credit Exposure, the
Borrower agrees to comply with the following covenants.

Section 5.1 Organization. The Borrower shall, and shall cause each of its
Subsidiaries to, preserve and maintain its partnership, limited liability
company or corporate existence, rights, franchises and privileges in the
jurisdiction of its organization, and qualify and remain qualified as a foreign
business entity in each jurisdiction in which qualification is necessary or
desirable in view of its business and operations or the ownership of its
Properties and where failure to qualify could reasonably be expected to cause a
Material Adverse Change; provided, however, that nothing herein contained shall
prevent any transaction permitted by Section 6.7 or Section 6.8.

Section 5.2 Reporting.

(a) Annual Financial Reports of Borrower. The Borrower shall provide, or shall
cause to be provided, to the Administrative Agent, as soon as available, but in
any event within 90 days after the end of each fiscal year, commencing with
fiscal year ended December 31, 2007, the unqualified audited annual Financial
Statements for the Borrower and its consolidated Subsidiaries setting forth in
comparative form the audited consolidated figures as of the end of and for the
previous fiscal year (beginning with the financial statements delivered for the
fiscal year ending December 31, 2008), all prepared in conformity with GAAP
consistently applied and all as audited (other than the consolidating
statements) by certified public accountants

 

-57-



--------------------------------------------------------------------------------

reasonably acceptable to the Administrative Agent and including any management
letters delivered by such accountants to the Borrower in connection with such
audit, and (ii) a Compliance Certificate executed by an authorized senior
financial Responsible Officer of the Borrower.

(b) Quarterly Financials. The Borrower shall provide, or shall cause to be
provided, to the Administrative Agent, as soon as available but in any event not
later than 45 days after the end of each fiscal quarter of each fiscal year of
the Borrower and its consolidated Subsidiaries, commencing with the fiscal
quarter ending March 31, 2008, (i) the unaudited Financial Statements for the
Borrower and its consolidated Subsidiaries for the period commencing at the end
of the previous year and ending with the end of such fiscal quarter and setting
forth in comparative form the consolidated figures (including a comparison of
the balance sheet and the related consolidated and consolidating statements of
income, retained earnings, and cash flow) for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and duly certified with respect to such
consolidated statements (subject to the absence of footnotes and to year-end
audit adjustments) by an authorized senior financial Responsible Officer of the
Borrower as having been prepared in accordance with GAAP and as fairly
presenting, in all material respects, the financial condition, results of
operations, and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP; and (ii) a Compliance Certificate executed by an authorized senior
financial Responsible Officer of the Borrower.

(c) Monthly Financials. As soon as available and in any event within 25 days
after the end of each calendar month, the Borrower shall provide the
consolidated and consolidating balance sheets of the Borrower and its
consolidated Subsidiaries as of the end of such month and the related
consolidated and consolidating statements of income and cash flows of the
Borrower and its consolidated Subsidiaries for such month all in reasonable
detail, certified by the chief financial officer of the Borrower as fairly
presenting the financial position of the Borrower as at the dates indicated and
in accordance with GAAP;

(d) Borrowing Base Certificate. As soon as available and in any event within 25
days after the end of each calendar month, the Borrower shall provide to the
Administrative Agent, a certificate of an authorized senior financial
Responsible Officer of the Borrower calculating the Borrowing Base in the form
of the Borrowing Base Certificate then in effect as of the end of such calendar
month, including therein, among other things, a monthly accounts receivable
aging, accounts payables aging and inventory listing and aging report of the
Credit Parties;

(e) Account Debtors. As soon as available and in any event within ten days after
the end of each fiscal year of the Borrower, the Borrower shall provide to the
Administrative Agent a listing of all account debtors including physical
addresses, contact names and phone numbers.

(f) Annual Budget. As soon as available and in any event within 60 days after
the end of each fiscal year of the Borrower, the Borrower shall provide to the
Administrative Agent an annual operating and capital budget for the current
fiscal year.

(g) Defaults. The Borrower shall provide to the Administrative Agent promptly,
but in any event within three Business Days after the occurrence thereof, a
notice of each Default or

 

-58-



--------------------------------------------------------------------------------

Event of Default known to the Borrower or to any of its Subsidiaries, together
with a statement of an officer of the Borrower setting forth the details of such
Default or Event of Default and the actions which the Borrower has taken and
proposes to take with respect thereto.

(h) Other Creditors. The Borrower shall provide to the Administrative Agent
promptly after the giving or receipt thereof, copies of any default notices
given or received by the Borrower or by any of its Subsidiaries pursuant to the
terms of any indenture, loan agreement, credit agreement, or similar agreement.

(i) Litigation. The Borrower shall provide to the Administrative Agent promptly
after the commencement thereof, notice of all actions, suits, and proceedings
before any Governmental Authority, affecting the Borrower or any of its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Change.

(j) Environmental Notices. Promptly upon, and in any event no later than 15 days
after, the receipt thereof, or the acquisition of knowledge thereof, by the
Borrower or any Subsidiary of the Borrower, the Borrower shall provide the
Administrative Agent with a copy of any form of request, claim, complaint,
order, notice, summons or citation received from any Governmental Authority or
any other Person, (i) concerning violations or alleged violations of
Environmental Laws, which seeks to impose liability therefore in excess of
$500,000, (ii) concerning any action or omission on the part of any of the
Credit Parties or any of their former Subsidiaries in connection with Hazardous
Waste or Hazardous Substances which could reasonably result in the imposition of
liability in excess of $500,000 or requiring that action be taken to respond to
or clean up a Release of Hazardous Substances or Hazardous Waste into the
environment and such action or clean-up could reasonably be expected to exceed
$500,000, including without limitation any information request related to, or
notice of, potential responsibility under CERCLA, or (iii) concerning the filing
of a Lien upon, against or in connection with the Borrower, any Subsidiary of
the Borrower, or any of their respective former Subsidiaries, or any of their
leased or owned Property, wherever located.

(k) Material Changes. The Borrower shall provide to the Administrative Agent
prompt written notice of any condition or event of which the Borrower or any of
its Subsidiaries has knowledge, which condition or event has resulted or may
reasonably be expected to result in (i) a Material Adverse Change or (ii) a
breach of or noncompliance with any material term, condition, or covenant of any
material contract to which the Borrower or any of its Subsidiaries is a party or
by which their Properties may be bound which breach or noncompliance could
reasonably be expected to result in a Material Adverse Change.

(l) Termination Events. As soon as possible and in any event (i) within 30 days
after the Borrower or any member of the Controlled Group knows or has reason to
know that any Termination Event described in clause (a) of the definition of
Termination Event with respect to any Plan has occurred, and (ii) within 10 days
after the Borrower or any member of the Controlled Group knows or has reason to
know that any other Termination Event with respect to any Plan has occurred, the
Borrower shall provide to the Administrative Agent a statement of an authorized
officer of the Borrower describing such Termination Event and the action, if
any, which the Borrower or any Affiliate of the Borrower proposes to take with
respect thereto;

 

-59-



--------------------------------------------------------------------------------

(m) Termination of Plans. Promptly and in any event within five Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
the PBGC, the Borrower shall provide to the Administrative Agent copies of each
notice received by the Borrower or any such member of the Controlled Group of
the PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan;

(n) Other ERISA Notices. Promptly and in any event within five Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
a Multiemployer Plan sponsor, the Borrower shall provide to the Administrative
Agent a copy of each notice received by the Borrower or any member of the
Controlled Group concerning the imposition or amount of withdrawal liability
imposed on the Borrower or any member of the Controlled Group pursuant to
Section 4202 of ERISA;

(o) Other Governmental Notices. Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any Subsidiary of the Borrower,
the Borrower shall provide to the Administrative Agent a copy of any notice,
summons, citation, or proceeding seeking to modify in any material respect,
revoke, or suspend any material contract, license, permit, or agreement with any
Governmental Authority;

(p) Disputes; etc. The Borrower shall provide to the Administrative Agent prompt
written notice of (i) any claims, legal or arbitration proceedings, proceedings
before any Governmental Authority, or disputes, or to the knowledge of the
Borrower, any such actions threatened, or affecting the Borrower or any
Subsidiary of the Borrower, which, if adversely determined, could reasonably be
expected to cause a Material Adverse Change, or any material labor controversy
of which the Borrower or any of its Subsidiaries has knowledge resulting in or
reasonably considered to be likely to result in a strike against the Borrower or
any Subsidiary of the Borrower, and (ii) any claim, judgment, Lien or other
encumbrance (other than a Permitted Lien) affecting any Property of the Borrower
or any Subsidiary of the Borrower, if the value of the claim, judgment, Lien, or
other encumbrance affecting such Property shall exceed $500,000;

(q) Securities Law Filings and other Public Information. Promptly after the same
are available, copies of each annual report, proxy or financial statement or
other report or communication sent to the stockholders of the Borrower, and
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934 or any other
securities Governmental Authority, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto; and

(r) Other Information. Subject to the confidentiality provisions of
Section 9.7(g), the Borrower shall provide to the Administrative Agent such
other information respecting the business, operations, or Property of the
Borrower or any Subsidiary of the Borrower, financial or otherwise, as any
Lender through the Administrative Agent may reasonably request.

Section 5.3 Insurance.

(a) The Borrower shall, and shall cause each of its Subsidiaries to, with
reputable insurers in respect of such of their respective Properties, carry and
maintain insurance in such

 

-60-



--------------------------------------------------------------------------------

amounts and against such risks as is customarily maintained by other Persons of
similar size engaged in similar businesses or, self-insure to the extent that is
customary for Persons of similar size engaged in similar businesses; provided
that, the amounts of such insurance and the risks covered by such insurance
shall not be less than the amounts and risks that are approved by the
Administrative Agent on the Effective Date.

(b) Copies of all policies of insurance or certificates thereof covering the
property or business of the Credit Parties, and endorsements and renewals
thereof, certified as true and correct copies of such documents by a Responsible
Officer of the Borrower shall be delivered by Borrower to and retained by the
Administrative Agent. All policies of property insurance with respect to the
Collateral either shall have attached thereto a lender’s loss payable
endorsement in favor of the Administrative Agent for its benefit and the ratable
benefit of the Lenders or name the Administrative Agent as loss payee for its
benefit and the ratable benefit of the Secured Parties, in either case, in form
reasonably satisfactory to the Administrative Agent, and all policies of
liability insurance shall name the Administrative Agent for its benefit and the
ratable benefit of the Secured Parties as an additional insured. All policies or
certificates of insurance shall set forth the coverage, the limits of liability,
the name of the carrier, the policy number, and the period of coverage. All such
policies shall contain a provision that notwithstanding any contrary agreements
between the Borrower, its Subsidiaries, and the applicable insurance company,
such policies will not be canceled or allowed to lapse without renewal without
at least 30 days’ prior written notice to the Administrative Agent. In the event
that, notwithstanding the “lender’s loss payable endorsement” requirement of
this Section 5.3, the proceeds of any insurance policy described above are paid
to the Borrower or a Guarantor, the Borrower shall deliver, or cause to be
delivered, such proceeds to the Administrative Agent immediately upon receipt.

(c) If at any time the area in which any real property constituting Collateral
is located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
the Borrower shall, and shall cause each of its Subsidiaries to, obtain flood
insurance in such total amount as required by Regulation H of the Federal
Reserve Board, as from time to time in effect and all official rulings and
interpretations thereunder or thereof, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.

(d) Any proceeds of insurance referred to in this Section 5.3 which are paid to
the Administrative Agent shall (i) if no Event of Default has occurred and is
continuing, be returned to the Borrower to be applied as permitted by
Section 2.5(c)(iii), and (ii) if an Event of Default has occurred and is
continuing, be immediately applied to the Secured Obligations in accordance with
Section 7.6.

Section 5.4 Compliance with Laws. The Borrower shall, and shall cause each of
its Subsidiaries to, comply with all federal, state, and local laws and
regulations (including Environmental Laws) which are applicable to the
operations and Property of the Borrower or any of the Credit Parties and
maintain all related permits necessary for the ownership and operation of the
Borrower’s and each Credit Parties’ Property and business, except in any case
where the failure to so comply could not reasonably be expected to result in a
Material Adverse Change,

 

-61-



--------------------------------------------------------------------------------

provided that this Section 5.4(b) shall not prevent the Borrower or any of its
Subsidiaries from, in good faith and with reasonable diligence, contesting the
validity or application of any such laws or regulations by appropriate legal
proceedings for which adequate reserves have been established.

Section 5.5 Taxes. The Borrower shall, and shall cause each of its Subsidiaries
to pay and discharge all taxes, assessments, and other charges and claims
related thereto imposed on the Borrower or any of its Subsidiaries prior to the
date on which penalties attach; provided that nothing in this Section 5.5 shall
require the Borrower or any of its Subsidiaries to pay any tax, assessment,
charge, or claims which is being contested in good faith and for which adequate
reserves have been established in compliance with GAAP.

Section 5.6 New Subsidiaries. Within 10 days after the creation of a new
Subsidiary or the purchase by the Borrower or any of its Subsidiaries of the
Equity Interests of any Person, which purchase results in such Person becoming a
Subsidiary of the Borrower, the Borrower shall cause (a) such Subsidiary to
execute and deliver to the Administrative Agent (i) a joinder to the Guaranty,
(ii) a joinder to the Security Agreement, (iii) if such Subsidiary owns any real
property, a Mortgage covering such real properties, and (iv) such evidence of
corporate authority to enter into such Guaranty, Security Agreement, and
Mortgage as the Administrative Agent may reasonably request and (b) the equity
holder of such Subsidiary to execute a pledge agreement pledging 100% of the
Equity Interest owned by such equity holder of such Subsidiary and such evidence
of corporate, limited liability company or partnership authority to enter into
such pledge agreement as the Administrative Agent may reasonably request, along
with share certificates pledged thereby and appropriately executed stock powers
in blank, if applicable; provided that, no new Foreign Subsidiary shall be
required to enter into a Guaranty, Security Agreement or pledge agreement and
the Borrower or any Subsidiary that is an equity holder of a Foreign Subsidiary
shall only be required to pledge 66  2/3% of the Equity Interest of such Foreign
Subsidiary.

Section 5.7 Security. The Borrower agrees that at all times before the
termination of this Agreement, payment in full of the Obligations (other than
reimbursement and indemnity obligations which survive but are not due and
payable), the termination and return of all Letters of Credit and termination in
full of the Commitments, the Administrative Agent shall have an Acceptable
Security Interest in the Collateral to secure the performance and payment of the
Obligations. The Borrower shall, and shall cause each of its Subsidiaries to,
grant to the Administrative Agent a Lien in any Property of the Borrower or any
Subsidiary now owned or hereafter acquired promptly and to take such actions as
may be required under the Security Documents to ensure that the Administrative
Agent has an Acceptable Security Interest in such Property. Notwithstanding the
generality of the foregoing, from and after the Closing Date, if (a) the
Borrower or any Guarantor acquires any fee interest in real property having a
book value in excess of $100,000 or (b) at the time any Person becomes a
Guarantor, such Person owns or holds any such fee interest in real property of
such value, such Credit Party shall deliver to the Administrative Agent, at its
request after such acquisition of such property or such Person becomes a
Guarantor, as the case may be, the following:

(i) A fully executed and notarized Mortgage duly recorded in all appropriate
places in all applicable jurisdictions, encumbering the interest of such Credit
Party in such property; and

 

-62-



--------------------------------------------------------------------------------

(ii) If requested by the Administrative Agent, a title report issued by a title
company acceptable to the Administrative Agent with respect thereto, dated not
more than 30 days prior to the date such Mortgage is to be recorded and
satisfactory in form and substance to the Administrative Agent, together with
copies of any documents listed as exceptions to such title and, to the extent
the Borrower or any Subsidiary obtains an owner’s title policy on said property,
a mortgagee’s policy in an equal amount insuring the Lien in subsection
(i) above.

Section 5.8 Accounts. Within 90 days after the Effective Date, the Borrower
shall, and shall cause each of its Subsidiaries to, open and maintain their
principal operating accounts and other deposit accounts with Wells Fargo or such
accounts with other depositary banks that are subject to Account Control
Agreements; provided that, the requirements of this Section 5.8 shall not apply
to deposit accounts which, individually has a balance of less $100,000, and
which collectively have a balance of less than $300,000.

Section 5.9 Records; Inspection. Borrower shall, and shall cause each of its
Subsidiaries to maintain proper, complete and consistent books of record with
respect to such Person’s operations, affairs, and financial condition. From time
to time upon reasonable prior notice, the Borrower shall permit any Lender and
shall cause each of its Subsidiaries to permit any Lender, at such reasonable
times and intervals and to a reasonable extent and under the reasonable guidance
of officers of or employees delegated by officers of the Borrower or such
Subsidiary of the Borrower, to, subject to any applicable confidentiality
considerations, examine and copy the books and records of the Borrower or such
Subsidiary of the Borrower, to visit and inspect the Property of the Borrower or
such Subsidiary of the Borrower, and to discuss the business operations and
Property of the Borrower or such Subsidiary of the Borrower with the officers
and directors thereof.

Section 5.10 Maintenance of Property. The Borrower shall, and shall cause each
of its Subsidiaries to, maintain their owned, leased, or operated Property in
good condition and repair, normal wear and tear excepted; and shall abstain
from, and cause each of its Subsidiaries to abstain from, knowingly or willfully
permitting the commission of waste or other injury, destruction, or loss of
natural resources, or the occurrence of pollution, contamination, or any other
condition in, on or about the owned or operated Property involving the
Environment that could reasonably be expected to result in Response activities
and that could reasonably be expected to cause a Material Adverse Change.

Section 5.11 [Reserved].

Section 5.12 Borrowing Base Audits; Appraisal Reports.

(a) Collateral Audits. The Borrower shall, and shall cause each of its
Subsidiaries to, permit the Administrative Agent to perform collateral audits
and field exams of the Properties of the Borrower and its Subsidiaries and to
provide the Administrative Agent with such assistance

 

-63-



--------------------------------------------------------------------------------

and information so that (a) a collateral audit dated as of July 31st of each
year may be completed on or prior to the immediately following September 15th of
each year, and (b) a collateral audit dated as of January 31st of each year may
be completed on or prior to the immediately following March 15th of each year.
If no Default has occurred and is continuing, only such two audits per year and
any other audits performed at the request of the Borrower shall be performed at
the Borrower’s sole cost and expense and the costs of each such appraisal
reports shall be paid by the Borrower. If a Default has occurred and is
continuing, all audits shall be performed at the Borrower’s sole cost and
expense and the costs of each such appraisal reports shall be paid by the
Borrower.

(b) Appraisals on Fixed Assets. Within 45 days after the Effective Date, the
Borrower shall have delivered to the Administrative Agent written appraisals
and/or written updates to previously delivered appraisals, in each case,
conducted by an industry recognized third party appraiser setting forth, among
other things, the OLV of Fixed Assets of all of the Borrower’s and its
Subsidiaries’ machinery and equipment which appraisals and updates shall be in
form satisfactory to the Administrative Agent in its reasonable discretion.

(c) Post-Closing Updated Collateral Audit. In addition to the audits required
under clause (a) above, on or prior to the fifth Business Day after the
Effective Date, the Borrower shall have delivered to the Administrative Agent an
updated collateral audit of the Receivables and Inventory of the Credit Parties
in detail and form satisfactory to the Administrative Agent.

Section 5.13 Interest Hedging Agreements. On or prior to April 30, 2008, the
Borrower shall have entered into, and thereafter shall maintain, Hedging
Arrangements covering 50% of the Advances outstanding at any time and pursuant
to which the Borrower reduces, eliminates or otherwise protects against the risk
of fluctuations in the interest rates and on such other terms and with such
counterparty acceptable to the Administrative Agent.

ARTICLE 6

NEGATIVE COVENANTS

So long as any Obligation shall remain unpaid, any Lender shall have any
Commitment hereunder, or there shall exist any Letter of Credit Exposure, the
Borrower agrees to comply with the following covenants.

Section 6.1 Debt. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, create, assume, incur, suffer to exist, or in any manner become
liable, directly, indirectly, or contingently in respect of, any Debt other than
the following (collectively, the “Permitted Debt”):

(a) the Secured Obligations and the Debt outstanding under the Bilateral
Agreement;

(b) intercompany Debt incurred in the ordinary course of business owed by any
Credit Party to any other Credit Party; provided that, if applicable, such Debt
as an investment is also permitted in Section 6.3;

(c) Debt in the form of accounts payable to trade creditors for goods or
services and current operating liabilities (other than for borrowed money) which
in each case are not more than 90 days past due, in each case incurred in the
ordinary course of business, as presently conducted, unless contested in good
faith and by appropriate proceedings;

 

-64-



--------------------------------------------------------------------------------

(d) purchase money indebtedness or Capital Leases in an aggregate principal
amount not to exceed $1,000,000 at any time; provided neither the Borrower nor
any Subsidiary of the Borrower may enter into additional indebtedness of the
type described in this clause (d) if a Default is continuing or entering into
the additional indebtedness could reasonably be expected to cause a Default;

(e) Debt secured by Liens of the type described in Section 6.2(f);

(f) Debt existing on the Effective Date and set forth in Schedule 6.1; provided
that, (i) the Borrower shall not amend the maturity date thereof to a date that
is at or earlier than the scheduled Maturity Date, (ii) the Borrower shall not
make any prepayments thereof other than as expressly provided by the terms
thereof existing on the date hereof, and (ii) the amount of such Debt may not be
increased other than as a result of fees and expenses reasonably incurred in
connection with any refinancing, refunding, renewal, or extension thereof;

(g) Debt represented by the Convertible Senior Notes pursuant to the Indenture
and the subsidiary guarantees thereof pursuant to the Indenture; provided that
(i) all of such Debt shall have been issued under the initial issuance thereof
or under the over-allotment option exercised by the underwriters thereof,
(ii) immediately before and immediately after giving effect to the issuance of
such Debt, no Default or Event of Default shall have occurred or be continuing,
and (iii) such Debt shall not have (A) any affirmative or negative covenant
(including financial covenants) that is more restrictive than those set forth in
this Agreement, provided that the inclusion of any covenant that is customary
with respect to such type of Debt and that is not found in this Agreement shall
not be deemed to be more restrictive for purposes of this clause (h), (B) any
restriction on the ability of the Borrower or any of its Subsidiaries to enter
into or amend, modify, restate or otherwise supplement this Agreement or the
other Credit Documents, (C) any collateral or other security for such
Indebtedness, (D) any restrictions on the ability of any Subsidiary of the
Borrower to guarantee the Secured Obligations, (E) any restrictions on the
ability of any Subsidiary or the Borrower to pledge assets as collateral
security for the Secured Obligations or (F) a scheduled maturity date that is
earlier than June 30, 2011; and

(h) Debt not otherwise permitted under the terms of this Section 6.1 in an
aggregate amount not to exceed $5,000,000.

Section 6.2 Liens. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, create, assume, incur, or suffer to exist any Lien on the
Property of the Borrower or any Subsidiary of the Borrower, whether now owned or
hereafter acquired, or assign any right to receive any income, other than the
following (collectively, the “Permitted Liens”):

(a) Liens securing the Secured Obligations;

(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s liens, and other similar liens arising in the ordinary
course of business securing obligations which are not overdue for a period of
more than 30 days or are being contested in good faith by appropriate procedures
or proceedings and for which adequate reserves have been established;

 

-65-



--------------------------------------------------------------------------------

(c) Liens arising in the ordinary course of business out of pledges or deposits
under workers compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation to secure
public or statutory obligations;

(d) Liens for taxes, assessment, or other governmental charges which are not yet
due and payable or which are being actively contested in good faith by
appropriate proceedings;

(e) Liens securing purchase money debt or Capital Lease obligations permitted
under Section 6.1(d); provided that each such Lien encumbers only the Property
purchased in connection with the creation of any such purchase money debt or the
subject of any such Capital Lease and the amount secured thereby is not
increased;

(f) Liens on Property of Persons which become Subsidiaries of the Borrower after
the Effective Date and securing Permitted Debt; provided that, (i) such Liens
are in existence at the time the respective Persons become Subsidiaries of the
Borrower and were not created in anticipation thereof and (ii) the Debt secured
by such Liens (A) is secured only by such Property and not by any other assets
of the Subsidiary acquired, and (B) is not increased in amount;

(g) Liens arising from precautionary UCC financing statements regarding
operating leases to the extent such operating leases are permitted hereby;

(h) encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of the Borrower or such Subsidiary to use such
assets in its business, and none of which is violated in any material aspect by
existing or proposed structures or land use;

(i) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depository
institution;

(j) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business;

(k) judgment and attachment Liens not giving rise to an Event of Default,
provided that (i) any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and (ii) no action to enforce such Lien has been commenced; and

(l) Liens existing on the Effective Date and set forth in Schedule 6.2 and
covering only such property that is covered by such Lien on the Effective Date.

 

-66-



--------------------------------------------------------------------------------

Section 6.3 Investments. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, make or hold any direct or indirect investment in any Person,
including capital contributions to the Person, investments in or the acquisition
of the debt or equity securities of the Person, or any loans, guaranties, trade
credit, or other extensions of credit to any Person, other than the following
(collectively, the “Permitted Investments”):

(a) investments in the form of trade credit to customers of a Credit Party
arising in the ordinary course of business and represented by accounts from such
customers;

(b) Liquid Investments;

(c) loans, advances, or capital contributions to, or investments in, or
purchases or commitments to purchase any stock or other securities or evidences
of indebtedness of or interests in any Person and existing on the Effective
Date, in each case as specified in the attached Schedule 6.3; provided that, the
respective amounts of such loans, advances, capital contributions, investments,
purchases and commitments shall not be increased (other than appreciation);

(d) loans and advances by a Credit Party to any other Credit Party;

(e) investments in the form of Acquisitions permitted by Section 6.4; and

(f) (i) creation of any additional Subsidiaries domiciled in the U.S. in
compliance with Section 5.6. and (ii) creation of any additional Subsidiaries
domiciled outside of the U.S. in compliance with Section 5.6; provided that with
respect to any Subsidiary domiciled outside of the U.S., the initial
capitalization of such Subsidiary by the Borrower or any of its Subsidiaries
shall not be in excess of the greater of (a) the minimum amount required by law
and (b) $5,000; provided further that, with respect to a Subsidiary domiciled in
or outside of the U.S., any contributions, loans, or advances to, or investments
in such Subsidiary (other than the initial capitalization of such Subsidiary) by
a Borrower or any of its Subsidiaries shall be otherwise permitted under this
Section 6.3.

Section 6.4 Acquisitions. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, make an Acquisition in a transaction or related series of
transactions unless each of the following criteria is met with each such
Acquisition:

(a) no Default or Event of Default exists both before and after giving effect to
such Acquisition;

(b) both before and after giving effect to such Acquisition, Availability is
greater than or equal to $15,000,000;

(c) such Acquisition is substantially related to the business of the Borrower
and Subsidiaries, taken as a whole, and is not hostile;

(d) both before and after giving effect to such Acquisition, the Borrower is in
pro forma compliance with the Sections 6.17, 6.18, 6.19, and 6.20 and the
Borrower has delivered to the Administrative Agent a Compliance Certificate
reflecting such pro forma compliance with such Sections;

 

-67-



--------------------------------------------------------------------------------

(e) if such Acquisition is an Acquisition of the Equity Interests of a Person,
the Acquisition is structured so that the acquired Person shall become a direct
or indirect Subsidiary of the Borrower and comply with the provisions of
Section 5.6, if applicable; and if such Acquisition is an Acquisition of assets,
the Acquisition is structured so that the Borrower or one of its direct or
indirect Subsidiaries shall acquire such assets;

(f) no Credit Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could
reasonably be expected, as of the date of such Acquisition, to result in the
existence or occurrence of a Material Adverse Change; and

(g) if the pro forma Leverage Ratio after giving effect to such Acquisition and
as detailed in a certificate delivered by a Responsible Officer of the Borrower,
is greater than 2.00 to 1.00, (i) the aggregate total consideration (whether
paid in cash or in Equity Interest or assumed in liabilities by the
purchaser(s)) for such Acquisition shall not exceed $10,000,000 and (ii) the
aggregate total consideration (whether paid in cash or in Equity Interest or
assumed in liabilities by the purchaser(s)) for all such Acquisitions in any
fiscal year shall not exceed $25,000,000.

Section 6.5 Agreements Restricting Liens. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, create, incur, assume or permit to exist any
contract, agreement or understanding (other than this Agreement, the Security
Documents and agreements governing Debt permitted by Section 6.1(d) to the
extent such restrictions govern only the asset financed pursuant to such Debt
incurred pursuant to Section 6.1(d)) which in any way prohibits or restricts the
granting, conveying, creation or imposition of any Lien on any of its Property,
whether now owned or hereafter acquired, to secure the Obligations or restricts
any Subsidiary of the Borrower from paying Restricted Payments to the Borrower,
or which requires the consent of or notice to other Persons in connection
therewith.

Section 6.6 Use of Proceeds; Use of Letters of Credit. The Borrower shall not,
nor shall it permit any of its Subsidiaries to: (a) use the proceeds of the Term
Advances for any purposes other than to, on the Effective Date, refinance the
advances outstanding under, and as defined in, the Bilateral Agreement; (b) use
the proceeds of the Revolving Advances for any purposes other than (i) to
refinance the advances and other obligations outstanding under the Bilateral
Agreement, (ii) working capital purposes, and (iii) general corporate purposes,
including the payment of fees and expenses related to the entering into of this
Agreement and the other Credit Documents; or (c) use the proceeds of the Swing
Line Advances or the Letters of Credit for any purposes other than (i) working
capital purposes and (ii) general corporate purposes. The Borrower shall not,
directly or indirectly, nor shall it permit any of its Subsidiaries to, use any
part of the proceeds of Advances or Letters of Credit for any purpose which
violates, or is inconsistent with, Regulations T, U, or X.

 

-68-



--------------------------------------------------------------------------------

Section 6.7 Corporate Actions.

(a) The Borrower shall not, nor shall it permit any of its Subsidiaries to,
merge or consolidate with or into any other Person, except that the Borrower may
merge with any of its wholly-owned Subsidiaries and any Credit Party may merge
or be consolidated with or into any other Credit Party, provided that
immediately after giving effect to any such proposed transaction no Default
would exist and, in the case of any such merger to which the Borrower is a
party, the Borrower is the surviving entity.

(b) The Borrower shall not, nor shall it permit any of its Subsidiaries to,
change its name or reorganize in another jurisdiction, create or suffer to exist
any Subsidiary not existing on the date of this Agreement, sell or otherwise
dispose of any of its ownership interest in any of its Subsidiaries, or in any
manner rearrange its business structure as it exists on the date of this
Agreement, provided that the Borrower may create or acquire new Subsidiaries if
such new Subsidiaries comply with Section 5.6 and such transactions otherwise
comply with the terms of this Agreement.

Section 6.8 Sale of Assets. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, sell, convey, or otherwise transfer any of its assets
except that (i) any Credit Party may sell, convey, or otherwise transfer any of
its assets to any other Credit Party so long as no Default or Event of Default
has occurred and is continuing or would be caused thereby; provided that the
receiving Credit Party shall ratify, grant and confirm the Liens on such assets
(and any other related Collateral) pursuant to documentation satisfactory to the
Administrative Agent; (ii) the Borrower and its Subsidiaries may sell inventory
in the ordinary course of business, (iii) the Borrower and its Subsidiaries may
sell equipment for an aggregate amount not to exceed $2,000,000 provided that
the proceeds of such sales are either reinvested in similar equipment within 90
days after the receipt thereof or are used to prepay the outstanding Term
Advances; and (iv) the Borrower and its Subsidiaries may transfer assets outside
the ordinary course of business up to an aggregate net book value equal to
$250,000; provided that (A) such assets sold as permitted under clauses (ii) –
(iv) may not be sold for an amount which is less than fair market value and
(B) as to the sale of certificated equipment permitted under clauses (ii)–(iv),
the Borrower shall have provided to the Administrative Agent written notice of
such sale at least 20 days prior to the completion of such sale (or such shorter
time period as acceptable to the Administrative Agent in its sole discretion).

Section 6.9 Restricted Payments; Subordinated Debt. The Borrower shall not, nor
shall it permit any of its Subsidiaries to make any Restricted Payments except
that so long as no Default exists or would result from the making of such
Restricted Payment (a) the Subsidiaries of the Borrower may make Restricted
Payments to the Borrower or any other Credit Party and (b) the Borrower may make
scheduled principal payments of Permitted Subordinated Debt as they become due
if (i) on the due date no Default exists, (ii) no Secured Party has notified
either the Borrower or any holder of such Debt that a Default then exists or
would be created by such payment, (iii) the pro forma Fixed Charge Coverage
Ratio at the time of such scheduled principal payment shall not be less than 1.5
to 1.0 and (iv) immediately following such payment, Availability shall be equal
to or greater than $5,000,000.

Section 6.10 Affiliate Transactions. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction or series of transactions (including, but not limited to,
the purchase, sale, lease or exchange of Property, the

 

-69-



--------------------------------------------------------------------------------

making of any investment, the giving of any guaranty, the assumption of any
obligation or the rendering of any service) with any of their Affiliates which
are not Credit Parties unless such transaction or series of transactions is on
terms no less favorable to the Borrower or any Subsidiary of the Borrower, as
applicable, than those that could be obtained in a comparable arm’s length
transaction with a Person that is not such an affiliate.

Section 6.11 Line of Business. The Borrower shall not, and shall not permit any
of its Subsidiaries to, change the character of the Borrower’s and its
Subsidiaries collective business as conducted on the date of this Agreement, or
engage in any type of business not reasonably related to the Borrower’s and its
Subsidiaries collective business as presently and normally conducted.

Section 6.12 Hazardous Materials. The Borrower (a) shall not, nor shall it
permit any of its Subsidiaries to, create, handle, transport, use, or dispose of
any Hazardous Substance or Hazardous Waste, except in the ordinary course of its
business and except in compliance with Environmental Law other than to the
extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability on the Lenders or the Administrative Agent, and (b) shall not, nor
shall it permit any of its Subsidiaries to, release any Hazardous Substance or
Hazardous Waste into the environment and shall not permit the Borrower’s or its
Subsidiaries’ Property to be subjected to any release of Hazardous Substance or
Hazardous Waste, except in compliance with Environmental Law other than to the
extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability on the Lenders or the Administrative Agent.

Section 6.13 Compliance with ERISA. Except for matters that individually or in
the aggregate could not reasonably be expected to cause a Material Adverse
Change, the Borrower shall not, nor shall it permit any of its Subsidiaries to,
directly or indirectly: (a) engage in any transaction in connection with which
the Borrower or any Subsidiary of the Borrower could be subjected to either a
civil penalty assessed pursuant to section 502(c), (i) or (l) of ERISA or a tax
imposed by Chapter 43 of Subtitle D of the Code; (b) terminate, or permit any
member of the Controlled Group to terminate, any Plan in a manner, or take any
other action with respect to any Plan, which could result in any liability to
the Borrower, any Subsidiary of the Borrower or any member of the Controlled
Group to the PBGC; (c) fail to make, or permit any member of the Controlled
Group to fail to make, full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or applicable law, the
Borrower, a Subsidiary of the Borrower or member of the Controlled Group is
required to pay as contributions thereto; (d) permit to exist, or allow any
Subsidiary of the Borrower or any member of the Controlled Group to permit to
exist, any accumulated funding deficiency (or unpaid minimum required
contribution for plan years after December 31, 2007) within the meaning of
Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan; (e) permit, or allow any member of the Controlled Group to
permit, the actuarial present value of the benefit liabilities (as “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA) under any Plan that is regulated under Title IV of ERISA
to exceed the current value of the assets (computed on a plan termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities; (f) contribute to or assume an obligation to contribute to, or
permit any member of the Controlled Group to contribute to or

 

-70-



--------------------------------------------------------------------------------

assume an obligation to contribute to, any Multiemployer Plan; (g) acquire, or
permit any member of the Controlled Group to acquire, an interest in any Person
that causes such Person to become a member of the Controlled Group if such
Person sponsors, maintains or contributes to, or at any time in the six-year
period preceding such acquisition has sponsored, maintained, or contributed to,
(1) any Multiemployer Plan, or (2) any other Plan that is subject to Title IV of
ERISA under which the actuarial present value of the benefit liabilities under
such Plan exceeds the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities; (h) incur, or permit any member of the Controlled
Group to incur, a liability to or on account of a Plan under sections 515, 4062,
4063, 4064, 4201 or 4204 of ERISA; (i) contribute to or assume an obligation to
contribute to any employee welfare benefit plan, as defined in section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any liability; or
(j) amend or permit any member of the Controlled Group to amend, a Plan
resulting in an increase in current liability such that the Borrower, any
Subsidiary of the Borrower or any member of the Controlled Group is required to
provide security to such Plan under section 401(a)(29) of the Code.

Section 6.14 Sale and Leaseback Transactions. The Borrower shall not, nor shall
it permit any of its Subsidiaries to, sell or transfer to a Person any Property,
whether now owned or hereafter acquired, if at the time or thereafter the
Borrower or a Subsidiary of the Borrower shall lease as lessee such Property or
any part thereof or other Property which the Borrower or a Subsidiary of the
Borrower intends to use for substantially the same purpose as the Property sold
or transferred.

Section 6.15 Operating Leases. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, enter into any lease that constitutes an operating lease
under GAAP if the obligations of the Borrower or such Subsidiary as lessee under
such lease would cause its lease payments (excluding payments for taxes,
insurance, and other non-rental expenses to the extent not included within the
stated amount of the rental payments under such lease) in respect of all such
leases entered into by the Borrower and its Subsidiaries to exceed $2,500,000
during any fiscal year of the Borrower.

Section 6.16 Limitation on Hedging. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, (a) purchase, assume, or hold a speculative position
in any commodities market or futures market or enter into any Hedging
Arrangement for speculative purposes; or (b) be party to or otherwise enter into
any Hedging Arrangement which (i) is entered into for reasons other than as a
part of its normal business operations as a risk management strategy and/or
hedge against changes resulting from market conditions related to the Borrower’s
or its Subsidiaries’ operations, (ii) is longer than the term of the Term Loan,
or (iii) obligates the Borrower or any of its Subsidiaries to any margin call
requirements.

Section 6.17 Minimum Net Worth. The Borrower shall not permit the Borrower’s Net
Worth (as defined below) as of the end of each fiscal quarter, commencing with
the quarter ending March 31, 2008, to be less than an amount equal to (i) 80% of
the Borrower’s Net Worth as of the end of the fiscal quarter ended December 31,
2007 plus (ii) an amount equal to 75% of the Borrower’s consolidated Net Income
for each fiscal quarter ending after December 31, 2007

 

-71-



--------------------------------------------------------------------------------

in which such consolidated Net Income is greater than $0 plus (iii) an amount
equal to 100% of equity issuance proceeds received by the Borrower or any
Subsidiary after December 31, 2007. “Net Worth” means, as to the Borrower, the
consolidated shareholder’s equity of the Borrower and its Subsidiaries
(determined in accordance with GAAP).

Section 6.18 Leverage Ratio. The Borrower shall not permit the Leverage Ratio as
of each fiscal quarter end to be more than (a) 3.50 to 1.0 for each fiscal
quarter ending prior to September 30, 2008, (b) 3.0 to 1.0 for each fiscal
quarter ending on or after September 30, 2008 but prior to March 31, 2009;
(c) 2.75 to 1.0 for each fiscal quarter ending on or after March 31, 2009 but
prior to September 30, 2009, and (d) 2.50 to 1.0 for each fiscal quarter ending
on or after September 30, 2009.

Section 6.19 Fixed Charge Coverage Ratio. The Borrower shall not permit the
Fixed Charge Coverage Ratio as of each fiscal quarter end to be less than 1.25
to 1.0.

Section 6.20 Senior Leverage Ratio. Permit the Senior Leverage Ratio as of each
fiscal quarter end to be more than 2.00 to 1.00.

Section 6.21 Capital Expenditures. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, cause the aggregate Capital Expenditures expended by
the Borrower or any of its Subsidiaries in any fiscal year (or, with respect to
any Subsidiary that was acquired during such fiscal year, the portion of such
fiscal year that such Subsidiary was a Subsidiary) to exceed $20,000,000 for
such fiscal year.

Section 6.22 Landlord Agreements. The Borrower shall not, nor shall it permit
any of its Subsidiaries to (a) enter into any verbal or written leases with any
Person who has not executed a lien waiver or subordination agreement in form and
substance satisfactory to the Administrative Agent (other than extensions of
existing leases), and (b) without limiting the generality of the forgoing clause
(a), hold, store or otherwise maintain more than 20% of the aggregate value of
the Borrower’s and its Subsidiaries’ Inventory and equipment at locations which
are not owned by a Credit Party and which are not covered by a lien waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent.

Section 6.23 Amendment of Permitted Subordinated Debt Terms. The Borrower shall
not, nor shall it permit any of its Subsidiaries to, amend any of the documents
or terms governing any Permitted Subordinated Debt or any Debt permitted under
clause 6.1(h) so as to change the stated maturity date of the principal of such
debt, or any installment of interest thereon, to an earlier date, increase the
rate of interest thereon or any premium payable on the redemption thereof,
change any of the redemption or subordination provisions thereof (or the
definitions of any defined terms contained therein) or otherwise change in any
respect materially adverse to the interests of any of the Secured Parties any of
the terms thereof, in each case, without prior written consent of the
Administrative Agent.

Section 6.24 Convertible Senior Notes.

(a) The Borrower shall not, nor shall it permit any of its Subsidiaries to,
amend, modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to the Convertible Senior Notes or the
Indenture (i) which shortens the fixed

 

-72-



--------------------------------------------------------------------------------

maturity, or increases the rate or shortens the time of payment of interest on,
or increases the amount or shortens the time of payment of any principal or
premium payable whether at maturity, at a date fixed for prepayment, by
acceleration, by mandatory redemption, repayment, prepayment, or defeasance for
cash or otherwise of such Convertible Senior Notes, or increases the amount of,
or accelerates the time of payment of, any fees payable in connection therewith;
(ii) which relates to the affirmative or negative covenants, events of default
or remedies under the documents or instruments evidencing such Debt and the
effect of which is to subject the Borrower or any of its Subsidiaries, to any
provisions that are more onerous or more restrictive provisions than those set
forth in this Agreement; or (iii) which otherwise adversely affects the
interests of the Secured Parties as senior creditors or the interests of any of
the Secured Parties under this Agreement or any other Credit Documents in any
material respect.

(b) The Borrower shall not, nor shall it permit any of its Subsidiaries to, make
or offer to make any optional or voluntary repurchase, redemption, prepayment,
repayment, defeasance or any other acquisition or retirement for value (or the
segregation of funds with respect to any of the foregoing) (whether in whole or
in part) of any of the Convertible Senior Notes.

Section 6.25 Borrowing Base Deficiency. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, permit a Borrowing Base Deficiency to exist
at any time.

ARTICLE 7

DEFAULT AND REMEDIES

Section 7.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and any other Credit
Document:

(a) Payment Failure. Any Credit Party (i) fails to pay any principal or interest
when due under this Agreement or (ii) fails to pay, within three Business Days
of when due, any other amount due under this Agreement or any other Credit
Document, including payments of fees, reimbursements, and indemnifications;

(b) False Representation or Warranties. Any representation or warranty made or
deemed to be made by any Credit Party or any officer thereof in this Agreement,
in any other Credit Document or in any certificate delivered in connection with
this Agreement or any other Credit Document is incorrect, false or otherwise
misleading in any material respect (provided such materiality qualifier shall
not apply in instances where a specific representation contains a materiality or
Material Adverse Effect qualifier) at the time it was made or deemed made;

(c) Breach of Covenant. (i) Any breach by any Credit Party of any of the
covenants in Section 5.2(d), Section 5.2(g), Section 5.3(a), Section 5.12(c) or
Article 6 of this Agreement or the corresponding covenants in any Guaranty or
(ii) any breach by any Credit Party of any other covenant contained in this
Agreement or any other Credit Document and such breach is not cured within 30
days after the earlier of the date notice thereof is given to the Borrower by
the Administrative Agent or any Lender or the date any officer of the Borrower
or any other Credit Party obtained actual knowledge thereof;

 

-73-



--------------------------------------------------------------------------------

(d) Guaranties. Any provisions in the Guaranties shall at any time (before its
expiration according to its terms) and for any reason cease to be in full force
and effect and valid and binding on the Guarantors party thereto or shall be
contested by any party thereto; any Guarantor shall deny it has any liability or
obligation under such Guaranties; or any Guarantor shall cease to exist other
than as expressly permitted by the terms of this Agreement;

(e) Security Documents. Any Security Document shall at any time and for any
reason cease to create an Acceptable Security Interest in the Property purported
to be subject to such agreement in accordance with the terms of such agreement
or any material provisions thereof shall cease to be in full force and effect
and valid and binding on the Credit Party that is a party thereto or any such
Person shall so state in writing; provided that, with respect to the acquisition
of any new equipment title of which is evidenced by a certificate of title, the
Borrower shall have 30 days from the date of acquisition of such equipment to
deliver such certificate of title to the Administrative Agent and otherwise
create an Acceptable Security Interest in such equipment;

(f) Cross-Default. (i) The Borrower or any Guarantor shall fail to pay any
principal of or premium or interest on its Debt which is outstanding in a
principal amount of at least $500,000.00 individually or when aggregated with
all such Debt of the Borrower and the Subsidiaries so in default (but excluding
Debt evidenced by the Notes) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to
Debt which is outstanding in a principal amount of at least $500,000.00
individually or when aggregated with all such Debt of the Borrower and the
Subsidiaries so in default (other than Debt evidenced by the Notes), and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt prior to the stated
maturity thereof; or (iii) any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment); provided that, for purposes of this paragraph (f), the “principal
amount” of the obligations in respect of Hedging Arrangements at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
would be required to be paid if such Hedging Arrangements were terminated at
such time;

(g) Bankruptcy and Insolvency. (i) Any Credit Party or any Subsidiary of the
Borrower shall terminate its existence or dissolve or (ii) any Credit Party, any
Subsidiary of the Borrower (A) admits in writing its inability to pay its debts
generally as they become due; makes an assignment for the benefit of its
creditors; consents to or acquiesces in the appointment of a receiver,
liquidator, fiscal agent, or trustee of itself or any of its Property; files a
petition under bankruptcy or other laws for the relief of debtors; or consents
to any reorganization, arrangement, workout, liquidation, dissolution, or
similar relief or (B) shall have had, without its consent: any court enter an
order appointing a receiver, liquidator, fiscal agent, or trustee of itself or
any of its Property; any petition filed against it seeking reorganization,
arrangement, workout, liquidation, dissolution or similar relief under
bankruptcy or other laws for the relief of debtors and such petition shall not
be dismissed, stayed, or set aside for an aggregate of 60 days, whether or not
consecutive;

 

-74-



--------------------------------------------------------------------------------

(h) Adverse Judgment. The Borrower or any of its Subsidiaries suffers final
judgments against any of them since the date of this Agreement in an aggregate
amount, less any insurance proceeds covering such judgments which are received
or as to which the insurance carriers admit liability, greater than $500,000.00
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgments or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgments, by reason of a pending
appeal or otherwise, shall not be in effect;

(i) Termination Events. Any Termination Event with respect to a Plan shall have
occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, such Termination Event shall not have been
corrected and shall have created and caused to be continuing a material risk of
Plan termination or liability for withdrawal from the Plan as a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), which termination could
reasonably be expect to result in a liability of, or liability for withdrawal
could reasonably be expected to be, greater than $500,000.00;

(j) Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $500,000.00; or

(k) Change in Control. The occurrence of a Change in Control.

Section 7.2 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to Section 7.1(g)) shall have occurred and be
continuing, then, and in any such event,

(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Majority Lenders, by notice to the Borrower, declare that the obligation
of each Lender and the Swing Line Lender to make Advances and the obligation of
the Issuing Lender to issue Letters of Credit shall be terminated, whereupon the
same shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the Notes,
all interest thereon, and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Notes, all such interest, and all such
amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by the Borrower,

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Majority Lenders, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to the outstanding
Letter of Credit Exposure as security for the Secured Obligations to the extent
the Letter of Credit Obligations are not otherwise paid or cash collateralized
at such time, and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranties, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.

 

-75-



--------------------------------------------------------------------------------

Section 7.3 Automatic Acceleration of Maturity. If any Event of Default pursuant
to Section 7.1(g) shall occur,

(a) the obligation of each Lender and the Swing Line Lender to make Advances and
the obligation of the Issuing Lender to issue Letters of Credit shall
immediately and automatically be terminated and the Notes, all interest on the
Notes, and all other amounts payable under this Agreement shall immediately and
automatically become and be due and payable in full, without presentment,
demand, protest or any notice of any kind (including, without limitation, any
notice of intent to accelerate or notice of acceleration), all of which are
hereby expressly waived by the Borrower,

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Majority Lenders, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to the outstanding
Letter of Credit Exposure as security for the Secured Obligations to the extent
the Letter of Credit Obligations are not otherwise paid or cash collateralized
at such time, and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranties, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.

Section 7.4 Set-off. Upon (a) the occurrence and during the continuance of any
Event of Default and (b) the making of the request or the granting of the
consent, if any, specified by Section 7.2 to authorize the Administrative Agent
to declare the Notes and any other amount payable hereunder due and payable
pursuant to the provisions of Section 7.2 or the automatic acceleration of the
Notes and all amounts payable under this Agreement pursuant to Section 7.3, the
Administrative Agent and each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent or such Lender to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement, the Notes held by the Administrative Agent or such Lender, and
the other Credit Documents, irrespective of whether or not the Administrative
Agent or such Lender shall have made any demand under this Agreement, such Note,
or such other Credit Documents, and although such obligations may be unmatured.
Each Lender agrees to promptly notify the Borrower after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Administrative Agent and each Lender under this Section 7.4 are in addition to
any other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent or such Lender may have.

Section 7.5 Remedies Cumulative, No Waiver. No right, power, or remedy conferred
to any Lender in this Agreement or the Credit Documents, or now or hereafter
existing at law, in

 

-76-



--------------------------------------------------------------------------------

equity, by statute, or otherwise shall be exclusive, and each such right, power,
or remedy shall to the full extent permitted by law be cumulative and in
addition to every other such right, power or remedy. No course of dealing and no
delay in exercising any right, power, or remedy conferred to any Lender in this
Agreement and the Credit Documents or now or hereafter existing at law, in
equity, by statute, or otherwise shall operate as a waiver of or otherwise
prejudice any such right, power, or remedy. Any Lender may cure any Event of
Default without waiving the Event of Default. No notice to or demand upon the
Borrower shall entitle the Borrower to similar notices or demands in the future.

Section 7.6 Application of Payments. Prior to an Event of Default, all payments
made hereunder shall be applied by the Administrative Agent as directed by the
Borrower, but such payments are subject to the terms of this Agreement,
including the application of prepayments according to Section 2.5. During the
existence of an Event of Default, all payments and collections received by the
Administrative Agent shall be applied to the Secured Obligations in accordance
with Section 2.12 and in the following order:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Credit Document) in
connection with this Agreement or any of the Secured Obligations, including all
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent as
secured party hereunder or under any other Credit Document on behalf of any
Credit Party and any other reasonable costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Credit
Document;

SECOND, to the payment of all accrued interest constituting part of the Secured
Obligations (the amounts so applied to be distributed ratably among the Lenders
(and to the extent applicable to Hedging Arrangements, the Swap Counterparties
and to the extent applicable to Banking Services Obligations, Wells Fargo or its
Affiliate that is owed such obligations) pro rata in accordance with the amounts
of the Secured Obligations owed to them on the date of any such distribution);

THIRD, to the payment of any then due and owing principal constituting part of
the Secured Obligations (the amounts so applied to be distributed ratably among
the Lenders (and to the extent applicable to Hedging Arrangements, the Swap
Counterparties and to the extent applicable to Banking Services Obligations,
Wells Fargo or its Affiliate that is owed such obligations) pro rata in
accordance with the principal amounts of the Obligations owed to them on the
date of any such distribution), and when applied to make distributions by the
Administrative Agent to pay the principal amount of the outstanding Borrowings,
pro rata to the Lenders;

FOURTH, to the payment of any then due and owing other amounts (including fees
and expenses) constituting part of the Secured Obligations (the amounts so
applied to be distributed ratably among the Lenders (and to the extent
applicable to Hedging Arrangements, the Swap Counterparties and to the extent
applicable to Banking Services Obligations, Wells Fargo or its Affiliate that is
owed such obligations) pro rata in accordance with such amounts owed to them on
the date of any such distribution), and when applied to make distributions by
the Administrative Agent to pay such amounts payable to the Lenders under this
Credit Agreement, pro rata to the Lenders; and

 

-77-



--------------------------------------------------------------------------------

FIFTH, to the Credit Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.1 Appointment, Powers, and Immunities. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to act as its agent under this
Agreement and the other Credit Documents with such powers and discretion as are
specifically delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The Administrative Agent (which term as used in
this sentence and in Section 8.5 and the first sentence of Section 8.6 shall
include its Affiliates and its own and its Affiliates’ officers, directors,
employees, and agents): (a) shall not have any duties or responsibilities except
those expressly set forth in this Agreement and shall not be a trustee or
fiduciary for any Lender; (b) shall not be responsible to the Lenders for any
recital, statement, representation, or warranty (whether written or oral) made
in or in connection with any Credit Document or any certificate or other
document referred to or provided for in, or received by any of them under, any
Credit Document, or for the value, validity, effectiveness, genuineness,
enforceability, or sufficiency of any Credit Document, or any other document
referred to or provided for therein or for any failure by any Credit Party or
any other Person to perform any of its obligations thereunder; (c) shall not be
responsible for or have any duty to ascertain, inquire into, or verify the
performance or observance of any covenants or agreements by any Credit Party or
the satisfaction of any condition or to inspect the Property (including the
books and records) of any Credit Party or any of its Subsidiaries or Affiliates;
(d) shall not be required to initiate or conduct any litigation or collection
proceedings under any Credit Document unless requested by the Majority Lenders
in writing and it receives indemnification satisfactory to it from the Lenders;
and (e) shall not be responsible for any action taken or omitted to be taken by
it under or in connection with any Credit Document, except for its own gross
negligence or willful misconduct. The Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by the Administrative Agent
with reasonable care.

Section 8.2 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice, instrument, writing, or other
communication (including, without limitation, any thereof by telephone or
telecopy) believed by it to be genuine and correct and to have been signed, sent
or made by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel for any Credit Party),
independent accountants, and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Notes as the holder
thereof for all purposes hereof unless and until the Administrative Agent
receives and accepts an Assignment and Acceptance executed in accordance with
Section 9.7. As to any matters not expressly provided for by this Agreement, the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be

 

-78-



--------------------------------------------------------------------------------

fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding on all of the
Lenders; provided, however, that the Administrative Agent shall not be required
to take any action that exposes the Administrative Agent to personal liability
or that is contrary to any Credit Document or applicable law or unless it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking any such
action.

Section 8.3 Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default or Event of Default unless
the Administrative Agent has received written notice from a Lender or the
Borrower specifying such Default or Event of Default and stating that such
notice is a “Notice of Default”. In the event that the Administrative Agent
receives such a notice of the occurrence of a Default or Event of Default, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Section 8.2) take such action with
respect to such Default or Event of Default as shall reasonably be directed by
the Majority Lenders, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interest of the Lenders.

Section 8.4 Rights as Lender. With respect to its Commitments and the Advances
made by it, Wells Fargo (and any successor acting as Administrative Agent) in
its capacity as a Lender hereunder shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless the context otherwise indicates, include the Administrative Agent in its
individual capacity. Wells Fargo (and any successor acting as Administrative
Agent) and its Affiliates may (without having to account therefor to any Lender)
accept deposits from, lend money to, make investments in, provide services to,
and generally engage in any kind of lending, trust, or other business with any
Credit Party or any of its Subsidiaries or Affiliates as if it were not acting
as Administrative Agent, and Wells Fargo (and any successor acting as
Administrative Agent) and its Affiliates may accept fees and other consideration
from any Credit Party or any of its Subsidiaries or Affiliates for services in
connection with this Agreement or otherwise without having to account for the
same to the Lenders.

Section 8.5 Indemnification.

(a) THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE
RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES THEN HELD BY EACH OF THEM (OR IF NO
PRINCIPAL OF THE ADVANCES IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE
RESPECTIVE COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO THE
TERMINATION, EXPIRATION OR FULL REDUCTION OF EACH SUCH COMMITMENT), FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR

 

-79-



--------------------------------------------------------------------------------

ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT
OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (INCLUDING THE ADMINISTRATIVE
AGENT’S OWN NEGLIGENCE), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL
LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM THE ADMINISTRATIVE AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING,
EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND
FOR ITS RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY
OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE
AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, TO THE
EXTENT THAT THE ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

(b) THE REVOLVING LENDERS SEVERALLY AGREE TO INDEMNIFY THE ISSUING LENDER AND
EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE
RESPECTIVE PRINCIPAL AMOUNTS OF THE REVOLVING ADVANCES THEN HELD BY EACH OF THEM
(OR IF NO PRINCIPAL OF THE REVOLVING ADVANCES IS AT THE TIME OUTSTANDING,
RATABLY ACCORDING TO THE RESPECTIVE AMOUNTS OF THE REVOLVING COMMITMENTS THEN
HELD BY EACH OF THEM, OR, IF NO SUCH PRINCIPAL AMOUNTS ARE THEN OUTSTANDING AND
NO REVOLVING COMMITMENTS ARE THEN EXISTING, RATABLY ACCORDING TO THE REVOLVING
COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO THE TERMINATION OR
EXPIRATION THEREOF), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST THE ISSUING LENDER IN ANY WAY RELATING TO OR ARISING OUT
OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ISSUING LENDER UNDER
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (INCLUDING THE ISSUING LENDER’S OWN
NEGLIGENCE), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES,
PROVIDED THAT NO REVOLVING LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM THE ISSUING LENDER’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH
REVOLVING LENDER AGREES TO REIMBURSE THE ISSUING LENDER PROMPTLY UPON DEMAND FOR
ITS RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY

 

-80-



--------------------------------------------------------------------------------

OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE ISSUING LENDER
IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, TO THE
EXTENT THAT THE ISSUING LENDER IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

Section 8.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
agrees that it has, independently and without reliance on the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Borrower and the other
Credit Parties and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under the Credit Documents. Except for notices, reports, and other
documents and information expressly required to be furnished to the Lenders by
the Administrative Agent hereunder and for other information in the
Administrative Agent’s possession which has been requested by a Lender and for
which such Lender pays the Administrative Agent’s expenses in connection
therewith, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition, or business of any Credit Party or any of its Subsidiaries
or Affiliates that may come into the possession of the Administrative Agent or
any of its Affiliates.

Section 8.7 Resignation of Administrative Agent and Issuing Lender. The
Administrative Agent or the Issuing Lender may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon receipt of notice
of any such resignation, the Majority Lenders shall have the right to appoint a
successor Administrative Agent or Issuing Lender with, so long as no Event of
Default has occurred and is continuing, the consent of the Borrower, which
consent shall not be unreasonably withheld. If no successor Administrative Agent
or Issuing Lender shall have been so appointed by the Majority Lenders with the
consent of the Borrower, and shall have accepted such appointment, within 30
days after the retiring Administrative Agent’s or Issuing Lender’s giving of
notice of resignation, then the retiring Administrative Agent or Issuing Lender
may, on behalf of the Lenders and the Borrower, appoint a successor
Administrative Agent or Issuing Lender, which shall be, in the case of a
successor agent, a commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $250,000,000.00 and, in the case of the Issuing Lender, a Lender. Upon
the acceptance of any appointment as Administrative Agent or Issuing Lender by a
successor Administrative Agent or Issuing Lender, such successor Administrative
Agent or Issuing Lender shall thereupon succeed to and become vested with all
the rights, powers, privileges, and duties of the retiring Administrative Agent
or Issuing Lender, and the retiring Administrative Agent or Issuing Lender shall
be discharged from its duties and obligations under this Agreement and the other
Credit Documents, except that the retiring Issuing Lender shall remain the
Issuing Lender with respect to any Letters of Credit outstanding on the
effective date of its resignation or removal and the provisions affecting the
Issuing Lender with respect to such Letters of Credit shall inure to the benefit
of the retiring Issuing Lender until the termination of all such Letters of
Credit. After any retiring Administrative Agent’s or Issuing

 

-81-



--------------------------------------------------------------------------------

Lender’s resignation as Administrative Agent or Issuing Lender, the provisions
of this Article 8 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent or Issuing Lender under this
Agreement and the other Credit Documents.

Section 8.8 Collateral Matters.

(a) The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from such Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain the Liens
upon the Collateral granted pursuant to the Security Documents. The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Credit Documents or applicable Legal
Requirements. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party hereby agrees to the terms of this
paragraph (a).

(b) The Lenders hereby, and any other Secured Party by accepting the benefit of
the Liens granted pursuant to the Security Documents, irrevocably authorize the
Administrative Agent to (i) release any Lien granted to or held by the
Administrative Agent upon any Collateral (a) upon termination of this Agreement,
termination of all Hedging Agreements with such Persons, termination of all
Letters of Credit, and the payment in full of all outstanding Advances, Letter
of Credit Obligations and all other Secured Obligations payable under this
Agreement and under any other Credit Document; (b) constituting property sold or
to be sold or disposed of as part of or in connection with any disposition
permitted under this Agreement or any other Credit Document; (c) constituting
property in which no Credit Party owned an interest at the time the Lien was
granted or at any time thereafter; or (d) constituting property leased to any
Credit Party under a lease which has expired or has been terminated in a
transaction permitted under this Agreement or is about to expire and which has
not been, and is not intended by such Credit Party to be, renewed or extended;
and (ii) release a Guarantor from its obligations under a Guaranty and any other
applicable Credit Document if such Person ceases to be a Subsidiary as a result
of a transaction permitted under this Agreement. Upon the request of the
Administrative Agent at any time, the Secured Parties will confirm in writing
the Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 8.8.

ARTICLE 9

MISCELLANEOUS

Section 9.1 Costs and Expenses. The Borrower agrees to pay on demand

(a) all reasonable out-of-pocket costs and expenses of Administrative Agent (but
not of other Lenders) in connection with the preparation, execution, delivery,
administration, modification, and amendment of this Agreement, the Notes, and
the other Credit Documents including costs associated with field examinations,
appraisals, and the reasonable fees and out-of-pocket expenses of outside
counsel for Administrative Agent (but not of other Lenders), with respect to
advising the Administrative Agent as to its rights and responsibilities under
this Agreement, and

 

-82-



--------------------------------------------------------------------------------

(b) all out-of-pocket costs and expenses, if any, of the Administrative Agent
and each Lender (including outside counsel fees and expenses of each Lender) in
connection with the enforcement (whether through negotiations, legal
proceedings, or otherwise) of this Agreement, the Notes, and the other Credit
Documents.

Section 9.2 Indemnification. THE BORROWER AGREES TO INDEMNIFY AND HOLD HARMLESS
THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND EACH LENDER AND EACH OF THEIR
AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND
ADVISORS (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL CLAIMS,
DAMAGES, LOSSES, LIABILITIES, COSTS, AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES) THAT MAY BE INCURRED BY OR ASSERTED OR
AWARDED AGAINST ANY INDEMNIFIED PARTY, IN EACH CASE ARISING OUT OF OR IN
CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION
WITH ANY INVESTIGATION, LITIGATION, OR PROCEEDING OR PREPARATION OF DEFENSE IN
CONNECTION THEREWITH) THE CREDIT DOCUMENTS, ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE ADVANCES, INCLUDING
SUCH INDEMNIFIED PARTY’S OWN NEGLIGENCE, EXCEPT TO THE EXTENT SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IN THE CASE OF AN
INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS
SECTION 9.2 APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY CREDIT PARTY, ITS
DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNIFIED PARTY OR ANY OTHER PERSON
OR ANY INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED. THE BORROWER AGREES NOT TO
ASSERT ANY CLAIM AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY OF THEIR
AFFILIATES, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
ATTORNEYS, AGENTS, AND ADVISERS, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE
RELATING TO THE CREDIT DOCUMENTS, ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR
THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE ADVANCES. WITHOUT PREJUDICE TO
THE SURVIVAL OF ANY OTHER AGREEMENT OF THE BORROWER HEREUNDER, THE AGREEMENTS
AND OBLIGATIONS OF THE BORROWER CONTAINED IN THIS SECTION 9.2 SHALL SURVIVE THE
PAYMENT IN FULL OF THE ADVANCES AND ALL OTHER AMOUNTS PAYABLE UNDER THIS
AGREEMENT.

Section 9.3 Waivers and Amendments. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document, nor consent to any
departure by the

 

-83-



--------------------------------------------------------------------------------

Borrower or any Guarantor therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders and the Borrower,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided that:

(a) no amendment, waiver, or consent shall, unless in writing and signed by all
the Term Lenders and the Borrower, do any of the following: (i) reduce the
principal of, or interest on, the Term Notes, (ii) postpone or extend any date
fixed for any payment of principal of, or interest on, the Term Notes,
including, without limitation, the Term Maturity Date, or (iii) change the
number of Term Lenders which shall be required for the Term Lenders to take any
action hereunder or under any other Credit Document;

(b) no amendment, waiver, or consent shall, unless in writing and signed by all
the Revolving Lenders and the Borrower, do any of the following: (i) reduce the
principal of, or interest on, the Revolving Notes, (ii) postpone or extend any
date fixed for any payment of principal of, or interest on, the Revolving Notes,
including, without limitation, the Revolving Maturity Date, or (iii) change the
number of Revolving Lenders which shall be required for the Revolving Lenders to
take any action hereunder or under any other Credit Document;

(c) no amendment, waiver, or consent shall, unless in writing and signed by all
the Lenders and the Borrower, do any of the following: (i) waive any of the
conditions specified in Article 3, (ii) reduce any fees or other amounts payable
hereunder or under any other Credit Document (other than those specifically
addressed above in this Section 9.3), (iii) increase the aggregate Commitments,
(iv) postpone or extend any date fixed for any payment of any fees or other
amounts payable hereunder (other than those otherwise specifically addressed in
this Section 9.3), (v) other than as a result of acceleration pursuant to
Article 7, change the Term Maturity Date to a date that is earlier than one day
after the then effective Revolving Maturity Date, amend the amortization
schedule thereof so as to require more than 1% per annum of the aggregate Term
Advances outstanding on Effective Date, or otherwise change any provision hereof
which would have the effect of increasing the aggregate amount of Term Advances
that are required to be paid in any given year, (vi) amend Section 2.12(e),
Section 7.6, this Section 9.3 or any other provision in any Credit Document
which expressly requires the consent of, or action or waiver by, all of the
Lenders, (vii) release any Guarantor from its obligation under any Guaranty or,
except as specifically provided in the Credit Documents and as a result of
transactions permitted by the terms of this Agreement, release all or a material
portion of the Collateral except as permitted under Section 8.8(b); or
(viii) amend the definitions of “Majority Lenders”, “Majority Revolving
Lenders”, “Majority Term Lenders”, or “Maximum Exposure Amount”;

(d) no Commitment of a Lender or any obligations of a Lender may be increased
without such Lender’s written consent;

(e) no amendment, waiver, or consent shall, unless in writing and signed by the
Majority Revolving Lenders and the Majority Term Lenders, adversely affect the
interests, rights or obligations of the Revolving Lenders in a manner
substantially different from the effect of such amendment, waiver or consent on
the Term Lenders, it being understood that, if the excess of the aggregate
Revolving Commitments over the sum of (i) the aggregate outstanding amount

 

-84-



--------------------------------------------------------------------------------

of all Revolving Advances plus (ii) the Letter of Credit Exposure plus (iii) the
aggregate outstanding amount of all Swing Line Advances, is greater than $0, any
amendment, waiver or consent that has the effect of curing or waiving any
Default shall require the consent of the Majority Revolving Lenders in addition
to all other consents required hereunder;

(f) no amendment, waiver, or consent shall, unless in writing and signed by the
Majority Revolving Lenders and the Majority Term Lenders, adversely affect the
interests, rights or obligations of the Term Lenders in a manner substantially
different from the effect of such amendment, waiver or consent on the Revolving
Lenders;

(g) no amendment, waiver, or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Credit Document;

(h) no amendment, waiver or consent shall, unless in writing and signed by the
Issuing Lender in addition to the Lenders required above to take such action,
affect the rights or duties of the Issuing Lender under this Agreement or any
other Credit Document; and

(i) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above to take such action,
affect the rights or duties of the Swing Line Lender under this Agreement or any
other Credit Document.

Section 9.4 Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

Section 9.5 Survival of Representations and Obligations. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the other Credit Documents, the making of the Advances or the
issuance of any Letters of Credit and any investigation made by or on behalf of
the Lenders, none of which investigations shall diminish any Lender’s right to
rely on such representations and warranties. All obligations of the Borrower
provided for in Sections 2.10, 2.11, 2.13(c), 9.1 and 9.2 and all of the
obligations of the Lenders in Section 8.5 shall survive any termination of this
Agreement and repayment in full of the Obligations.

Section 9.6 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent, and when the
Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, and each Lender and their
respective successors and assigns, except that neither the Borrower nor any
other Credit Party shall have the right to assign its rights or delegate its
duties under this Agreement or any interest in this Agreement without the prior
written consent of each Lender.

 

-85-



--------------------------------------------------------------------------------

Section 9.7 Lender Assignments and Participations.

(a) Each Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Advances, its Notes, and its Commitments); provided,
however, that (i) each such assignment shall be to an Eligible Assignee;
(ii) except in the case of an assignment to another Lender or an assignment of
all of a Lender’s rights and obligations under this Agreement, any such partial
assignment with respect to the Revolving Commitments shall be in an amount at
least equal to $5,000,000.00 and any such partial assignment with respect to the
Term Loan shall be in an amount at least equal to $5,000,000; (iii) each
assignment of a Lender’s rights and obligations with respect to Revolving
Advances and its Revolving Commitment shall be of an constant, and not varying
percentage of all of its rights and obligations under this Agreement as a
Revolving Lender and the Revolving Notes (other than rights of reimbursement and
indemnity arising before the effective date of such assignment) and shall be of
an equal pro rata share of the Assignor’s interest in the Revolving Advances and
Revolving Commitments; (iv) each assignment of a Lender’s rights and obligations
with respect to Term Advances and its Term Commitment shall be of an constant,
and not varying percentage of all of its rights and obligations under this
Agreement as a Term Lender and the Term Notes (other than rights of
reimbursement and indemnity arising before the effective date of such
assignment) and shall be of an equal pro rata share of the Assignor’s interest
in the Term Advances and Term Commitments; and (v) the parties to such
assignment shall execute and deliver to the Administrative Agent for its
acceptance an Assignment and Acceptance, together with any Notes subject to such
assignment and the assignor or assignee Lender shall pay a processing fee of
$3,500.00; provided that such processing fee shall not be required for the
initial assignments made by Wells Fargo as a Lender in connection with the
initial syndication of its Commitments hereunder. Upon execution, delivery, and
acceptance of such Assignment and Acceptance and payment of the processing fee,
the assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Agreement. Upon the
consummation of any assignment pursuant to this Section 9.7, the assignor, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that, if required, new Notes are issued to the assignor and the assignee. If the
assignee is not incorporated under the laws of the United States of America or a
state thereof, it shall deliver to the Borrower and the Administrative Agent
certification as to exemption from deduction or withholding of Taxes in
accordance with Section 2.13(e).

(b) The Administrative Agent shall maintain at its address referred to in
Section 9.9 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitments of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Credit Parties, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement.

(c) Upon its receipt of an Assignment and Acceptance executed by the parties
thereto, together with any Notes subject to such assignment and payment of the
processing fee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register, and (iii) give
prompt notice thereof to the parties thereto.

 

-86-



--------------------------------------------------------------------------------

(d) Each Lender may sell participations to one or more Persons in all or a
portion of its rights, obligations or rights and obligations under this
Agreement (including all or a portion of its Commitments or its Advances)
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participant
shall be entitled to the benefit of the yield protection provisions contained in
Sections 2.10 and 2.11 and the right of set-off contained in Section 7.4, and
(iv) the Borrower shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to its Advances and its Notes and to approve any amendment,
modification, or waiver of any provision of this Agreement (other than
amendments, modifications, or waivers decreasing the amount of principal of or
the rate at which interest is payable on such Advances or Notes, extending any
scheduled principal payment date or date fixed for the payment of interest on
such Advances or Notes, or extending its Commitment).

(e) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time assign and pledge all or any portion of its Advances and its
Notes to any Federal Reserve Bank as collateral security pursuant to Regulation
A and any Operating Circular issued by such Federal Reserve Bank. No such
assignment shall release the assigning Lender from its obligations hereunder.

(f) Any Lender may furnish any information concerning the Borrower or any of its
Subsidiaries in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants), subject,
however, to the provisions of the following paragraph Section 9.8.

Section 9.8 Confidentiality. The Administrative Agent, the Swing Line Lender,
the Issuing Lender, and each Lender (each a “Lending Party”) agree to keep
confidential any information furnished or made available to it by the Borrower
pursuant to this Agreement; provided that nothing herein shall prevent any
Lending Party from disclosing such information (a) to any other Lending Party or
any Affiliate of any Lending Party, or any officer, director, employee, agent,
or advisor of any Lending Party or Affiliate of any Lending Party for purposes
of evaluating the transactions contemplated hereby, (b) to any other Person if
directly incidental to the administration of the credit facility provided
herein, (c) as required by any law, rule, or regulation, (d) upon the order of
any court or administrative agency, (e) upon the request or demand of any
regulatory agency or authority, (f) that is or becomes available to the public
or that is or becomes available to any Lending Party other than as a result of a
disclosure by any Lending Party prohibited by this Agreement, (g) in connection
with any litigation relating to this Agreement or any other Credit Document to
which such Lending Party or any of its Affiliates may be a party, (h) to the
extent necessary in connection with the exercise of any remedy under this
Agreement or any other Credit Document, and (i) to any actual or proposed
participant or assignee, in each case, subject to provisions substantially
similar to those contained in this Section 9.7. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, nothing in this Agreement shall (a) restrict the
Administrative Agent, the Issuing

 

-87-



--------------------------------------------------------------------------------

Lender or any Lender from providing information to any bank or other regulatory
or governmental authorities, including the Board and its supervisory staff;
(b) require or permit the Administrative Agent, the Issuing Lender or any Lender
to disclose to the Borrower that any information will be or was provided to the
Board or any of its supervisory staff; or (c) require or permit the
Administrative Agent, the Issuing Lender or any Lender to inform the Borrower of
a current or upcoming Board examination or any nonpublic Board supervisory
initiative or action.

Section 9.9 Notices, Etc. All notices and other communications (other than
Notices of Borrowing and Notices of Continuation or Conversion, which are
governed by Article 2 of this Agreement) shall be in writing and hand delivered
with written receipt, telecopied, sent by facsimile (with a hard copy sent as
otherwise permitted in this Section 9.9), sent by a nationally recognized
overnight courier, or sent by certified mail, return receipt requested as
follows: if to the Borrower or a Guarantor, as specified on Schedule II and if
to any Lender, the Swing Line Lender, or the Issuing Lender, at its credit
contact specified under its name on Schedule II. Each party may change its
notice address by written notification to the other parties. All such notices
and communications shall be effective when delivered, except that notices and
communications to any Lender, Swing Line Lender, or the Issuing Lender pursuant
to Article 2 shall not be effective until received and, in the case of telecopy,
such receipt is confirmed by such Lender, Swing Line Lender or Issuing Lender,
as applicable, verbally or in writing.

Section 9.10 Business Loans. The Borrower warrants and represents that the
Obligations evidenced by the Notes are and shall be for business, commercial,
investment or other similar purposes and not primarily for personal, family,
household or agricultural use, as such terms are used in Chapter One (“Chapter
One”) of the Texas Credit Code. At all such times, if any, as Chapter One shall
establish a Maximum Rate, the Maximum Rate shall be the “indicated rate ceiling”
(as such term is defined in Chapter One) from time to time in effect.

Section 9.11 Usury Not Intended. It is the intent of the Borrower and each
Lender in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable laws of the State of Texas, if any, and the United States of America
from time to time in effect. In furtherance thereof, the Lenders and the
Borrower stipulate and agree that none of the terms and provisions contained in
this Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes of
this Agreement “interest” shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, charged or received
under this Agreement; and in the event that, notwithstanding the foregoing,
under any circumstances the aggregate amounts taken, reserved, charged, received
or paid on the Advances, include amounts which by applicable law are deemed
interest which would exceed the Maximum Rate, then such excess shall be deemed
to be a mistake and each Lender receiving same shall credit the same on the
principal of its Notes (or if such Notes shall have been paid in full, refund
said excess to the Borrower). In the event that the maturity of the Notes are
accelerated by reason of any election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate, and

 

-88-



--------------------------------------------------------------------------------

excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited on the applicable Notes (or, if the
applicable Notes shall have been paid in full, refunded to the Borrower of such
interest). In determining whether or not the interest paid or payable under any
specific contingencies exceeds the Maximum Rate, the Borrower and the Lenders
shall to the maximum extent permitted under applicable law amortize, prorate,
allocate and spread in equal parts during the period of the full stated term of
the Notes all amounts considered to be interest under applicable law at any time
contracted for, charged, received or reserved in connection with the
Obligations. The provisions of this Section shall control over all other
provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith.

Section 9.12 Usury Recapture. In the event the rate of interest chargeable under
this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Advances shall bear interest at the Maximum Rate until
the total amount of interest paid or accrued on the Advances equals the amount
of interest which would have been paid or accrued on the Advances if the stated
rates of interest set forth in this Agreement had at all times been in effect.
In the event, upon payment in full of the Advances, the total amount of interest
paid or accrued under the terms of this Agreement and the Advances is less than
the total amount of interest which would have been paid or accrued if the rates
of interest set forth in this Agreement had, at all times, been in effect, then
the Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Advances if the Maximum Rate had, at all times, been in
effect and (B) the amount of interest which would have accrued on its Advances
if the rates of interest set forth in this Agreement had at all times been in
effect and (ii) the amount of interest actually paid under this Agreement on its
Advances. In the event the Lenders ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Advances, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the Borrower.

Section 9.13 Governing Law; Submission to Jurisdiction. This Agreement, the
Notes and the other Credit Documents (unless otherwise expressly provided
therein) shall be governed by, and construed and enforced in accordance with,
the laws of the State of Texas. Without limiting the intent of the parties set
forth above, (a) Chapter 346 of the Texas Finance Code, as amended (relating to
revolving loans and revolving tri-party accounts (formerly Tex. Rev. Civ. Stat.
Ann. Art. 5069, Ch. 15)), shall not apply to this Agreement, the Notes, or the
transactions contemplated hereby and (b) to the extent that any Lender may be
subject to Texas law limiting the amount of interest payable for its account,
such Lender shall utilize the indicated (weekly) rate ceiling from time to time
in effect. Each Letter of Credit shall be governed by the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 500 (1993 version). The Borrower hereby irrevocably submits to the
jurisdiction of any Texas state or federal court sitting in Houston, Texas in
any action or proceeding arising out of or relating to this Agreement or the
other Credit Documents, and the Borrower hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such court. The Borrower hereby unconditionally and irrevocably waives, to the
fullest extent it may effectively do so, any right it may have to the defense of
an inconvenient

 

-89-



--------------------------------------------------------------------------------

forum to the maintenance of such action or proceeding. The Borrower hereby
agrees that service of copies of the summons and complaint and any other process
which may be served in any such action or proceeding may be made by mailing or
delivering a copy of such process to such Borrower at its address set forth in
this Agreement. The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Section shall affect the rights of any Lender to serve legal process in any
other manner permitted by the law or affect the right of any Lender to bring any
action or proceeding against the Borrower or its Property in the courts of any
other jurisdiction.

Section 9.14 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

Section 9.15 Waiver of Jury. THE BORROWER, THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER, AND THE SWING LINE LENDER HEREBY IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.16 USA Patriot Act. Each Lender that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.

PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, A LOAN
AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE LOAN AGREEMENT EXCEEDS $50,000.00
IN VALUE IS NOT ENFORCEABLE UNLESS THE LOAN AGREEMENT IS IN WRITING AND SIGNED
BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO THE LOAN AGREEMENT. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTERS SET FORTH HEREIN AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

-90-



--------------------------------------------------------------------------------

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of this page intentionally left blank. Signature pages follow.]

 

-91-



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

BORROWER:

FLOTEK INDUSTRIES, INC.

By

 

/s/ Jerry D. Dumas, Sr.

 

Jerry D. Dumas, Sr.

 

President and Chief Executive Officer

Signature page to Credit Agreement

(Flotek Industries, Inc.)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

as Administrative Agent, Swing Line Lender

 

and Issuing Lender

By

 

/s/ Eric Hollingsworth

 

Eric Hollingsworth

 

Senior Vice President

LENDERS:

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

as a Revolving Lender and a Term Lender

By

 

/s/ Eric Hollingsworth

 

Eric Hollingsworth

 

Senior Vice President

Signature page to Credit Agreement

(Flotek Industries, Inc.)